Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of December 19, 2014,

 

among

 

ATLANTIC TELE-NETWORK, INC.,

 

as Borrower,

 

each of the

 

GUARANTORS

 

referred to herein,

 

COBANK, ACB,

 

as Administrative Agent, Lead Arranger, Bookrunner, Swingline Lender and an
Issuing Lender,

 

FIFTH THIRD BANK

 

as a Joint Lead Arranger,

 

MUFG UNION BANK, N.A.,

 

as a Joint Lead Arranger and an Issuing Lender,

 

and

 

the Lenders referred to herein

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1

AMOUNTS AND TERMS OF Revolver FACILITY

2

 

1.1

Revolver Facility

2

 

1.2

Interest

13

 

1.3

Notice of Borrowing, Conversion or Continuation of Loans

17

 

1.4

Fees and Expenses

17

 

1.5

Payments

19

 

1.6

Repayment of Revolver Loans; Reduction of the Revolver Loan Commitment

20

 

1.7

Voluntary Prepayments of Revolver Loans

21

 

1.8

Application of Prepayments and Repayments; Payment of Breakage Fees, Etc.

22

 

1.9

Loan Accounts

22

 

1.10

Changes in LIBOR Rate Availability

22

 

1.11

Capital Adequacy and Other Adjustments

23

 

1.12

Optional Prepayment/Replacement of Lender in Respect of Increased Costs or
Defaulted Lenders

24

 

1.13

Taxes

26

 

1.14

Cash Collateral

30

 

1.15

Term of this Agreement

30

 

1.16

Letter of Credit Liability

31

 

1.17

Defaulting Lenders

31

 

1.18

Extension of Revolver Expiration Date

34

 

 

 

 

SECTION 2

AFFIRMATIVE COVENANTS

36

 

2.1

Compliance With Laws; Material Licenses; Material Contracts

37

 

2.2

Maintenance of Books and Records; Properties; Insurance

37

 

2.3

Inspection

38

 

2.4

Legal Existence, Etc.

38

 

2.5

Use of Proceeds

39

 

2.6

Further Assurances; Notices

39

 

2.7

CoBank Equity

39

 

2.8

Investment Company Act

40

 

2.9

Payment of Obligations

40

 

2.10

Environmental Laws

41

 

2.11

Designation of Subsidiaries

41

 

2.12

Creation or Acquisition of Restricted Subsidiaries

42

 

2.13

ERISA

43

 

2.14

USA Patriot Act and OFAC

43

 

2.15

Post-Closing Covenant

44

 

 

 

 

SECTION 3

NEGATIVE COVENANTS

44

 

3.1

Indebtedness

45

 

3.2

Liens and Related Matters

47

 

--------------------------------------------------------------------------------


 

 

3.3

Investments

48

 

3.4

Contingent Obligations

49

 

3.5

Restricted Junior Payments

50

 

3.6

Restriction on Fundamental Changes

51

 

3.7

Disposal of Assets or Subsidiary Stock

51

 

3.8

Transactions with Affiliates

53

 

3.9

Management Fees

53

 

3.10

Conduct of Business

53

 

3.11

Fiscal Year

53

 

3.12

Modification of Agreements

54

 

3.13

Inconsistent Agreements

54

 

3.14

Hedge Agreements

54

 

3.15

Ownership of Licenses

54

 

3.16

Anti-Terrorism Laws

54

 

 

 

 

SECTION 4

FINANCIAL COVENANTS AND REPORTING

55

 

4.1

Total Net Leverage Ratio

55

 

4.2

Financial Statements and Other Reports

55

 

4.3

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

58

 

 

 

 

SECTION 5

REPRESENTATIONS AND WARRANTIES

59

 

5.1

Disclosure

59

 

5.2

No Material Adverse Effect

59

 

5.4

Compliance of Loan Documents and Borrowings

60

 

5.5

Compliance with Applicable Law; Governmental Approvals

60

 

5.6

Tax Returns and Payments

61

 

5.7

Environmental Matters

61

 

5.8

Financial Statements

61

 

5.9

Intellectual Property

62

 

5.10

Litigation, Investigations, Audits, Etc.

62

 

5.11

Employee Labor Matters

62

 

5.12

ERISA Compliance

63

 

5.13

Communications Regulatory Matters

63

 

5.14

Solvency

64

 

5.15

Investment Company Act

65

 

5.16

Title to Properties

65

 

5.17

Subsidiaries

65

 

5.18

Transactions with Affiliates

65

 

5.19

Patriot Act

65

 

5.20

Qualified ECP Guarantor

65

 

 

 

 

SECTION 6

EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

65

 

6.1

Event of Default

65

 

6.2

Termination of Revolver Loan Commitments

69

 

6.3

Acceleration

69

 

6.4

Rights of Collection

69

 

--------------------------------------------------------------------------------


 

 

6.5

Consents

69

 

6.6

Set Off and Sharing of Payments

70

 

6.7

Sharing of Payments by Lenders

70

 

6.8

Application of Payments

71

 

6.9

Right to Cure

72

 

 

 

 

SECTION 7

CONDITIONS TO REVOLVER LOANS

72

 

7.1

Conditions to Effectiveness

72

 

7.2

Conditions to All Loans

75

 

 

 

 

SECTION 8

ASSIGNMENT AND PARTICIPATION

76

 

8.1

Assignments and Participations in Loans and Notes

76

 

8.2

Administrative Agent

81

 

8.3

Disbursement of Funds

87

 

8.4

Disbursements of Advances; Payments

88

 

 

 

 

SECTION 9

MISCELLANEOUS

90

 

9.1

Indemnities

90

 

9.2

Amendments and Waivers

91

 

9.3

Notices; Effectiveness; Electronic Communication

92

 

9.4

Failure or Indulgence Not Waiver; Remedies Cumulative

94

 

9.5

Marshaling; Payments Set Aside

94

 

9.6

Severability

94

 

9.7

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

94

 

9.8

Headings

95

 

9.9

Governing Law

95

 

9.10

Successors and Assigns

95

 

9.11

No Fiduciary Relationship

95

 

9.12

Construction

95

 

9.13

Confidentiality

95

 

9.14

Consent to Jurisdiction and Service of Process

96

 

9.15

Waiver of Jury Trial

97

 

9.16

Survival of Warranties and Certain Agreements

97

 

9.17

Entire Agreement

97

 

9.18

Counterparts; Integration; Effectiveness

98

 

9.19

Patriot Act

98

 

9.20

Guaranty of Secured Obligations by Guarantors

98

 

9.21

FCC and PUC Compliance

104

 

9.22

Effectiveness of Amendment and Restatement; No Novation

104

 

9.23

Waiver of Notice

104

 

9.24

Keepwell

105

 

 

 

 

SECTION 10

DEFINITIONS

105

 

10.1

Certain Defined Terms

105

 

10.2

Other Definitional Provisions

133

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1

Commitments

Schedule 1.1(E)

Existing Credit Agreement Letters of Credit

Schedule 3.3(C)

Existing Investments

Schedule 3.8

Transactions with Affiliates

Schedule 5.3(A)

Jurisdiction of Organization

Schedule 5.3(C)

Qualification to Transact Business

Schedule 5.11

Labor Matters

Schedule 5.13(A)

License Information

Schedule 5.17

Subsidiaries

Schedule 8.1(D)

Farm Credit Lender Participants

 

 

EXHIBITS

 

 

Exhibit 1.1(B)

Form of Lender Joinder Agreement

Exhibit 1.3

Form of Notice of Borrowing/Conversion/Continuation

Exhibit 1.13(A)

Form of U.S. Tax Compliance Certificate (Foreign Lenders Not a Partnership)

Exhibit 1.13(B)

Form of U.S. Tax Compliance Certificate (Foreign Participants Not a Partnership)

Exhibit 1.13(C)

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit 1.13(D)

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnership)

Exhibit 2.12

Form of Guarantor Joinder Agreement

Exhibit 4.2(C)

Form of Compliance Certificate

Exhibit 10.1(A)

Form of Assignment and Assumption

Exhibit 10.1(B)

Form of Revolver Note

Exhibit 10.1(C)

Form of Swingline Note

 

iv

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Defined in Section

 

 

 

Accounting Change

 

§4.3

Acquired Companies

 

§10.1

Acquisition

 

§10.1

Act

 

§10.1

Additional Commitment Revolver Lenders

 

§1.18(D)

Adjustment Date

 

§10.1

Administrative Agent

 

§10.1

Administrative Questionnaire

 

§10.1

Affiliate

 

§10.1

Agent Parties

 

§10.1

Agreement

 

§10.1

Anti-Terrorism Laws

 

§10.1

Applicable Law

 

§10.1

Approved Fund

 

§10.1

Asset Disposition

 

§3.7

Assignment and Assumption

 

§10.1

Auto Extension Letter of Credit

 

§1.1(E)(iv)

Available Revolver Loan Commitment

 

§10.1

Avoidance Provisions

 

§9.20(A)

AWCC Equity Incentive Plan

 

§10.1

AWCC

 

§10.1

Bankruptcy Code

 

§10.1

Base Rate

 

§10.1

Base Rate Loans

 

§10.1

Base Rate Margin

 

§10.1

BDC Holdings

 

§10.1

BDC

 

§10.1

Borrower

 

Preamble

Breakage Fee

 

§1.4(C)

Budgets

 

§4.2(F)

Business Day

 

§10.1

Calculation Period

 

§10.1

Capital Lease

 

§10.1

Cash Collateralize

 

§10.1

Cash Equivalents

 

§10.1

Cash Management Agreement

 

§10.1

Change in Law

 

§10.1

Change of Control

 

§10.1

Choice

 

§10.1

Choice Non-Voting Equity

 

§10.1

 

v

--------------------------------------------------------------------------------


 

Closing Date

 

§10.1

CoBank

 

Preamble

CoBank Cash Management Agreement

 

§10.1

CoBank Equities

 

§2.7

Collateral

 

§10.1

Commodity Exchange Act

 

§10.1

Communications

 

§10.1

Communications Act

 

§10.1

Communications System

 

§10.1

Compliance Certificate

 

§4.2(C)

Connection Income Taxes

 

§10.1

Contingent Obligation

 

§10.1

Contributing Qualifying Subsidiary

 

§10.1

Control

 

§10.1

Controlled Account

 

§10.1

Cure Loans

 

§8.4(A)

Cure Right

 

§6.9

Debtor Relief Law

 

§10.1

Default

 

§10.1

Defaulting Lender

 

§10.1

Disqualified Stock

 

§10.1

Domestic Restricted Subsidiary

 

§10.1

Domestic Subsidiary

 

§10.1

EBITDA

 

§10.1

Eligible Assignee

 

§10.1

Environmental Laws

 

§10.1

Equity

 

§10.1

Equity Interests

 

§10.1

ERISA

 

§10.1

ERISA Affiliate

 

§10.1

ERISA Event

 

§10.1

Event of Default

 

§6.1

Excluded Accounts

 

§10.1

Excluded Subsidiary

 

§10.1

Excluded Swap Obligations

 

§10.1

Excluded Taxes

 

§10.1

Existing Credit Agreement

 

Recitals

Existing Credit Agreement Letters Of Credit

 

§10.1

Existing Revolver Expiration Date

 

§1.18(A)

Extension Amendment

 

§10.1

Farm Credit Lender

 

§10.1

FATCA

 

§10.1

 

vi

--------------------------------------------------------------------------------


 

FCC

 

§10.1

Federal Funds Effective Rate

 

§10.1

Foreign Lender

 

§10.1

Foreign Restricted Subsidiary

 

§10.1

Foreign Subsidiary

 

§10.1

Foreign Subsidiary Holding Company

 

§10.1

Fourth Amendment and Restatement Date

 

Preamble

Fronting Exposure

 

§10.1

Fund

 

§10.1

Funding Date

 

§7.2

GAAP

 

§10.1

Governmental Approvals

 

§10.1

Governmental Authority

 

§10.1

GTT

 

§10.1

Guarantor(s)

 

Preamble

Hedge Agreements

 

§10.1

Indebtedness

 

§10.1

Indemnified Taxes

 

§10.1

Indemnitees

 

§9.1

Information

 

§9.13

Initial Credit Agreement

 

Recitals

Initial Revolver Facility

 

Recitals

Initial Term Loan A

 

Recitals

Initial Term Loan B

 

Recitals

Intellectual Property Rights

 

§5.9

Interest Period

 

§1.2(C)

Investment

 

§10.1

IRC

 

§10.1

IRS

 

§10.1

Islandcom

 

§10.1

ISP

 

§1.1(E)(v)(ii)

Issuing Lender

 

§10.1

Joinder Agreement

 

§10.1

Joint Venture

 

§10.1

Lender(s)

 

§10.1

Letter of Credit Liability

 

§10.1

Letter of Credit Sublimit

 

§10.1

Letter of Credit Usage

 

§10.1

Letter(s) of Credit

 

§1.1(E)(i)(b)

LIBOR

 

§10.1

LIBOR Loans

 

§10.1

LIBOR Margin

 

§10.1

Licenses

 

§10.1

 

vii

--------------------------------------------------------------------------------


 

Lien

 

§10.1

Loan Documents

 

§10.1

Loan Party(ies)

 

Preamble

Material Adverse Effect

 

§10.1

Material Acquisition

 

§10.1

Material Contracts

 

§10.1

Material Disposition

 

§10.1

Material Foreign Subsidiary

 

§10.1

Material License

 

§10.1

Maximum Aggregate Revolver Increase Amount

 

§10.1

Maximum Guarantor Liability

 

§9.20(A)

Minimum Collateral Amount

 

§10.1

Mobility Fund

 

§10.1

Mobility Fund Letter(s) of Credit

 

§1.1(E)(i)(b)

Mobility Fund Letter of Credit Sublimit

 

§10.1

Mobility Fund Letter of Credit Usage

 

§10.1

Multi-employer Plan

 

§10.1

Net Proceeds

 

§10.1

New Revolver Lender

 

§1.1(B)(iv)

Non Pro Rata Loan

 

§8.4(A)

Non-Consenting Lender

 

§10.1

Non-Defaulting Lender

 

§10.1

Non-Extending Letter

 

§1.18(B)

Non-Extension Notice

 

§1.1(E)(iv)

Non-Funding Lender

 

§8.4(A)

Note(s)

 

§10.1

Notice Date

 

§1.18(B)

NTIA

 

§10.1

Obligations

 

§10.1

Other Connection Taxes

 

§10.1

Other Debtor Relief Law

 

§9.20(A)

Other Parties

 

§9.20(G)(iii)

Other Taxes

 

§10.1

Parent Company

 

§10.1

Participant Register

 

§8.1(D)

Participant(s)

 

§8.1(D)

Partnerships

 

§10.1

Patriot Act

 

§9.19

PBGC

 

§10.1

Pension Plan

 

§10.1

Permitted Acquisition and Investment

 

§10.1

Permitted Cure Securities

 

§10.1

Permitted Encumbrances

 

§10.1

 

viii

--------------------------------------------------------------------------------


 

Permitted Stimulus Indebtedness

 

§10.1

Person

 

§10.1

Plan

 

§10.1

Platform

 

§9.3(C)

Pledge and Security Agreement

 

§10.1

Prime Rate

 

§10.1

Prior Credit Agreement

 

Recitals

Prior Term Loan C

 

Recitals

Pro forma Basis

 

§10.1

Pro Rata Share

 

§10.1

PUC

 

§10.1

PUC Laws

 

§10.1

Qualified ECP Guarantor

 

§10.1

Recipient

 

§10.1

Register

 

§8.1(C)

Related Parties

 

§10.1

Related Secured Hedge Agreement

 

§10.1

Removable Effective Date

 

§8.2(F)(ii)

Reportable Event

 

§10.1

Requisite Lenders

 

§10.1

Resignation Effective Date

 

§8.2(F)(i)

Restricted Junior Payment

 

§10.1

Restricted Subsidiaries

 

§10.1

Revolver Commitment Fee

 

§1.4(A)

Revolver Expiration Date

 

§10.1

Revolver Facility

 

§10.1

Revolver Increase

 

§1.1(B)(i)

Revolver Lender

 

§10.1

Revolver Loan Commitment

 

§10.1

Revolver Loan(s)

 

§10.1

Revolver Note(s)

 

§10.1

Revolving Credit Obligations

 

§10.1

RTPark Program

 

§10.1

RUS

 

§10.1

SEC

 

§4.2(A)

Secured Hedge Agreement

 

§10.1

Secured Obligations

 

§10.1

Secured Parties

 

§10.1

Security Documents

 

§10.1

Security Interest

 

§10.1

Statement

 

§4.2(B)

Standard Letters of Credit

 

§1.1(E)(i)(a)

Standard Letter of Credit Sublimit

 

§10.1

 

ix

--------------------------------------------------------------------------------


 

Standard Letter of Credit Usage

 

§10.1

Stimulus Recipient Subsidiary

 

§10.1

Stimulus Source Agency

 

§10.1

Subordinated Intercompany Lender

 

§9.20(J)

Subsidiary

 

§10.1

Swap Obligations

 

§10.1

Swingline Lender

 

§10.1

Swingline Loan Commitment

 

§10.1

Swingline Loan

 

§10.1

Swingline Note

 

§10.1

Taxes

 

§10.1

Total Net Leverage Ratio

 

§10.1

U.S. Person

 

§10.1

U.S. Tax Compliance Certificate

 

§1.13(G)(ii)(b)(III)

UCP

 

§1.1(E)(viii)

Unrestricted Pledged Cash

 

§10.1

Unrestricted Subsidiary

 

§10.1

Verizon Acquisition

 

§10.1

Verizon Purchase Agreement

 

§10.1

Voting Participant

 

§8.1(D)

Voting Participant Notice

 

§8.1(D)

Withholding Agent

 

§10.1

 

x

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
December 19, 2014 (the “Fourth Amendment and Restatement Date”), among ATLANTIC
TELE-NETWORK, INC., a Delaware corporation (“Borrower”), each of the
Subsidiaries of Borrower which is or hereafter becomes a guarantor of the
Secured Obligations (individually, a “Guarantor” and, collectively, the
“Guarantors”; and, together with Borrower, individually, a “Loan Party” and,
collectively, the “Loan Parties”), COBANK, ACB (individually, “CoBank”), as
Administrative Agent, Bookrunner, Lead Arranger, Swingline Lender, an Issuing
Lender and a Lender, FIFTH THIRD BANK, as a Joint Lead Arranger and a Lender,
MUFG UNION BANK, N.A., as a Joint Lead Arranger, an Issuing Lender and a Lender,
and the other Lenders.  Capitalized terms used and not otherwise defined herein
shall have the meanings given to them in Subsection 10.1.

 

R E C I T A L S:

 

WHEREAS, Borrower, Administrative Agent and the Lenders thereunder previously
entered into a Credit Agreement, dated as of September 10, 2008, as amended from
time to time, as amended and restated pursuant to that certain Amended and
Restated Credit Agreement dated as of January 20, 2010 (as amended, the “Initial
Credit Agreement”), pursuant to which certain lenders extended certain financial
accommodations to Borrower consisting of a Term Loan A facility (the “Initial
Term Loan A”), a Term Loan B facility (the “Initial Term Loan B”) and a revolver
facility (the “Initial Revolver Facility”), the proceeds of which were for
working capital, to finance capital expenditures, to finance certain Permitted
Acquisitions and Investments (each as defined therein) permitted thereunder, to
finance certain Restricted Junior Payments (as defined therein) permitted
thereunder, to support the issuance of Letters of Credit, to repay the then
existing debt of Borrower, to finance the Verizon Acquisition, to finance
certain costs associated therewith and other lawful corporate purposes of
Borrower and its Subsidiaries;

 

WHEREAS, Borrower, Administrative Agent and the Lenders under the Initial Credit
Agreement and any additional Lenders thereunder entered into a Second Amended
and Restated Credit Agreement, dated as of September 30, 2010 (as amended, the
“Prior Credit Agreement”) pursuant to which the Initial Credit Agreement was
amended and restated as described therein, including to add an Incremental Term
Loan facility under the Initial Credit Agreement designated as the Term Loan C
under the Prior Credit Agreement (the “Prior Term Loan C”), the proceeds of
which Prior Term Loan C were used to refinance the Indebtedness extended
pursuant to the Initial Credit Agreement pursuant to the Initial Revolver
Facility and certain costs associated with the Prior Credit Agreement; and

 

WHEREAS, Borrower, Administrative Agent and the Lenders under the Prior Credit
Agreement and any additional Lenders thereunder entered into a Third Amended and
Restated Credit Agreement, dated as of May 18, 2012 (as amended, the “Existing
Credit Agreement”) pursuant to which the Prior Credit Agreement was amended and
restated as described therein, including to refinance the Initial Term Loan A,
the Initial Term Loan B and the Prior Term Loan

 

1

--------------------------------------------------------------------------------


 

C pursuant to a Term Loan A-1 facility and a Term Loan A-2 facility under the
Existing Agreement, both of which subsequently have been prepaid in full; and

 

WHEREAS, Borrower, Administrative Agent and the Lenders under the Existing
Credit Agreement have agreed to amend and restate the Existing Credit Agreement
as described herein; and

 

WHEREAS, the Loan Parties secured all of the Secured Obligations under the
Initial Credit Agreement, the Prior Credit Agreement, the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) by granting to Administrative Agent, for the benefit of the Secured
Parties, a first priority security interest in and lien upon all or
substantially all of its respective then owned or thereafter acquired personal
property (subject to the exceptions set forth in the Existing Credit Agreement
and the other Loan Documents (as defined in the Existing Credit Agreement)) and
the Secured Obligations under this Agreement and the other Loan Documents
continue to be secured by virtue of such grant.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree, and amend and restate the Existing Credit Agreement in its entirety, as
follows:

 

SECTION 1
AMOUNTS AND TERMS OF REVOLVER FACILITY

 

1.1          Revolver Facility.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties and covenants of
the Loan Parties contained herein and in the other Loan Documents:

 

(A)          Revolver Facility.  Each Revolver Lender, severally and not
jointly, agrees to lend to Borrower, from time to time during the period
commencing on the date all conditions precedent set forth in Subsections 7.1 and
7.2 are satisfied or waived as provided herein and ending on the Business Day
immediately preceding the Revolver Expiration Date, its Pro Rata Share of each
Revolver Loan (other than any Swingline Loan); provided that, no Revolver Lender
shall be required at any time to lend more than its respective Pro Rata Share of
the Revolver Loan Commitment; and provided further that, at any one time the
aggregate principal amount of the Revolving Credit Obligations outstanding may
not exceed the Revolver Loan Commitment.  Within the limits of and subject to
the Available Revolver Loan Commitment, this Subsection 1.1 and Subsections 1.6,
1.7 and 1.8, amounts borrowed under this Subsection 1.1(A) may be repaid or
prepaid and, at any time up to and including the Business Day immediately
preceding the Revolver Expiration Date, reborrowed.

 

2

--------------------------------------------------------------------------------


 

(B)          Incremental Revolver Increases.

 

(i)            Following the Fourth Amendment and Restatement Date, Borrower may
from time to time prior to the Revolver Expiration Date, propose an increase in
the aggregate amount of the Revolver Loan Commitments (each, a “Revolver
Increase”) by delivering a Notice of Revolver Increase to Administrative Agent,
specifying (subject to the restrictions set forth in Subsection 1.1(B)(ii))
therein (x) the amount of the requested Revolver Increase (which shall be in a
minimum principal amount of $25,000,000 and integral multiples of $2,500,000 in
excess thereof), and (y) the requested effective date of the proposed Revolver
Increase (which shall be not less than 10 Business Days from the date of
delivery of the Notice of Revolver Increase (or such shorter period of time as
to which Administrative Agent may agree in its sole discretion)).

 

(ii)           The aggregate principal amount of all Revolver Increases made
pursuant to this Subsection 1.1(B) shall not exceed the Maximum Aggregate
Revolver Increase Amount.  For the avoidance of doubt, each commitment increase
and/or new commitment in connection with any Revolver Increase shall constitute
a Revolver Loan Commitment hereunder, each loan made in connection with any
Revolver Increase shall constitute a Revolver Loan and each such commitment and
loan shall be subject to the same terms and conditions as all other Revolver
Commitments and Revolver Loans (other than Swingline Loans), including with
respect to the Revolver Expiration Date therefor and interest and fees hereunder
(provided that, notwithstanding anything contrary contained herein, any upfront,
arrangement, commitment fee (payable on the effective date of any such Revolver
Increase) and similar closing fees with respect to any Revolver Increase may
vary).

 

(iii)          Administrative Agent shall deliver a copy of each Notice of
Revolver Increase to such Revolver Lenders or other Persons that qualify as an
Eligible Assignee as may be determined by Administrative Agent in its reasonable
discretion with the approval of Borrower or as may be specified by Borrower with
the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed).  Each Revolver Lender or new lender that fails to respond
to such notice in writing in a form reasonably acceptable to Administrative
Agent within the period of time provided therein shall be deemed to have elected
not to participate in such Revolver Increase (as such period may be extended at
the request of Borrower with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed)).  No Revolver Lender or new
lender shall have any obligation to participate in any Revolver Increase, and
any decision by a Revolver Lender or new lender to participate in any Revolver
Increase shall be made in its sole discretion independently from any other
Revolver Lender or new lender.

 

(iv)          If in response to the offer to participate in such Revolver
Increase made by Administrative Agent pursuant to clause (iii) of this
Subsection 1.1(B), Administrative Agent obtains one or more subscriptions or
commitments to participate in a requested Revolver Increase from Revolver
Lenders and/or from any other Person that (x) qualifies as an Eligible Assignee
and (y) has agreed to become a Lender in respect of all or a portion of the
Revolver Increase (a “New Revolver Lender”), in excess of the

 

3

--------------------------------------------------------------------------------


 

requested Revolver Increase, Administrative Agent shall, with the consent of
Borrower, reduce and reallocate (within the minimum and maximum amounts
specified by each such Revolver Lender or New Revolver Lender in its notice to
Administrative Agent) the shares of the Revolver Increase of the Revolver
Lenders or New Revolver Lenders willing to commit to such Revolver Increase so
that the total committed Revolver Increase equals the requested Revolver
Increase.  If Administrative Agent does not receive commitments from Revolver
Lenders or New Revolver Lenders in an amount sufficient to fund the requested
Revolver Increase, Administrative Agent shall so notify Borrower and the request
for such Revolver Increase shall either (1) if the amount of the commitments
received is equal to or more than the minimum amount specified in subclause
(i)(x) of this Subsection 1.1(B), at the election of Borrower, either be reduced
to equal the amount of the commitments received or be rescinded (in the absence
of direction from Borrower, the request for such Revolver Increase shall be
rescinded), or (2) if the amount of the commitments received is less than the
minimum amount specified in subclause (i)(x) of this Subsection 1.1(B), be
automatically rescinded.

 

(v)           Provided that the Notice of Revolver Increase is not rescinded as
provided in the last sentence of clause (iv) of this Subsection 1.1(B),
Administrative Agent shall provide to Borrower, each Revolver Lender, each
Revolver Lender increasing its Revolver Commitments in connection with such
Revolver Increase, and each New Revolver Lender, a notice setting forth (x) the
amount of the approved Revolver Increase and, after giving effect thereto, the
aggregate Revolver Loan Commitments, (y) the effective date of the approved
Revolver Increase, and (z) for each Revolver Lender, its respective Revolver
Loan Commitment and Pro Rata Share of the aggregate Revolver Loan Commitments
after giving effect to the Revolver Increase.  In addition, a fee letter shall
be entered into between Administrative Agent and Borrower in connection with any
such Revolver Increase setting forth additional administrative agent fees, if
any, payable to Administrative Agent in connection with the implementation of
the Revolver Increase (which fee letter shall be a Fee Letter).

 

(vi)          On the effective date of a Revolver Increase:

 

(a)           Each New Revolver Lender shall execute and deliver a lender
joinder substantially in the form of Exhibit 1.1(B) hereto;

 

(b)           Borrower shall pay to the Administrative Agent such fees as may be
described in any Fee Letter related to such Revolver Increase;

 

(c)           Both immediately before and immediately after giving effect to
such Revolver Increase, (1) Borrower shall be in compliance on a Pro forma Basis
with Subsection 4.1, and (2) that no Default or Event of Default has occurred
and is continuing, and Borrower shall have delivered to Administrative Agent
(x) an officer’s certificate certifying to the immediately preceding clauses
(1) and (2), and (y) amendments to this Agreement and to any other Loan
Documents reasonably requested by the Administrative Agent in relation to the
requested Revolver Increase (which amendments to the Loan Documents the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent is hereby authorized to execute on behalf of the Lenders
without further consent or action by any other Lender) and ratification
agreements executed by each Loan Party with respect to the requested Revolver
Increase and other assurances as the Administrative Agent may reasonably
request;

 

(d)           Borrower shall in coordination with the Administrative Agent repay
outstanding Revolver Loans of certain Revolver Lenders and obtain additional
Revolver Loans from other Revolver Lenders (both existing and new), in each
case, to the extent necessary so that all Revolver Lenders participate in
outstanding Revolver Loans ratably, on the basis of their respective Revolver
Loan Commitments, after giving effect to the increase in the aggregate Revolver
Commitments effected by implementation of the Revolver Increase;

 

(e)           each Revolver Lender (both existing and new) participating in the
Revolver Increase (1) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Pro Rata Share of such Letter of
Credit in accordance with Subsection 1.1(E) and the participation of each other
Revolver Lender in such Letter of Credit shall be adjusted accordingly, and
(2) will be deemed to have purchased a participation in each then outstanding
Swing Line Loan equal to its Pro Rata Share of such Swing Line Loan in
accordance with Subsection 1.1(F) and the participation of each other Revolver
Lender in such Swing Line Loan shall be adjusted accordingly; and

 

(f)            Administrative Agent shall confirm, in writing, that the approved
Revolver Increase has become effective and that the aggregate Revolver Loan
Commitments have been increased by the amount thereof.

 

(vii)         The parties hereby agree that, notwithstanding anything to the
contrary contained herein, the borrowing notice, minimum borrowing, amendment,
pro rata borrowing, and pro rata payment requirements contained elsewhere in
this Agreement shall not apply to the transactions effected pursuant to this
Subsection 1.1(B).  Any repayments made pursuant to this Subsection 1.1(B) shall
be accompanied by payment of all accrued interest on the amount prepaid and all
amounts owed pursuant to Subsection 1.8.

 

(viii)        Administrative Agent shall record relevant information regarding
each Revolver Increase (including information with respect to New Revolver
Lenders) in the Register in accordance with Subsection 8.1(C); provided that,
failure to make any such recordation, or any error in such recordation, shall
not affect Borrower’s obligations in respect of any Revolver Loan Commitments or
Revolver Loans.

 

(C)          Notes.  Upon any Revolver Lender’s request, Borrower shall execute
and deliver to such Revolver Lender a Revolver Note, dated the Fourth Amendment
and Restatement Date, or, if later, the date of such request, in the principal
amount of such Revolver Lender’s Pro Rata Share of the Revolver Loan Commitment
(including as the same may be increased pursuant to any Revolver Increase). 
Upon Swingline Lender’s request, Borrower shall execute and

 

5

--------------------------------------------------------------------------------


 

deliver to Swingline Lender a Swingline Note dated the Fourth Amendment and
Restatement Date, or, if later, the date of such request, in the amount of the
Swingline Loan Commitment. 

 

(D)          Advances.  Revolver Loans will be made available by wire transfer
of immediately available funds; provided that, at any time during which the
CoBank Cash Management Agreement is in effect, Swingline Loans will be made
available as provided in the CoBank Cash Management Agreement.  Wire transfers
will be made to such account or accounts as may be authorized by Borrower.

 

(E)           Letters of Credit.

 

(i)            Types of Letters of Credit.

 

(a)           Standard Letters of Credit.  The Revolver Loan Commitment shall,
in addition to advances as Revolver Loans, be utilized, upon the request of
Borrower, for the issuance of irrevocable standby or trade letters of credit
(individually, a “Standard Letter of Credit” and, collectively, the “Standard
Letters of Credit”) by an Issuing Lender for the account of any Loan Party.

 

(b)           Mobility Fund Letters of Credit.  The Revolver Loan Commitment
shall, in addition to advances as Revolver Loans and in addition to Standard
Letters of Credit issued pursuant to Subsection 1.1(E)(i)(a), be utilized, upon
the request of Borrower, for the issuance of irrevocable standby or trade
letters of credit which are necessary or desirable in order to qualify for
disbursements from the Mobility Fund (individually, a “Mobility Fund Letter of
Credit” and, collectively, the “Mobility Fund Letters of Credit,” and
collectively with the Standard Letters of Credit, the “Letters of Credit,” and
each individually, a “Letter of Credit”) by an Issuing Lender for the account of
any Loan Party.  For the avoidance of doubt, any Mobility Fund Letters of Credit
requested by Borrower and issued pursuant to the terms of this Agreement shall
be used solely for purposes associated with the applicable Loan Party’s
participation in the Mobility Fund, and shall not be used for any other purpose.

 

(c)           Revolver Lender Participations; Reduction of Revolving Loan
Commitment.  Immediately upon the issuance by an Issuing Lender of a Letter of
Credit, and without further action on the part of Administrative Agent or any
Revolver Lenders, each Revolver Lender shall be deemed to have irrevocably and
unconditionally purchased from such Issuing Lender a participation in such
Letter of Credit, without recourse or warranty, equal to such Revolver Lender’s
Pro Rata Share of the Revolver Loan Commitment of the aggregate amount available
to be drawn under such Letter of Credit.  Each Letter of Credit shall reduce the
amount available under the Revolver Loan Commitment by the face amount of such
Letter of Credit.

 

(ii)           Maximum Amount.  The aggregate amount of (a) Standard Letter of
Credit Usage with respect to all Standard Letters of Credit outstanding at any
time for

 

6

--------------------------------------------------------------------------------


 

the account of Borrower or any other Loan Party may not exceed the Standard
Letter of Credit Sublimit and (b) Mobility Fund Letter of Credit Usage with
respect to all Mobility Fund Letters of Credit outstanding at any time for the
account of Borrower or any other Loan Party may not exceed the Mobility Fund
Letter of Credit Sublimit; provided that, at any one time the aggregate
principal amount of the Revolving Credit Obligations outstanding may not exceed
the Revolver Loan Commitment.  If at any time the aggregate amount of the
Standard Letter of Credit Usage exceeds the Standard Letter of Credit Sublimit
or the Mobility Fund Letter of Credit Usage exceeds the Mobility Fund Letter of
Credit Sublimit, Borrower shall reduce the aggregate amount of the Standard
Letter of Credit Usage or Mobility Fund Letter of Credit Usage (as applicable)
by providing cash collateral for Standard Letter of Credit Usage or the Mobility
Fund Letter of Credit Usage (as applicable) in the manner set forth in
Subsection 1.16 to the extent required to eliminate such excess.

 

(iii)          Reimbursement.  Borrower is irrevocably and unconditionally
obligated without presentment, demand, protest or other formalities of any kind
to reimburse an Issuing Lender in immediately available funds for any amounts
paid by an Issuing Lender with respect to a Letter of Credit issued hereunder
for the account of any Loan Party.  Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the
Issuing Lender shall notify Borrower and Administrative Agent thereof.  Not
later than 11:00 a.m. (Denver, Colorado time) on the date of any payment by the
Issuing Lender under a Letter of Credit (or if notice is not provided to
Borrower of such drawing prior to such time, not later than 11:00 a.m. (Denver,
Colorado time) on the immediately succeeding Business Day), Borrower shall
reimburse the Issuing Lender through Administrative Agent in the amount equal to
the amount of such drawing (and, if reimbursed on the immediately succeeding
Business Day pursuant to this sentence, interest at the sum of the Base Rate
plus the applicable Base Rate Margin for such day (or days if the next
immediately succeeding day is not a Business Day)).  If Borrower fails to so
reimburse the Issuing Lender by such time, Borrower shall be deemed to have
requested Administrative Agent to make a Revolver Loan (but not a Swingline
Loan) in the amount of the payment made by such Issuing Lender with respect to
such Letter of Credit.  If the Letter of Credit is payable in a foreign
currency, the amount owed by Borrower in connection with such Letter of Credit
shall equal the United States dollar equivalent of such foreign currency
(determined by Administrative Agent in its reasonable discretion) on the date
such payment is made by such Issuing Lender.  All amounts paid by an Issuing
Lender with respect to any Letter of Credit that are not repaid by Borrower as
required by this Subsection 1.1(E)(iii), or that are not repaid with a Revolver
Loan shall bear interest at the sum of the Base Rate plus 2.750% per annum. 
Each Revolver Lender agrees to fund its Pro Rata Share of any Revolver Loan made
pursuant to this Subsection 1.1(E)(iii).  In the event Borrower fails to
reimburse an Issuing Lender in full for any payment in respect of a Letter of
Credit issued for the account of any Loan Party, Administrative Agent shall
promptly notify each Revolver Lender with a Pro Rata Share of the Revolver Loan
Commitment of the amount of such unreimbursed payment and the accrued interest
thereon and each such Revolver Lender, on the next Business Day, shall deliver
to Administrative Agent an amount equal to its Pro Rata Share thereof in same
day funds.  Each Revolver Lender

 

7

--------------------------------------------------------------------------------


 

with a Pro Rata Share of the Revolver Loan Commitment hereby absolutely and
unconditionally agrees to pay to each Issuing Lender upon demand by such Issuing
Lender such Revolver Lender’s Pro Rata Share of each payment made by such
Issuing Lender in respect of a Letter of Credit and not immediately reimbursed
by Borrower.  Each Revolver Lender with a Pro Rata Share of the Revolver Loan
Commitment acknowledges and agrees that its obligations to acquire
participations pursuant to this Subsection 1.1(E)(iii) in respect of Letters of
Credit and to make the payments to each Issuing Lender required by the preceding
sentence are absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or any failure by Borrower to satisfy any of the
conditions set forth in Subsection 7.2.  If any Revolver Lender with a Pro Rata
Share of the Revolver Loan Commitment fails to make available to an Issuing
Lender the amount of such Revolver Lender’s Pro Rata Share of any payments made
by such Issuing Lender in respect of a Letter of Credit as provided in this
Subsection 1.1(E)(iii), Administrative Agent may elect to apply Cash Collateral
as described in Subsection 1.14(C) and pay such amount to Issuing Lender.  If
Administrative Agent does not so elect or if the funds in such account are
insufficient, such Issuing Lender shall be entitled to recover such amount on
demand from such Revolver Lender together with interest at the Base Rate.

 

(iv)          Conditions of Issuance of Letters of Credit.  In addition to all
other terms and conditions set forth in this Agreement, the issuance by an
Issuing Lender of any Letter of Credit shall be subject to the conditions
precedent that the Letter of Credit shall be in such form, be for such amount
and in such currency, and contain such terms and conditions as are reasonably
satisfactory to Administrative Agent and the Issuing Lender.  The expiration
date of each Letter of Credit must be on a date which is the earlier of
(1) (a) for a standby Letter of Credit, one year from its date of issuance and
(b) for a trade Letter of Credit, 180 days from its date of issuance or
(2) unless cash collateralized to the reasonable satisfaction of the
Administrative Agent and the applicable Issuing Lender, the 30th day before the
date set forth in clause (B) of the definition of the term “Revolver Expiration
Date,” or such later date as agreed to by both Administrative Agent and the
Issuing Lender, in their sole discretion.  If Borrower so requests, the
applicable Issuing Lender may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that, any such Auto-Extension Letter of Credit must permit
the applicable Issuing Lender to prevent any such extension at least once in
each 12 month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such 12 month period to be agreed upon
at the time such Letter of Credit is issued.  Once an Auto-Extension Letter of
Credit has been issued, unless otherwise directed by the applicable Issuing
Lender, Borrower shall not be required to make a specific request to the
applicable Issuing Lender for any such extension.  Once an Auto-Extension Letter
of Credit has been issued, the Revolver Lenders shall be deemed to have
authorized (but may not require) the applicable Issuing Lender to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the 30th day before the date set forth in clause (B) of the definition of the
term “Revolver Expiration Date,” or

 

8

--------------------------------------------------------------------------------


 

such later date as agreed to by both Administrative Agent and the Issuing
Lender, in their sole discretion; provided that, the applicable Issuing Lender
shall not permit any such extension if (a) the applicable Issuing Lender has
determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of this Subsection 1.1(E)(iv) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date from Administrative Agent,
any Revolver Lender or Borrower that one or more of the applicable conditions
specified in Subsection 7.2 is not then satisfied.

 

(v)           Request for Letters of Credit.  Borrower must give Administrative
Agent at least three Business Days’ prior notice, which notice will be
irrevocable, specifying the date a Letter of Credit is requested to be issued
and the amount and the currency in which such Letter of Credit is payable,
identifying the beneficiary, stating whether the Letter of Credit will be a
standby or trade Letter of Credit, stating whether the Letter of Credit will be
a Standard Letter of Credit or a Mobility Fund Letter of Credit and describing
the nature of the transactions proposed to be supported thereby.  Any notice
requesting the issuance of a Letter of Credit shall be accompanied by the form
of the Letter of Credit to be provided by an Issuing Lender.  Borrower must also
complete any application procedures and documents required by an Issuing Lender
in connection with the issuance of any Letter of Credit, including a certificate
regarding Borrower’s compliance with the provisions of Subsection 7.2.

 

(vi)          Borrower Obligations Absolute.  The obligations of Borrower under
this Subsection 1.1(E) are irrevocable, will remain in full force and effect
until the Issuing Lender and Revolver Lenders have no further obligations to
make any payments or disbursements under any circumstances with respect to any
Letter of Credit, shall be absolute and unconditional, shall not be subject to
counterclaim, setoff or other defense or any other qualification or exception
whatsoever and shall be paid in accordance with the terms and conditions of this
Agreement under all circumstances, including, any of the following
circumstances:

 

(a)           Any lack of validity or enforceability of this Agreement, any of
the other Loan Documents or any documents or instruments relating to any Letter
of Credit;

 

(b)           Any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations in respect of any Letter of Credit
or any other amendment, modification or waiver of or any consent to or departure
from any Letter of Credit, any documents or instruments relating thereto, or any
Loan Document in each case whether or not any Loan Party or any of its
Subsidiaries has notice or knowledge thereof;

 

(c)           The existence of any claim, setoff, defense or other right that
any Loan Party or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or

 

9

--------------------------------------------------------------------------------


 

any Person for whom any such transferee may be acting), Administrative Agent,
any Issuing Lender, any Revolver Lender, or any other Person, whether in
connection with this Agreement, any other Loan Document, any Letter of Credit,
the transactions contemplated hereby or any other related or unrelated
transaction or transactions (including any underlying transaction between any
Loan Party or any of its Subsidiaries and the beneficiary named in any such
Letter of Credit);

 

(d)           Any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
any errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, facsimile or otherwise, or any errors in translation or
in interpretation of technical terms;

 

(e)           Payment under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

 

(f)            Any defense based upon the failure of any drawing under any
Letter of Credit to conform to the terms of such Letter of Credit (provided
that, any draft, certificate or other document presented pursuant to such Letter
of Credit appears on its face to comply with the terms thereof), any
nonapplication or misapplication by the beneficiary or any transferee of the
proceeds of such drawing or any other act or omission of such beneficiary or
transferee in connection with such Letter of Credit;

 

(g)           The exchange, release, surrender or impairment of any collateral
or other security for the obligations;

 

(h)           The occurrence of any Default or Event of Default; or

 

(i)            Any other circumstance or event whatsoever, including, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party, any of its Subsidiaries or a guarantor.

 

Any action taken or omitted to be taken by an Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, is binding upon the Loan Parties and
their Subsidiaries and shall not create or result in any liability of such
Issuing Lender to any Loan Party or any of its Subsidiaries.

 

(vii)         Obligations of Issuing Lenders.  Each Issuing Lender (other than
CoBank) hereby agrees that it will not issue a Letter of Credit hereunder until
it has provided Administrative Agent with notice specifying the amount, currency
and intended issuance date of such Letter of Credit and Administrative Agent has
returned a written acknowledgment of such notice to Issuing Lender.  Each of
Issuing Lender and Administrative Agent agrees to provide such notices and
acknowledgement promptly

 

10

--------------------------------------------------------------------------------


 

upon Borrower’s request of a Letter of Credit provided such request satisfies
all of the requirements provided herein.  Each Issuing Lender (other than
CoBank) further agrees to provide to Administrative Agent:  (1) a copy of each
Letter of Credit issued by such Issuing Lender promptly after its issuance;
(2) a monthly report summarizing available amounts under Letters of Credit
issued by such Issuing Lender, the dates and amounts of any draws under such
Letters of Credit, the effective date of any increase or decrease in the face
amount of any Letters of Credit during such month and the amount of any
unreimbursed draws under such Letters of Credit; and (3) such additional
information reasonably requested by Administrative Agent.

 

(viii)        UCP and ISP.  The Uniform Customs and Practice for Documentary
Credits as most recently published from time to time by the International
Chamber of Commerce (the “UCP”) is hereby incorporated in this Agreement with
respect to trade Letters of Credit and shall be deemed incorporated by this
reference into each trade Letter of Credit issued pursuant to this Agreement.
The terms and conditions of the UCP shall be binding with respect to trade
Letters of Credit on the parties to this Agreement and each beneficiary of any
trade Letter of Credit issued pursuant to this Agreement.  The International
Standby Practices as most recently published from time to time by the
International Chamber of Commerce (the “ISP”) is hereby incorporated in this
Agreement with respect to standby Letters of Credit and shall be deemed
incorporated by this reference into each standby Letter of Credit issued
pursuant to this Agreement.  The terms and conditions of the ISP shall be
binding with respect to standby Letters of Credit on the parties to this
Agreement and each beneficiary of any standby Letter of Credit issued pursuant
to this Agreement.

 

Borrower, Administrative Agent, the Revolver Lenders and the Issuing Lenders
acknowledge and agree that the Existing Credit Agreement Letters of Credit have
been issued and are outstanding under the terms of the Existing Credit
Agreement, and agree that the Existing Credit Agreement Letters of Credit shall
constitute Letters of Credit issued under the terms of this Agreement.

 

(F)           Swingline Loans.

 

(i)            From time to time during the period commencing on the Fourth
Amendment and Restatement Date and ending on the Business Day immediately
preceding the Revolver Expiration Date, Swingline Lender agrees, in reliance
upon the agreements of the other Revolver Lenders set forth herein and subject
to the terms and conditions set forth herein, to make Swingline Loans to
Borrower in an aggregate principal amount not to exceed the Swingline Loan
Commitment; provided that, (x) unless Borrower has complied with Subsection
1.14, if at any time any Revolver Lender is a Defaulting Lender, the making of
Swingline Loans shall be at the sole discretion of Swingline Lender, and
(y) that at any one time the aggregate principal amount of the Revolving Credit
Obligations outstanding may not exceed the Revolver Loan Commitment.  Within the
limits of and subject to the Available Revolver Loan Commitment, this Subsection
1.1(F) and Subsections 1.6, 1.7 and 1.8, amounts borrowed under this Subsection
1.1(F) may be repaid or prepaid and, at any time up to and

 

11

--------------------------------------------------------------------------------


 

including the Business Day immediately preceding the Revolver Expiration Date,
reborrowed.  If at any time the aggregate principal balance of the Swingline
Loans then outstanding exceeds the Swingline Loan Commitment, Borrower shall be
deemed to have requested Administrative Agent to make a Revolver Loan in the
amount of the difference in the manner and pursuant to the terms of Subsection
1.1(F)(iv).

 

(ii)           At all times, the following terms shall apply to the Swingline
Loan:

 

(a)           Borrower may request Swingline Loans without regarding to minimum
amounts.

 

(b)           Borrower may request Swingline Loans by e-mail as provided in
Subsection 9.3 or by such other methods as shall have been approved in writing
in advance by Swingline Lender provided such request is made by an employee or
representative of Borrower designated in writing by Borrower as authorized to
make such a request and is made not later than 1:00 p.m. (Denver, Colorado time)
on the day of the proposed Swingline Loan; provided that, if such request is
permitted to be made and is made by telephone, facsimile or e-mail, upon
request, Borrower shall promptly confirm such request in writing (or in another
form of writing) to Swingline Lender and Administrative Agent.  Swingline Loans
may be made automatically on any day as and to the extent provided in the CoBank
Cash Management Agreement, so long as the CoBank Cash Management Agreement is in
effect, and shall be made available in the manner specified in Subsection
1.1(D) at any time that the CoBank Cash Management Agreement is not in effect.

 

(c)           Borrower shall not use the proceeds of any Swingline Loan to
refinance any outstanding Swingline Loan.

 

(iii)          Borrower and Swingline Lender may enter into the CoBank Cash
Management Agreement providing for the automatic advance by the Swingline Lender
of Swingline Loans under the conditions set forth in such agreement, which
conditions shall be in addition to the conditions set forth herein.

 

(iv)          Any outstanding Swingline Loan shall be payable by Borrower on
demand by Swingline Lender, a copy of which demand also shall be delivered by
Swingline Lender to Administrative Agent.  If Borrower fails to so reimburse the
Swingline Lender on demand, without limiting Swingline Lender’s remedies with
respect to Borrower in the case of any Revolver Lender’s failure to advance
under this Subsection 1.1(F)(iv), Borrower shall be deemed to have requested
Administrative Agent to make a Revolver Loan in the aggregate amount of the then
outstanding Swingline Loans.  Each Revolver Lender agrees to fund its Pro Rata
Share of any Revolver Loan made pursuant to this Subsection 1.1(F)(iv). 
Administrative Agent shall promptly notify each Revolver Lender of the amount of
such payment due and each such Revolver Lender, on the next Business Day, shall
deliver to Administrative Agent an amount equal to its Pro Rata Share thereof in
same day funds.  Each Revolver Lender hereby absolutely and unconditionally
agrees to pay to Swingline Lender such Revolver Lender’s Pro Rata

 

12

--------------------------------------------------------------------------------


 

Share of each such payment due.  In addition to the foregoing, if for any reason
any Revolver Lender fails to make payment to Swingline Lender of any amount due
under this Subsection 1.1(F)(iv), such Revolver Lender shall be deemed, at the
option of Swingline Lender, to have unconditionally and irrevocably purchased
from Swingline Lender, without recourse or warranty, an undivided interest and
participation in the applicable Swingline Loan in the amount of such Revolving
Loan, and such interest and participation may be recovered from such Revolver
Lender together with interest thereon at the Base Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received.  Each Revolver Lender acknowledges and agrees that its obligations to
fund Revolving Loans and/or to acquire participations pursuant to this
Subsection 1.1(F)(iv) in respect of Swingline Loans are absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
any failure by Borrower to satisfy any of the conditions set forth in Subsection
7.2.  If any Revolver Lender fails to make available to Swingline Lender the
amount of such Revolver Lender’s Pro Rata Share of any payments due as provided
in this Subsection 1.1(F)(iv), Administrative Agent may elect to apply Cash
Collateral as described in Subsection 1.14(C) by such amount and pay such amount
to Swingline Lender.  If Administrative Agent does not so elect or if the funds
in such accounts are insufficient, Swingline Lender shall be entitled to recover
such amount on demand from such Revolver Lender together with interest at the
Base Rate.  On the Revolver Expiration Date, if not sooner demanded, Borrower
shall repay in full the outstanding principal amount of the Swingline Loans.

 

(v)           All Swingline Loans shall accrue interest from the date made as a
Base Rate Loan, at the sum of the Base Rate plus the Base Rate Margin applicable
from time to time as provided in Subsection 1.2(B).  Until each Revolver Lender
funds its Pro Rata Share of its Revolver Loan or purchase of a participation
pursuant to Subsection 1.1(F)(iv), interest in respect of the Swingline Loans,
of the applicable portions thereof, shall be solely for the account of Swingline
Lender.  Notwithstanding any other provision of this Agreement, Borrower shall
make all payments of principal and interest in respect of Swingline Loans
directly to Swingline Lender by such method and to such account or place as
Swingline Lender may from time to time designate in writing.

 

1.2          Interest.

 

(A)          Interest Options.  From the date each Revolver Loan is made, based
upon the election of Borrower, at such time and from time to time thereafter (as
provided in Subsection 1.3 and subject to the conditions set forth in such
Subsection and Subsection 1.2(F)), each such Loan shall accrue interest as
follows:

 

(i)            as a Base Rate Loan, at the sum of the Base Rate plus the Base
Rate Margin applicable to such Loan from time to time as provided in Subsection
1.2(B); or

 

13

--------------------------------------------------------------------------------


 

(ii)           as a LIBOR Loan, for the applicable LIBOR Interest Period, at the
sum of LIBOR plus the LIBOR Margin applicable to such Loan from time to time as
provided in Subsection 1.2(B); or

 

provided that, Swingline Loans shall be made as Base Rate Loans with the Base
Rate Margin as provided in Subsection 1.1(F)(v).

 

(B)          Applicable Margins.  From the Fourth Amendment and Restatement
Date, continuing through the day immediately preceding the first Adjustment Date
after December 31, 2014, the applicable Base Rate Margin, LIBOR Margin and
Commitment Fee Margin shall be set based on the Total Net Leverage Ratio of
Borrower set forth in the Officer’s Certificate delivered pursuant to Subsection
7.1(B)(i).  Thereafter, the applicable Base Rate Margin, LIBOR Margin and
Commitment Fee Margin shall be for each Calculation Period the applicable per
annum percentage set forth in the pricing table below opposite the applicable
Total Net Leverage Ratio of Borrower, determined on a consolidated basis for
Borrower and its Restricted Subsidiaries; provided that, in the event that
Administrative Agent shall not receive the financial statements and Compliance
Certificate required pursuant to Subsections 4.2(A), 4.2(B) and 4.2(C) when due,
from such due date and until the fifth Business Day following Administrative
Agent’s receipt of such overdue financial statements and Compliance Certificate
(and in the event a decrease in the applicable margin is then warranted, receipt
of Borrower’s written request to decrease such margin, which notice shall be
deemed given if noted on the applicable Compliance Certificate), the Base Rate
Margin, LIBOR Margin and Commitment Fee Margin shall be set at Level I below.

 

PRICING TABLE

 

Level

 

Total Net
Leverage
Ratio

 

LIBOR
Margin

 

Base Rate
Margin

 

Commitment
Fee Margin

 

I

 

> 2.00x

 

1.750

%

0.750

%

0.250

%

II

 

< 2.00x

 

1.500

%

0.500

%

0.175

%

 

If, as a result of any restatement of or other adjustment to any financial
statements referred to above (i) the Total Net Leverage Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Net Leverage Ratio would have resulted in different pricing for any
period, then (1) if the proper calculation of the Total Net Leverage Ratio would
have resulted in higher pricing for such period, Borrower shall automatically
and retroactively be obligated to pay to Administrative Agent, promptly on
demand by Administrative Agent, an amount equal to the excess of the amount of
interest that should have been paid for such period over the amount of interest
actually paid for such period; and (2) if the proper calculation of the Total
Net Leverage Ratio would have resulted in lower pricing for such period,
Administrative Agent and the Lenders shall have no obligation to repay any
overpaid interest to Borrower, provided that, if, as a result of any restatement
or other event a proper calculation of the Total Net Leverage Ratio would have
resulted in higher pricing for one or

 

14

--------------------------------------------------------------------------------


 

more periods and lower pricing for one or more other periods (due to the
shifting of income or expenses from one period to another period or any similar
reason), then the amount payable by Borrower pursuant to clause (1) above shall
be based upon the excess, if any, of the amount of interest that should have
been paid for all applicable periods over the amount of interest paid for all
such periods.

 

(C)          LIBOR Interest Periods.  Each LIBOR Loan may be obtained for a one,
two, three or six month period or, if available to all Lenders under the
Revolver Facility, 12 month period (each such period being an “Interest
Period”). With respect to all LIBOR Loans:

 

(i)            the Interest Period will commence on the date that the LIBOR Loan
is made or the date on which any portion of any Base Rate Loan is converted into
a LIBOR Loan, or, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the day on which the immediately
preceding Interest Period expires;

 

(ii)           if the Interest Period would otherwise expire on a day that is
not a Business Day, then it will expire on the next Business Day; provided that,
if any Interest Period would otherwise expire on a day that is not a Business
Day and such day is the last Business Day of a calendar month, such Interest
Period shall expire on the Business Day next preceding such day;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the last calendar month in such Interest Period shall end on the last
Business Day of the last calendar month in such Interest Period; and

 

(iv)          no Interest Period shall be selected under the Revolver Facility
that extends beyond the date set forth in clause (B) of the definition of
Revolver Expiration Date.

 

(D)          Calculation and Payment.  Interest on Base Rate Loans shall be
calculated on the basis of a 365-6-day year for the actual number of days
elapsed.  Interest on LIBOR Loans, including amounts due under Subsection 1.4,
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.  The date of funding or conversion of a LIBOR Loan to a Base Rate Loan
and the first day of an Interest Period shall be included in the calculation of
interest.  The date of payment (as determined in Subsection 1.5) of any Loan and
the last day of an Interest Period shall be excluded from the calculation of
interest; provided, if a Loan is repaid on the same day that it is made, one
day’s interest shall be charged.

 

Interest accruing on Base Rate Loans is payable in arrears on each of the
following dates or events: (i) the last day of each calendar quarter; (ii) the
prepayment (including the payment of any Swingline Loan pursuant to Subsection
1.1(F)(iv)) of such Loan (or portion thereof), to the extent accrued on the
principal prepaid; and (iii) the Revolver Expiration Date, whether by
acceleration or otherwise, with respect to the principal to be repaid.  Interest
accruing on each LIBOR Loan is payable in arrears on each of the following dates
or events: (1) the last day of each applicable Interest Period; (2) if the
Interest Period is longer than three months, on

 

15

--------------------------------------------------------------------------------


 

each three-month anniversary of the commencement date of such Interest Period;
(3) the prepayment of such Loan (or portion thereof), to the extent accrued on
the principal prepaid; and (4) the Revolver Expiration Date, whether by
acceleration or otherwise, with respect to the principal to be repaid.

 

(E)           Default Rate of Interest.  (i) After the occurrence (and during
the continuance) of an Event of Default pursuant to Subsections 6.1(F) or (G),
(ii) at the election of Administrative Agent or Requisite Lenders after the
occurrence of an Event of Default pursuant to Subsections 6.1(A) or 6.1(K) or,
(iii) at the election of the Requisite Lenders after the occurrence and during
the continuance of any other Event of Default, all Revolver Loans and other
Obligations shall bear interest at rates that are 2% in excess of the rates
otherwise in effect, including, rates in effect pursuant to Subsection 1.2(B),
with respect to such Loans and other Obligations.  Interest accruing pursuant to
this Subsection 1.2(E) is payable on demand.

 

(F)           Excess Interest.  Notwithstanding anything to the contrary set
forth herein, the aggregate interest, fees and other amounts required to be paid
by Borrower to Lenders or any Lender hereunder are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of acceleration of
maturity of the Indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to Lenders or any Lender for the use or the
forbearance of the Indebtedness or Obligations evidenced hereby exceed the
maximum permissible under Applicable Law.  If under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the other Loan
Documents at the time of performance of such provision shall be due, shall
involve exceeding the limit of such validity prescribed by Applicable Law then
the obligation to be fulfilled shall automatically be reduced to the limit of
such validity and if under or from circumstances whatsoever Lenders or any
Lender should ever receive as interest any amount which would exceed the highest
lawful rate, the amount of such interest that is excessive shall be applied to
the reduction of the principal balance of the Obligations evidenced hereby and
not to the payment of interest.  Additionally, should the method used for
calculating interest on LIBOR Loans (i.e., using a 360-day year) be unlawful,
such calculation method shall be automatically changed to a 365-6-day year or
such other lawful calculation method as is reasonably acceptable to
Administrative Agent.  This provision shall control every other provision of
this Agreement and all provisions of every other Loan Document.

 

(G)          Selection, Conversion or Continuation of Loans; LIBOR
Availability.  Provided that no Event of Default has occurred and is then
continuing, Borrower shall have the option to (i) select all or any part of a
new borrowing to be a Base Rate Loan or a LIBOR Loan, in the case of a Base Rate
Loan in a principal amount equal to at least $100,000, in the case of a LIBOR
Loan in a principal amount equal to $1,000,000 or any whole multiple of $500,000
in excess thereof, (ii) convert at any time all or any portion of a Base Rate
Loan in a principal amount equal to $1,000,000 or any whole multiple of $500,000
in excess thereof into a LIBOR Loan, (iii) upon the expiration of its Interest
Period, convert all or any part of any LIBOR Loan into a Base Rate Loan, and
(iv) upon the expiration of its Interest Period, continue any LIBOR Loan into
one or more LIBOR Loans in a principal amount of $1,000,000 or any whole
multiple of $500,000 in excess thereof for such new Interest Period(s) as
selected by Borrower.  During any period in which any Event of Default is
continuing, as the Interest Periods for LIBOR Loans

 

16

--------------------------------------------------------------------------------


 

then in effect expire, such Loans shall be converted into a Base Rate Loan and
the LIBOR option will not be available to Borrower until all Events of Default
are cured or waived. In the event Borrower fails to elect a LIBOR Loan upon any
advance hereunder or upon the termination of any Interest Period, Borrower shall
be deemed to have elected to have such amount constitute a Base Rate Loan. 
There shall be no more than an aggregate of eight LIBOR Loans outstanding at any
one time under the Revolver Facility.

 

1.3          Notice of Borrowing, Conversion or Continuation of Loans.  Whenever
Borrower desires to request a Revolver Loan (other than a Swingline Loan)
pursuant to Subsection 1.1(A) or to convert or continue Revolver Loans (other
than Swingline Loans) pursuant to Subsection 1.2(G), Borrower shall give
Administrative Agent irrevocable prior notice in the form attached hereto as
Exhibit 1.3 (a “Notice of Borrowing/Conversion/Continuation”) by facsimile,
e-mail or other method of delivery of notice permitted by Subsection 9.3: (A) if
requesting a borrowing of a Base Rate Loan (or any portion thereof), not later
than 11:00 a.m. (Denver, Colorado time) one Business Day before the proposed
borrowing, conversion or continuation is to be effective or, (B) if requesting a
borrowing of, or conversion to or continuation of a LIBOR Loan, not later than
11:00 a.m. (Denver, Colorado time) three Business Days before the proposed
borrowing, conversion or continuation is to be effective.  Each Notice of
Borrowing/Conversion/Continuation shall specify (i) the Loan (or portion
thereof) to be advanced, converted or continued and, with respect to any LIBOR
Loan to be converted or continued, the last day of the current Interest Period
therefor, (ii) the effective date of such borrowing, conversion or continuation
(which shall be a Business Day), (iii) the principal amount of such Revolver
Loan to be borrowed, converted or continued, and (iv) the Interest Period to be
applicable to any new LIBOR Loan.  Administrative Agent shall give each Lender
prompt notice by facsimile, e-mail or other method of delivery of notice
permitted by Subsection 9.3 of any Notice of Borrowing/Conversion/Continuation
given by Borrower.

 

1.4          Fees and Expenses.

 

(A)          Unused Commitment Fee.  From the Fourth Amendment and Restatement
Date, Borrower shall be obligated to pay Administrative Agent, for the benefit
of all Revolver Lenders that are not Defaulting Lenders (based upon their
respective Pro Rata Shares of the Revolver Loan Commitment), a fee (the
“Revolver Commitment Fee”) in an amount equal to (i) the Revolver Loan
Commitment less the sum of (1) the average daily outstanding balance of Revolver
Loans (other than the Swingline Loans) plus (2) the average daily outstanding
Letter of Credit Usage, in each case during the preceding calendar quarter
multiplied by (ii) the applicable Commitment Fee Margin as provided in
Subsection 1.2(B), calculated on the basis of a 360-day year for the actual
number of days elapsed.  Such fees are to be paid quarterly in arrears on the
last day of each calendar quarter for such calendar quarter (or portion
thereof), with the final such payment due on the Revolver Expiration Date.

 

17

--------------------------------------------------------------------------------


 

(B)          Certain Other Fees.  Borrower shall be obligated to pay to CoBank,
individually, fees in the amounts and at the times specified in the fee letter
dated as of December 4, 2014, between Borrower and CoBank.

 

(C)          Breakage Fee.  Upon any repayment or payment of a LIBOR Loan on any
day that is not the last day of the Interest Period applicable thereto
(regardless of the source of such repayment or prepayment and whether voluntary,
mandatory, by acceleration or otherwise), Borrower shall be obligated to pay
Administrative Agent, for the benefit of all affected Revolver Lenders, an
amount (the “Breakage Fee”) equal to the present value of any losses, expenses
and liabilities (including any loss (including interest paid) sustained by each
such affected Revolver Lender in connection with the reemployment of such funds)
that any such affected Revolver Lender may sustain as a result of the payment of
such LIBOR Loan on such day.  For purposes of calculating amounts payable by
Borrower to Revolver Lenders under this Subsection 1.4(C), each LIBOR Loan made
by a Revolver Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR rate
for such LIBOR Loan by a matching deposit or other borrowing in the interbank
eurocurrency market for a comparable amount and for a comparable period, whether
or not such LIBOR Loan is in fact so funded.

 

(D)          Expenses and Attorneys’ Fees.  In addition to fees due under
Subsections 1.4(A) and 1.4(B), Borrower agrees to pay promptly all reasonable
and documented out-of-pocket fees, costs and expenses (including those
reasonable and documented out-of-pocket fees and expenses of outside counsel)
incurred by Administrative Agent or any Issuing Lender in connection with
(i) any matters contemplated by or arising out of the Loan Documents, or
(ii) the continued administration of the Loan Documents, including any such
fees, costs and expenses incurred in perfecting, maintaining, determining the
priority of and releasing any security and any tax payable in connection with
any Loan Documents and any amendments, modifications and waivers (whether or not
consummated).  In addition to fees due under Subsections 1.4(A) and (B),
Borrower shall also reimburse on demand Administrative Agent and each Issuing
Lender for its expenses (including reasonable and documented out-of-pocket
attorneys’ fees and costs, provided that, such fees and expenses paid on or
about the Fourth Amendment and Restatement Date shall be evidenced by a detailed
invoice (which may be redacted as needed to protect confidential information)
showing individual time entries and billing rates of such outside counsel))
incurred in connection with documenting and closing the transactions
contemplated herein.  In addition to fees due under Subsections 1.4(A) and (B),
Borrower agrees to pay promptly (1) all reasonable and documented out-of-pocket
costs and expenses incurred by Administrative Agent in connection with any
amendment, supplement, waiver or modification of any of the Loan Documents and
(2) all reasonable out-of-pocket fees, costs and expenses incurred by each of
Administrative Agent and Lenders in connection with any Event of Default and any
enforcement of collection proceeding resulting therefrom or, during the
continuance of any Event of Default, any workout or restructuring of any of the
transactions hereunder or contemplated thereby or any action to enforce any Loan
Document or to collect any payments due from Borrower.  All fees, costs and
expenses for which Borrower is responsible under this Subsection 1.4(D) shall be
deemed part of the Obligations when incurred, payable upon demand and in
accordance with the second paragraph of Subsection 1.5 and shall be secured by
the Collateral.

 

18

--------------------------------------------------------------------------------


 

(E)           Letter of Credit Fees.  From the Fourth Amendment and Restatement
Date, Borrower shall pay Administrative Agent for the account of all Revolver
Lenders that are not Defaulting Lenders with respect to which any Issuing Lender
has exercised the right to require Cash Collateralization pursuant to Subsection
1.14 from Borrower or such Defaulting Lender (based upon their respective Pro
Rata Shares) a fee for each Letter of Credit from the date of issuance to the
date of termination in an amount equal to (i) with respect to Mobility Fund
Letters of Credit, 1.75 % per annum; and (ii) with respect to Standard Letters
of Credit, the applicable LIBOR Margin for Revolver Loans per annum, each as
multiplied by the face amount of such Letter of Credit, calculated on the basis
of a 360-day year for the actual number of days elapsed. Such fee shall be
payable to Administrative Agent for the benefit of all Revolver Lenders (based
upon their respective Pro Rata Shares). Such fee is to be paid quarterly in
arrears on the last day of each calendar quarter and the termination of the
Letter of Credit. With respect to each Letter of Credit, Borrower shall also pay
Administrative Agent, for the benefit of the Issuing Lender issuing such Letter
of Credit, an issuance fee equal to the greater of (i) $1,000 or (ii) 0.125% of
the face amount of such Letter of Credit, which amount shall be paid upon the
date of issuance and, if the expiration date of such Letter of Credit is later
than one year from its date of issuance, upon each anniversary of the date of
issuance during the term of such Letter of Credit.

 

 

1.5          Payments.  Other than as provided in Subsection 1.1(F)(v), all
payments by Borrower of the Obligations shall be made in same day funds and
delivered to Administrative Agent, for the benefit of itself and Lenders, as
applicable, by wire transfer to the following account or such other place as
Administrative Agent may from time to time designate in writing:

 

CoBank, ACB
Greenwood Village, Colorado
ABA Number 3070-8875-4
Reference:  Atlantic Tele-Network, Inc.

Account #: 00035597

 

Borrower shall receive credit on the day of receipt for funds received by
Administrative Agent by 11:00 a.m. (Denver, Colorado time) on any Business Day. 
Funds received on any Business Day after such time shall be deemed to have been
paid on the next Business Day.  Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, the payment shall be
due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.

 

To the extent Borrower or any other party or Person makes a payment or payments
to Administrative Agent for the ratable benefit of Lenders or for the benefit of
Administrative Agent in its individual capacity or to any other obligee in
respect of the Obligations hereunder, which payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, or any
combination of

 

19

--------------------------------------------------------------------------------


 

the foregoing (whether by demand, litigation, settlement or otherwise), then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by Administrative Agent or
such obligee.

 

Each payment received by Administrative Agent under this Agreement or any Note
for the account of any Lender shall be remitted by Administrative Agent to such
Lender promptly after Administrative Agent’s receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.

 

1.6          Repayment of Revolver Loans; Reduction of the Revolver Loan
Commitment.

 

(A)          Repayment of Revolver Loans; Scheduled Termination of Revolver Loan
Commitment.  In addition to any reductions pursuant to Subsections 1.6(B) and
1.17(D), the Revolver Loan Commitment shall be permanently reduced and
terminated in full on the Revolver Expiration Date, and any outstanding
principal balance of the Revolver Loans (including any Swingline Loans) not
sooner due and payable will become due and payable on the Revolver Expiration
Date.

 

(B)          Voluntary Termination or Reduction of the Revolver Loan Commitment.

 

(i)            Borrower shall have the right, upon at least three Business Days’
prior notice to Administrative Agent, to terminate or permanently reduce the
then unused portion of the Revolver Loan Commitment.  Each partial reduction
shall be in a minimum amount of at least $250,000, or any whole multiple thereof
in excess thereof, and shall be applied as to each Revolver Lender based upon
its Pro Rata Share.  Notwithstanding the foregoing, no reduction to the Revolver
Loan Commitment shall be permitted if, after giving effect thereto and to any
prepayment made in connection therewith, the Revolving Credit Obligations would
exceed the Revolver Loan Commitment as so reduced.  All reductions to the
Revolver Loan Commitment elected under this Subsection 1.6(B) shall be in
addition to the reductions in the Revolver Loan Commitment provided for in
Subsection 1.17(D) and, accordingly, may result in the termination of the
Revolver Loan Commitment prior to the date set forth in clause (B) of the
definition of the term Revolver Expiration Date.

 

(ii)           Borrower shall have the right, upon at least three Business Days’
prior notice to Administrative Agent and Swingline Lender, to terminate or
permanently reduce the then unused portion of the Swingline Loan Commitment;
provided that, if the CoBank Cash Management Agreement is in effect, Borrower
may only reduce the Swingline Loan Commitment below $5,000,000.00 with the prior
written consent of Swingline Lender (which consent shall be in the sole
discretion of Swingline Lender).  All reductions to the Swingline Loan
Commitment elected under this Subsection 1.6(B)(ii) shall be in addition to the
reductions in the Swingline Loan Commitment provided for in Subsections
1.6(D) and, accordingly, may result in the termination of the

 

20

--------------------------------------------------------------------------------


 

Swingline Loan Commitment prior to the date set forth in clause (B) of the
definition of the Revolver Expiration Date.  Notwithstanding the foregoing, no
reduction to the Swingline Loan Commitment shall be permitted if, after giving
effect thereto and to any prepayment made in connection therewith, the aggregate
principal balance of all Swingline Loans outstanding at such time would exceed
the Swingline Loan Commitment as so reduced or the aggregate principal balance
of all Revolving Credit Obligations at such time would exceed the Revolver Loan
Commitment, as so reduced.

 

(C)          Mandatory Repayments.  If at any time the aggregate outstanding
amount of the Revolving Credit Obligations exceeds the Revolver Loan Commitment,
Borrower shall promptly repay the Revolver Loans, reduce the Letter of Credit
Usage by providing cash collateral for the Letter of Credit Usage in the manner
set forth in Subsection 1.16, or, if the CoBank Cash Management Agreement is not
in effect, repay the Swingline Loans, in each case, to the extent required to
eliminate such excess, and until such repayment or reduction is made, Revolver
Lenders shall not be obligated to make any additional Revolver Loans and
Swingline Lender shall not be obligated to make any additional Swingline Loans. 
Any repayments pursuant to this Subsection 1.6(C) shall be paid and applied in
accordance with Subsection 1.8 and must be accompanied by accrued interest on
the amount repaid and any applicable Breakage Fees and any other fees required
pursuant to Subsection 1.4.

 

(D)          Application of Reduction of the Revolver Loan.  If a reduction in
the Revolver Loan Commitment pursuant to Subsection 1.6(B) would cause the
Revolver Loan Commitment to be less than the sum of the Swingline Loan
Commitment and Letter of Credit Sublimit, then the Swingline Loan Commitment and
Letter of Credit Sublimit will simultaneously with such reduction of the
Revolver Loan Commitment be permanently reduced on a pro rata basis such that
the sum of the two does not exceed the reduced Revolver Loan Commitment;
provided that, the Standard Letter of Credit Sublimit shall be reduced to $0
before any reduction is made to the Mobility Fund Letter of Credit Sublimit.

 

1.7          Voluntary Prepayments of Revolver Loans.  Subject to the provisions
of Subsection 1.8, at any time, Borrower may prepay the Base Rate Loans, in
whole or in part, without penalty.  Subject to the provisions of Subsection 1.8,
payment of the Breakage Fees and any other fees required pursuant to Subsection
1.4 and the notice requirement in the following sentence, at any time Borrower
may prepay any LIBOR Loan, in whole or in part.  Notice of any prepayment of
(i) a Base Rate Loan (other than a Swingline Loan, which may be prepaid at any
time and without notice) shall be given not later than 11:00 a.m. (Denver,
Colorado time) on the Business Day that is the date of prepayment, and (ii) a
LIBOR Loan shall be given not later than 11:00 a.m. (Denver, Colorado time) on
the third Business Day immediately preceding the date of prepayment.  All
partial prepayments (other than partial prepayments of Swingline Loans) shall be
in a minimum amount of at least $250,000, or any whole multiple thereof in
excess thereof (or the entire remaining balance of the applicable Loan), and
shall be paid and applied in accordance with Subsection 1.8.  All prepayment
notices shall be irrevocable. All prepayments shall be accompanied by accrued
interest on the amount prepaid and any applicable Breakage Fees and any other
fees required pursuant to Subsection 1.4.

 

21

--------------------------------------------------------------------------------


 

1.8                               Application of Prepayments and Repayments;
Payment of Breakage Fees, Etc..  Subject to the last sentence of this Subsection
1.8, all prepayments pursuant to Subsection 1.7 to be applied to the Revolver
Loans shall be applied as Borrower shall direct; provided that, in the absence
of any direction from Borrower, Swingline Lender may apply any such prepayments
to the Swingline Loans.  All repayments made pursuant to Subsection 1.7 shall
first be applied to a Base Rate Loan or such of the LIBOR Loans as Borrower
shall direct in writing and, in the absence of such direction, shall first be
applied to a Base Rate Loan and then to such LIBOR Loans as Administrative Agent
shall select.  All prepayments and repayments required or permitted hereunder
(and assignments pursuant to Subsection 1.12) shall be accompanied by payment of
all applicable Breakage Fees and accrued interest on the amount prepaid or
repaid.

 

1.9                               Loan Accounts.  Administrative Agent will
maintain loan account records for (A) all Revolver Loans, interest charges and
payments thereof, (B)  all Letter of Credit Liability, (C) the charging and
payment of all fees, costs and expenses and (D) all other debits and credits
pursuant to this Agreement.  The balance in the loan accounts shall be
presumptive evidence of the amounts due and owing to Lenders, absent manifest
error, provided that, any failure by Administrative Agent to maintain such
records shall not limit or affect Borrower’s obligation to pay.  After the
occurrence and during the continuance of an Event of Default, Borrower
irrevocably waives the right to direct the application of any and all payments
and Borrower hereby irrevocably agrees that Administrative Agent and the Lenders
shall have the continuing exclusive right to apply and reapply payments to any
of the Obligations in any manner it or they deem appropriate.

 

1.10                        Changes in LIBOR Rate Availability.

 

(A)                               If with respect to any proposed Interest
Period, Administrative Agent or any Revolver Lender (after consultation with
Administrative Agent) determines that deposits in dollars (in the applicable
amount) are not being offered in the relevant market for such Interest Period,
or Revolver Lenders having a Pro Rata Share of 50% or more under the Revolver
Facility determine (and notify Administrative Agent) that the LIBOR rate
applicable pursuant to Subsection 1.2(A)(ii) for any requested Interest Period
with respect to a proposed LIBOR Loan under the Revolver Facility does not
adequately and fairly reflect the cost to such Revolver Lenders of funding such
Revolver Loan, Administrative Agent shall forthwith give notice thereof to
Borrower and Revolver Lenders, whereupon and until such affected Revolver Lender
or Revolver Lenders notifies Administrative Agent, and Administrative Agent
notifies Borrower and the other Revolver Lenders that the circumstances giving
rise to such situation no longer exist, the obligations of any affected Revolver
Lender to make its portion of such type of LIBOR Loan shall be suspended and
such affected Revolver Lender shall make its Pro Rata Share of such type of
LIBOR Loan as a Base Rate Loan.  Any Revolver Lender may, in its sole
discretion, waive the benefits and provisions of this Subsection 1.10(A) with
respect to any proposed Interest Period.

 

22

--------------------------------------------------------------------------------


 

(B)                               If any Change in Law shall make it unlawful or
impossible for one or more Revolver Lenders to honor its obligations hereunder
to make or maintain any LIBOR Loan, such Revolver Lender shall promptly give
notice thereof to Administrative Agent, and Administrative Agent shall promptly
give notice thereof to Borrower and all other Revolver Lenders.  Thereafter,
until such Revolver Lender or Revolver Lenders notify Administrative Agent, and
Administrative Agent notifies Borrower and the other Revolver Lenders that such
circumstances no longer exist, (i) the obligations of such Revolver Lender or
Revolver Lenders to make LIBOR Loans and the right of Borrower to convert any
Loan of such Revolver Lender or Revolver Lenders to a LIBOR Loan or continue any
Loan of such Revolver Lender or Revolver Lenders as a LIBOR Loan shall be
suspended and (ii) if any Revolver Lender may not lawfully continue to maintain
a LIBOR Loan to the end of the then current Interest Period applicable thereto,
such Loan shall immediately be converted to the Base Rate Loan.

 

1.11                        Capital Adequacy and Other Adjustments.

 

(A)                               Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in LIBOR) or any Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (B) through (D) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, Borrower will pay to such Lender, Issuing Lender or other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender, Issuing Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

23

--------------------------------------------------------------------------------


 

(B)                               Capital Requirements.  If any Lender or
Issuing Lender determines that any Change in Law affecting such Lender or
Issuing Lender or any lending office of such Lender or such Lender’s or Issuing
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s capital or on the capital of such Lender’s or Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Revolver Loan
Commitments of such Lender or the Revolver Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by any Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.

 

(C)                               Certificates for Reimbursement.  A certificate
of a Lender or Issuing Lender setting forth the amount or amounts necessary to
compensate such Lender or Issuing Lender or its holding company, as the case may
be, as specified in Subsections 1.11(A) and (B) and delivered to Borrower (with
a copy to Administrative Agent), shall be conclusive absent manifest error. 
Borrower shall pay such Lender or Issuing Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(D)                               Delay in Requests.  Failure or delay on the
part of any Lender or Issuing Lender to demand compensation pursuant to this
Subsection 1.11 shall not constitute a waiver of such Lender’s or Issuing
Lender’s right to demand such compensation; provided that, Borrower shall not be
required to compensate a Lender or Issuing Lender pursuant to this Subsection
1.11 for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or Issuing Lender, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

1.12                        Optional Prepayment/Replacement of Lender in Respect
of Increased Costs or Defaulted Lenders.

 

(A)                               Designation of a Different Lending Office.  If
any Lender requests compensation under Subsection 1.11, or requires Borrower to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Subsection
1.13, then such Lender shall (at the request of Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce

 

24

--------------------------------------------------------------------------------


 

amounts payable pursuant to Subsection 1.11 or 1.13, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(B)                               Replacement of Lenders.  If any Lender
requests compensation under Subsection 1.11, or if Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Subsection 1.13 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with clause (A), or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Subsection 8.1), all of its
interests, rights (other than its existing rights to payments pursuant to the
Loan Documents) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(i)                                     Borrower shall have paid to
Administrative Agent the assignment fee (if any) specified in Subsection 8.1;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Liabilities, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Subsections 1.4 and 1.8) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or Borrower
(in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Subsection 1.11 or payments required to be
made pursuant to Subsection 1.13, such assignment will result in a reduction in
such compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

(C)                               A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

 

25

--------------------------------------------------------------------------------


 

1.13                        Taxes.

 

(A)                               Issuing Lender.  For purposes of this
Subsection 1.13, the term “Lender” includes any Issuing Lender and the term
“Applicable Law” includes FATCA.

 

(B)                               Payments Free of Taxes.  Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Subsection 1.13) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(C)                               Payment of Other Taxes by Borrower.  The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of Administrative Agent timely reimburse
it for the payment of, any Other Taxes.

 

(D)                               Indemnification by Borrower. The Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Subsection 1.13) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

(E)                                Indemnification by the Lenders.  Each Lender
shall severally indemnify Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Subsection 8.1(D) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by Administrative
Agent to the Lender from any other source against any amount due to
Administrative Agent under this Subsection 1.13(E).

 

26

--------------------------------------------------------------------------------


 

(F)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Subsection 1.13, such Loan Party shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.

 

(G)                               Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower and Administrative Agent, at
the time or times prescribed by Applicable Law or reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Subsection 1.13(G)(ii)(A), (ii)(B), (ii)(C) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Person,

 

(a)                                 any Lender that is a U.S. Person shall
deliver to Borrower and Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(b)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrower and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party (x)
with respect to payments of interest under any Loan Document, executed originals
of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,

 

27

--------------------------------------------------------------------------------


 

establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Subsection 881(c) of the
IRC, (x) a certificate substantially in the form of Exhibit 1.13(A) to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the IRC, a “10 percent shareholder” of Borrower within the
meaning of Section 881(c)(3)(B) of the IRC, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the IRC (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 1.13(B) or Exhibit
1.13(C), IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 1.13(D) on behalf of
each such direct and indirect partner;

 

(c)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrower and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrower or
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(d)                                 if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as

 

28

--------------------------------------------------------------------------------


 

applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by Applicable Law and at such time or times
reasonably requested by Borrower or Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for Borrower
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

(H)                              Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Subsection 1.13 (including by the payment of additional amounts pursuant to this
Subsection 1.13), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Subsection
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Subsection 1.13(H) (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) in the event that such indemnified party
is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Subsection 1.13(H), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this Subsection 1.13(H) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(I)                                   Survival.  Each party’s obligations under
this Subsection 1.13 shall survive the resignation or replacement of
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Loan Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

 

(J)                                   Significant Modification Regulations.  For
purposes of determining withholding Taxes under FATCA, from and after the Fourth
Amendment and Restatement Date, Borrower and Administrative Agent shall treat
(and the Lenders hereby authorize Administrative Agent to treat) the Revolver
Loans as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

 

29

--------------------------------------------------------------------------------


 

1.14                        Cash Collateral.

 

(A)                               At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of
Administrative Agent, the Swingline Lender or any Issuing Lender (with a copy to
Administrative Agent) Borrower shall Cash Collateralize the Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Subsection 1.17(A)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(B)                               Grant of Security Interest.  Borrower, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to Administrative Agent, for the benefit of the Issuing Lenders, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to Subsection 1.14(C).  If at any time Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent and the Issuing Lenders as herein provided (other than
Permitted Encumbrances), or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(C)                               Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Subsection 1.14 or Subsection 1.17 in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(D)                               Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce any Issuing Lender’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Subsection 1.14 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by Administrative Agent and
each Issuing Lender that there exists excess Cash Collateral; provided that,
subject to Subsection 1.17 the Person providing Cash Collateral and each Issuing
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that, to
the extent that such Cash Collateral was provided by Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

1.15                        Term of this Agreement.  All of the Obligations
shall become due and payable as otherwise set forth herein.  This Agreement
shall remain in effect through and including, and (except with respect to
provisions

 

30

--------------------------------------------------------------------------------


 

hereof expressly stated herein to survive any such termination) shall terminate
immediately after, the date on which all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payments for which no claim
has been asserted) shall have been paid and satisfied in full in cash.

 

1.16                        Letter of Credit Liability.  Upon the occurrence and
during the continuance of an Event of Default and at the direction of
Administrative Agent, or in the event any Letters of Credit are outstanding at
the time that Borrower terminates the Revolver Loan Commitment, then (A) with
respect to each such Letter of Credit, Borrower shall either (i) deliver to
Administrative Agent for the benefit of all Lenders with a Revolver Loan
Commitment a letter of credit in the same currency that such Letter of Credit is
payable, with a term that extends 60 days beyond the expiration date of such
Letter of Credit, issued by a bank satisfactory to Administrative Agent and in
an amount equal to 103% of the aggregate outstanding Letter of Credit Liability
with respect to such Letter of Credit, which letter of credit shall be drawable
by Administrative Agent to reimburse payments of drafts drawn under such Letter
of Credit and to pay any fees and expenses related thereto or (ii) immediately
deposit with Administrative Agent an amount equal to the aggregate outstanding
Letter of Credit Liability to enable Administrative Agent to make payments under
the Letters of Credit when required and such amount shall become immediately due
and payable, and (B) Borrower shall prepay the fees payable under Subsection
1.4(E) with respect to all such Letters of Credit for the full remaining terms
of such Letters of Credit.  Upon termination of any such Letter of Credit, the
unearned portion of such prepaid fee attributable to such Letter of Credit shall
be refunded to Borrower.

 

1.17                        Defaulting Lenders.

 

(A)                               Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Revolver Lender becomes a Defaulting Lender, then, until such time as such
Revolver Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders and Subsection 9.2.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 6 or otherwise) or received by Administrative
Agent from a Defaulting Lender pursuant to Subsections 6.6 or 6.7 shall be
applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Lender or Swingline
Lender hereunder; third, to Cash Collateralize the Issuing Lenders’ Fronting

 

31

--------------------------------------------------------------------------------


 

Exposure with respect to such Defaulting Lender in accordance with Subsection
1.14; fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Revolver Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Revolver Loans under this Agreement and (y) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Subsection 1.14; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Revolver Lender, the Issuing Lenders or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that, if (x) such payment is a
payment of the principal amount of any Revolver Loans or Letter of Credit
Liabilities in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Revolver Loans were made or the related Letters
of Credit were issued at a time when the conditions set forth in Subsection 7.2
were satisfied or waived, such payment shall be applied solely to pay the
Revolver Loans of, and Letter of Credit Liabilities owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Liabilities owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letter of Credit
Liabilities and Swingline Loans are held by the Lenders pro rata in accordance
with the Loan Commitments under the applicable Facility without giving effect to
Subsection 1.17(A)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Subsection
1.17(A)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Revolver Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(a)                                 No Defaulting Lender shall be entitled to
receive any Revolver Commitment Fee for any period during which that Revolver
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(b)                                 Each Defaulting Lender shall be entitled to
receive fees pursuant to Subsection 1.4(E) for any period during which that
Revolver Lender is a Defaulting Lender only to the extent allocable to its Pro
Rata Share of the

 

32

--------------------------------------------------------------------------------


 

stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Subsection 1.14.

 

(c)                                  With respect to any Revolver Commitment Fee
or fee pursuant to Subsection 1.4(E) not required to be paid to any Defaulting
Lender pursuant to clause (a) or (b) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Lender and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Liabilities and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Loan Commitment) but only
to the extent that (x) the conditions set forth in Subsection 7.2 are satisfied
at the time of such reallocation (and, unless Borrower shall have otherwise
notified Administrative Agent at such time, Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Obligations
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolver
Loan Commitment.  No reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Revolver Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, Borrower shall, without prejudice to any right or remedy
available to it hereunder or under Applicable Law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Fronting Exposure and
(y) second, Cash Collateralize the Issuing Lenders’ Fronting Exposure in
accordance with the procedures set forth in Subsection 1.14.

 

(B)                               Defaulting Lender Cure.  If Borrower,
Administrative Agent and each Swingline Lender and Issuing Lender agree in
writing that a Revolver Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Revolver
Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolver Loans of the other Revolver Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the
Revolver Loans and funded and unfunded participations in Letters of

 

33

--------------------------------------------------------------------------------


 

Credit and Swingline Loans to be held pro rata by the Revolver Lenders in
accordance with the Loan Commitments under the Revolver Facility (without giving
effect to Subsection 1.17(A)(iv)), whereupon such Revolver Lender will cease to
be a Defaulting Lender; provided that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Borrower while
that Revolver Lender was a Defaulting Lender; and provided further that, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Revolver Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Revolver
Lender’s having been a Defaulting Lender.

 

(C)                               New Swingline Loans/Letters of Credit.  So
long as any Revolver Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no Issuing Lender shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(D)                               Reduction of Revolving Loan Commitment of
Defaulting Lender.  Borrower may terminate the unused amount of the Revolver
Loan Commitment of any Revolving Lender that is a Defaulting Lender upon not
less than 15 Business Days’ prior notice to Administrative Agent (which shall
promptly notify the Revolver Lenders thereof), and in such event the provisions
of Subsection 1.17(A)(ii) will apply to all amounts thereafter paid by Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided
that, (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
Borrower, Administrative Agent, any Issuing Revolver Lender, the Swingline Bank
or any Lender may have against such Defaulting Lender.

 

1.18                        Extension of Revolver Expiration Date.

 

(A)                               Requests for Extension.  Borrower may, by
notice to Administrative Agent (who shall promptly notify the Lenders) not
earlier than 45 days and not later than 30 days prior to the Revolver Expiration
Date then in effect hereunder (the “Existing Revolver Expiration Date”), request
that any Lender extend such Lender’s Revolver Expiration Date with respect to
the Revolver Facility (or subfacilities). Such notice to Administrative Agent
shall set forth the requested extended Revolver Expiration Date.

 

(B)                               Lender Elections to Extend.  Each Lender,
acting in its sole and individual discretion, shall, by notice to Administrative
Agent given not earlier than 30 days prior to the Existing Revolver Expiration
Date and not later than the date (the “Notice Date”) that is 20 days prior to
the Existing Revolver Expiration Date, advise Administrative Agent whether or
not such Lender agrees to such extension or extensions (and each Lender that
determines not to so extend its Revolver Expiration Date with respect to the
Revolver Facility (a “Non-Extending Lender”) shall notify Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Notice Date) and any Lender that does not so advise Administrative Agent

 

34

--------------------------------------------------------------------------------


 

on or before the Notice Date shall be deemed to be a Non-Extending Lender.  The
election of any Lender to agree to such extension or extensions shall not
obligate any other Lender to so agree.

 

(C)                               Notification by Administrative Agent. 
Administrative Agent shall notify Borrower of each Lender’s determination under
this Subsection 1.18 no later than the date 15 days prior to applicable Existing
Revolver Expiration Date (or, if such date is not a Business Day, on the next
preceding Business Day).

 

(D)                               Additional Commitment Revolver Lenders. 
Borrower shall have the right on or before the applicable Existing Revolver
Expiration Date to replace each Non-Extending Lender with, and add as “Lenders”
under this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment Revolver Lender”), each of which Additional Commitment
Revolver Lenders shall have entered into an agreement in form and substance
reasonably satisfactory to Borrower and Administrative Agent pursuant to which
such Additional Commitment Revolver Lender shall, effective as of the Existing
Revolver Expiration Date, undertake a Revolver Loan Commitment (and, if any such
Additional Commitment Revolver Lender is already a Lender, its Revolver Loan
Commitment shall be in addition to such Lender’s exiting Revolver Loan
Commitment hereunder on such date).

(E)                                Conditions to Effectiveness of Extensions. 
Notwithstanding the foregoing, the extension of the Existing Revolver Expiration
Date pursuant to this Subsection 1.18 shall not be effective with respect to any
Lender unless:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing immediately prior to such extension and
immediately after giving effect thereto;

 

(ii)                                  the representations and warranties
contained in this Agreement are true and correct in all material respects
immediately prior to and immediately after giving effect thereto (if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

 

(iii)                               on or before the Existing Revolver
Expiration Date of each Non-Extending Lender, (a) Borrower shall have paid in
full the principal of and interest on all of the Revolver Loans or Swingline
Loans made by such Non-Extending Lender to Borrower hereunder and (2) Borrower
shall have paid in full all other amounts owing to such Non-Extending Lender
hereunder (other than contingent indemnity, expense reimbursement and tax
gross-up payments for which no claim has been asserted); and

 

(iv)                              the terms of such extended Revolving Loan
Commitments shall comply with Subsection 1.18(G).

 

(F)                                 Term of Extension.  The terms of each
extension of the Existing Revolver Expiration Date shall be determined by
Borrower and the applicable extending Lenders and set forth in an Extension
Amendment; provided that, (i) the extended Revolving Loans and the extended
Swingline Loans will rank pari passu in right of payment and with respect to
security

 

35

--------------------------------------------------------------------------------


 

with the existing Revolving Loans and the existing Swingline Loans and Borrower
and Guarantors of the extended Revolving Loan Commitments shall be the same as
Borrower and Guarantors with respect to the existing Revolving Loans or
Swingline Loans, (ii) the interest rate margin, rate floors, fees, original
issue discount and premium applicable to any extended Revolving Loan Commitment
(and the extended Revolving Loans thereunder) shall be determined by Borrower
and the applicable extending Lenders, (iii) borrowing and prepayment of extended
Revolving Loans, or reductions of extended Revolving Loan Commitments, and
participation in Letters of Credit and Swingline Loans, shall be on a pro rata
basis with the other Revolving Loans or Revolving Loan Commitments (other than
upon the maturity of the non-extended Revolving Loans and Revolving Loan
Commitments), and (iv) the terms of the extended Revolving Loan Commitments
shall be substantially identical to the terms set forth herein (except (x) to
the extent any such terms apply only after the expiration of the Revolver Loan
Commitments not so extended and (y) as otherwise set forth in clauses
(i) through (iii) above).

 

(G)                               Extension Amendment.  In connection with any
extension of the Existing Revolver Expiration Date, Borrower, Administrative
Agent and each applicable extending Lender shall execute and deliver to
Administrative Agent an Extension Amendment and such other documentation as
Administrative Agent shall reasonably specify to evidence the extension of the
Existing Revolver Expiration Date.  Administrative Agent shall promptly notify
each Lender as to the effectiveness of each extension of the Existing Revolver
Expiration Date.  Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of Administrative
Agent and Borrower, to implement the terms of any such extension of the Existing
Revolver Expiration Date, including any amendments necessary to establish
extended Revolving Loan Commitments as a new class or tranche of Revolving
Commitments, and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of Administrative Agent and Borrower in
connection with the establishment of such new class or tranche (including to
preserve the pro rata treatment of the extended and non-extended classes or
tranches and to provide for the reallocation of Revolving Credit Obligations
upon the expiration or termination of the commitments under any class or
tranche), in each case on terms consistent with this Subsection 1.18.

 

(H)                              The parties hereby agree that, notwithstanding
anything to the contrary contained herein, the borrowing notice, minimum
borrowing, amendment, pro rata borrowing, and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this Subsection 1.18.

 

SECTION 2
AFFIRMATIVE COVENANTS

 

Each Loan Party hereby covenants and agrees that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payments for which no claim
has been asserted), unless Requisite Lenders shall otherwise give their prior
written consent, it shall perform and comply,

 

36

--------------------------------------------------------------------------------


 

and shall cause each of its respective Restricted Subsidiaries to perform and
comply, with all covenants in this Section 2.

 

2.1                               Compliance With Laws; Material Licenses;
Material Contracts.  The Loan Parties will (A) comply with and will cause their
respective Restricted Subsidiaries to comply with the requirements of all
Applicable Laws other than as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (B) obtain and
maintain and will cause their respective Restricted Subsidiaries to obtain and
maintain all licenses, qualifications and permits now held or hereafter required
for the Loan Parties or any of their respective Restricted Subsidiaries to
operate other than as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (C) obtain and maintain and will
cause their respective Restricted Subsidiaries to obtain and maintain all
Material Licenses, and (D) comply in all material respects with and will cause
their respective Restricted Subsidiaries to comply in all material respects with
all Material Contracts beyond any applicable notice, cure and grace periods. 
This Subsection 2.1 shall not preclude the Loan Parties or any of their
respective Restricted Subsidiaries from contesting any taxes or other payments,
if they are being diligently contested in good faith and if adequate reserves
therefor are maintained in conformity with GAAP.

 

2.2                               Maintenance of Books and Records; Properties;
Insurance.  The Loan Parties will keep and will cause their respective
Restricted Subsidiaries to keep adequate records and books of account, in which
full, true and correct entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of such Persons to the extent
required by GAAP.  The Loan Parties will maintain or cause to be maintained and
will cause their respective Restricted Subsidiaries to maintain or cause to be
maintained in good repair, working order and condition all of their properties
used in the business of the Loan Parties and their respective Restricted
Subsidiaries, and will make or cause to be made all appropriate repairs,
renewals and replacements thereof, except for (A) Asset Dispositions permitted
hereunder or (B) as would not reasonably, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Loan Parties will
and will cause their respective Restricted Subsidiaries to maintain or cause to
be maintained, with financially sound and reputable insurers, insurance with
respect to their business and properties and the business and properties of
their respective Restricted Subsidiaries against loss and damage of the kinds
and of such types, with such insurers, in such amounts, with such limits and
deductibles and otherwise on such terms and conditions as customarily carried or
maintained by companies of established reputation engaged in similar businesses,
and to the extent not previously delivered to the Administrative Agent, will
deliver evidence thereof to Administrative Agent on or prior to the Fourth
Amendment and Restatement Date and thereafter prior to or upon any expiration
thereof, evidence of renewal of such insurance.  The Loan Parties will name
Administrative Agent, pursuant to endorsements and assignments in form and
substance reasonably satisfactory to Administrative Agent, (i) as a lender loss
payee and mortgagee, if applicable, in the case of casualty insurance with
respect to the Collateral, (ii) as an additional insured in the case of all
liability insurance, and (iii) as an additional insured in the case of any flood
insurance, if applicable.  Unless Administrative Agent otherwise agrees, all
insurance

 

37

--------------------------------------------------------------------------------


 

policies required hereunder shall include effective waivers by the insurer of
subrogation.  Unless Administrative Agent otherwise agrees, Borrower shall use
commercially reasonable efforts to obtain for all insurance policies of the Loan
Parties required hereunder, endorsements providing that each such insurance
policy is non-cancelable except upon 30 days’ (and 10 days’ for non-payment of
premiums) prior written notice given by the insurer to Administrative Agent.

 

Administrative Agent shall be entitled, upon reasonable advance notice, to
review and/or receive copies of, the insurance policies of the Loan Parties and
their respective Restricted Subsidiaries carried and maintained with respect to
the Loan Parties’ obligations under this Subsection 2.2.  Notwithstanding
anything to the contrary herein, no provision of this Subsection 2.2 or any
provision of this Agreement shall impose on Administrative Agent and the Lenders
any duty or obligation to verify the existence or adequacy of the insurance
coverage maintained by the Loan Parties and their respective Restricted
Subsidiaries, nor shall Administrative Agent and the Lenders be responsible for
any representations or warranties made by or on behalf of the Loan Parties and
their respective Restricted Subsidiaries to any insurance broker, company or
underwriter.  Administrative Agent, at its sole option, may obtain any insurance
required hereunder if not provided by the Loan Parties and, in such event, the
Loan Parties shall reimburse Administrative Agent upon demand for the cost
thereof.

 

2.3                               Inspection.  The Loan Parties will permit, and
will cause each of their respective Restricted Subsidiaries to permit, at the
expense of Loan Parties, any authorized representatives of Administrative Agent
(together with any authorized representatives of any Lender that desires to have
its authorized representatives accompany Administrative Agent’s authorized
representatives) (A) to visit and inspect any of the properties of the Loan
Parties and their respective Restricted Subsidiaries, including their financial
and accounting records, and to make copies and take extracts therefrom, and
(B) to discuss their affairs, finances and business with their officers,
employees and certified public accountants, in each case upon reasonable prior
notice at such reasonable times during normal business hours and as often as may
be reasonably requested; provided that, except during the continuance of an
Event of Default, each visit or inspection by Administrative Agent in excess of
one visit or inspection during a calendar year shall not be at the Loan Parties’
expense but shall be at the sole expense of Administrative Agent or Lenders;
provided further that, during the continuance of an Event of Default, the
authorized representatives of Administrative Agent and any Lender may conduct
such visits and inspections and engage in such discussions without notice and as
frequently and at such times as they may specify.

 

2.4                               Legal Existence, Etc.  Except as otherwise
permitted by Subsections 3.6 or 3.7 or as contemplated on Schedule 5.17 of this
Agreement, the Loan Parties will, and will cause their respective Restricted
Subsidiaries (other than Excluded Subsidiaries) to at all times preserve and
keep in full force and effect, their legal existence and good standing, except,
in each case, as permitted hereunder and as would not reasonably be expected to
have a Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

2.5                               Use of Proceeds.  Borrower will use the
proceeds of the Revolver Loan (including the proceeds of any Revolver
Increases), and will cause any of its Restricted Subsidiaries who receive
(directly or indirectly) proceeds of such Revolver Loans to use such proceeds,
to refinance the outstanding principal balance (if any) of the Existing Revolver
Loans as of the Fourth Amendment and Restatement Date, together with accrued
interests and fees, and for working capital, to finance capital expenditures
permitted hereunder, to finance acquisitions and Investments permitted hereunder
(including Permitted Acquisitions and Investments), to finance Restricted Junior
Payments permitted hereunder, to support the issuance of Letters of Credit, to
finance certain transactions costs in connection with all of the foregoing, and
other lawful corporate purposes of Borrower and its Restricted Subsidiaries
permitted hereunder.  No part of any Loan will be used (directly or indirectly)
to purchase any “margin stock” as defined in, or otherwise in violation of, the
regulations of the Federal Reserve System.

 

2.6                               Further Assurances; Notices.  The Loan Parties
will, and will cause each of their respective Restricted Subsidiaries (other
than Excluded Subsidiaries) to, from time to time, do, execute, authorize and
deliver, as the case may be, all such additional and further acts, documents and
instruments as Administrative Agent reasonably requests in writing to consummate
the transactions contemplated hereby and to vest in and assure Administrative
Agent and the other Secured Parties of their respective rights under this
Agreement and the other Loan Documents, including such financing statements,
documents, security agreements and reports to evidence, perfect or otherwise
implement the security for repayment of the Secured Obligations, in each case,
to the extent contemplated by the Loan Documents.  Borrower will notify
Administrative Agent in each Compliance Certificate delivered pursuant to
Subsection 4.2(C) of any commercial tort claim known to a Loan Party (such that
a senior officer of such Loan Party has actual knowledge of the existence of a
tort cause of action and not merely of the existence of the facts giving rise to
such cause of action and known to involve an amount in controversy in excess of
$3,000,000 individually or $10,000,000 in the aggregate).  Each Loan Party,
promptly upon the request of Administrative Agent, also will authenticate or
execute and deliver UCC financing statements (including fixture filings), and
obtain control agreements with respect to accounts other than Excluded Accounts.

 

2.7                               CoBank Equity.

 

(A)                               For so long as CoBank is a Lender hereunder,
Borrower will acquire equity in CoBank in such amounts and at such times as
CoBank may require in accordance with CoBank’s Bylaws and Capital Plan (as each
may be amended from time to time), except that the maximum amount of equity that
Borrower may be required to purchase in CoBank in connection with the Revolver
Loans made by CoBank hereunder may not exceed the maximum amount permitted by
CoBank’s Bylaws and Capital Plan at the time this Agreement is entered into. 
Borrower acknowledges receipt of a copy of (i) CoBank’s most recent annual
report, and if more recent, CoBank’s latest quarterly report, (ii) CoBank’s
Notice to Prospective Stockholders and (iii) CoBank’s Bylaws and Capital Plan,
which describe the nature of all of Borrower’s stock and

 

39

--------------------------------------------------------------------------------


 

other equities in CoBank acquired in connection with its patronage loan from
CoBank (the “CoBank Equities”) as well as capitalization requirements, and
agrees to be bound by the terms thereof.

 

(B)                               Each party hereto acknowledges that CoBank’s
Bylaws and Capital Plan (as each may be amended from time to time) shall govern
(x) the rights and obligations of the parties with respect to the CoBank
Equities and any patronage refunds or other distributions made on account
thereof or on account of Borrower’s patronage with CoBank, (y) Borrower’s
eligibility for patronage distributions from CoBank (in the form of CoBank
Equities and cash) and (z) patronage distributions, if any, in the event of a
sale of a participation interest.  CoBank reserves the right to assign or sell
participations in all or any part of its Revolver Loans or Revolver Loan
Commitments on a non-patronage basis.

 

(C)                               Each party hereto acknowledges that CoBank has
a statutory first lien pursuant to the Farm Credit Act of 1971 (as amended from
time to time) on all CoBank Equities that Borrower may now own or hereafter
acquire, which statutory lien shall be for CoBank’s sole and exclusive benefit. 
The CoBank Equities shall not constitute security for the Secured Obligations
due to any other Secured Party.  To the extent that any of the Loan Documents
create a Lien on the CoBank Equities or on patronage accrued by CoBank for the
account of Borrower (including, in each case, proceeds thereof), such Lien shall
be for CoBank’s sole and exclusive benefit and shall not be subject to pro rata
sharing hereunder.  Neither the CoBank Equities nor any accrued patronage shall
be offset against the Secured Obligations except that, in the event of an Event
of Default, CoBank may elect at CoBank’s sole discretion to apply the cash
portion of any patronage distribution or retirement of equity to amounts due
under this Agreement.  Borrower acknowledges that any corresponding tax
liability associated with such application is the sole responsibility of
Borrower.  CoBank shall have no obligation to retire the CoBank Equities upon
any Event of Default or any other default by Borrower or at any other time,
either for application to the Secured Obligations or otherwise.

 

2.8                               Investment Company Act.  None of the Loan
Parties nor any of their respective Restricted Subsidiaries shall be or become
an “investment company” as that term is defined in the Investment Company Act of
1940, as amended.

 

2.9                               Payment of Obligations.  The Loan Parties
will, and will cause each of their respective Restricted Subsidiaries to,
(A) pay, discharge or otherwise satisfy at or before maturity all liabilities
and obligations as and when due (subject to any applicable subordination
provisions), and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations, except to
the extent failure to do so would not reasonably be expected to have a Material
Adverse Effect, and (B) pay and discharge all taxes, assessments, claims and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto or a lien would attach to any of the properties of the Loan Parties or
their respective Restricted Subsidiaries if unpaid unless, in each case, with
respect to clauses (A) and (B) above, the same (i) constitutes a Permitted
Encumbrance or (ii) is

 

40

--------------------------------------------------------------------------------


 

being contested in good faith and by appropriate proceedings and then only if
and to the extent reserves required by GAAP have been set aside therefore,
except to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

2.10                        Environmental Laws.  The Loan Parties will, and will
at all times, cause each of their respective Restricted Subsidiaries to:

 

(A)                               Comply in all material respects with, and use
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect;

 

(B)                               Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws as would not reasonably be expected to have a Material
Adverse Effect; and

 

(C)                               Defend, indemnify and hold harmless
Administrative Agent and Lenders, and their respective employees, agents,
officers and directors, from and against any and all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Loan Party or any of its
respective Restricted Subsidiaries or their respective properties, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing is determined by a final and nonappealable
judgment of a court of competent jurisdiction to have resulted from the
negligence or willful misconduct of the party seeking indemnification therefor. 
The agreements in this Subsection 2.10 shall survive repayment of the
Obligations and the termination of this Agreement.

 

2.11                        Designation of Subsidiaries.

 

(A)                               On or after the Fourth Amendment and
Restatement Date, Borrower may at any time and from time to time designate (or
re-designate) any of its direct or indirect Subsidiaries (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, Borrower or any Restricted Subsidiary of Borrower; provided that,
(i) no Event of Default shall

 

41

--------------------------------------------------------------------------------


 

have occurred and be continuing immediately before and immediately after giving
effect to such designation, (ii) Borrower shall be in compliance on a Pro forma
Basis immediately after giving effect to such designation with Subsection 4.1,
and (iii) such designation complies with Subsection 3.3(N).

 

(B)                               Borrower may designate (or re-designate) any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that, (i) no
Event of Default shall have occurred and be continuing immediately before and
immediately after giving effect to such designation and (ii) Borrower shall be
in compliance on a Pro forma Basis immediately after giving effect to such
designation with Subsection 4.1; provided further that, any Indebtedness of the
applicable Subsidiary and any Liens encumbering its property existing as of the
time of such designation shall be deemed incurred or established, as applicable,
at the time of such designation.

 

(C)                               For the avoidance of doubt, for purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated will be deemed to be
Investments in an amount determined as set forth in the definition of
Investment.

 

(D)                               Any such designation by Borrower shall be
notified by Borrower to the Administrative Agent by promptly delivering to the
Administrative Agent a certificate of an authorized officer of Borrower
certifying that such designation complies with the foregoing provisions of this
Subsection 2.11, whereupon such designation shall be immediately effective.

 

2.12                        Creation or Acquisition of Restricted Subsidiaries. 
Promptly upon (and in any event within 30 days after (or such later date as
Administrative Agent shall agree to in writing in its sole discretion)) (A) the
creation or acquisition of any new Subsidiary (other than an Excluded
Subsidiary, an Unrestricted Subsidiary or a Material Foreign Subsidiary) by any
Loan Party or any Subsidiary (other than an Excluded Subsidiary, an Unrestricted
Subsidiary or a Material Foreign Subsidiary) of any Loan Party, or (B) any
Unrestricted Subsidiary becomes a Restricted Subsidiary (other than an Excluded
Subsidiary or a Material Foreign Subsidiary) or if any Restricted Subsidiary
that was an Excluded Subsidiary or a Material Foreign Subsidiary ceases to be an
Excluded Subsidiary or a Material Foreign Subsidiary, each such Subsidiary will
execute and deliver to Administrative Agent a Joinder Agreement, pursuant to
which such Subsidiary (i) shall become a party hereto as a Guarantor and
(ii) shall become a party to the Pledge and Security Agreement and shall deliver
to Administrative Agent all such other Security Documents as required by the
terms of the Pledge and Security Agreement or this Agreement and such customary
legal opinions as Administrative Agent shall reasonably request, and shall grant
to Administrative Agent a Lien upon and security interest in its Collateral, to
the extent provided in the Security Documents, for the Secured Obligations.

 

Promptly upon (and in any event within 30 days after (or such later date as
Administrative Agent shall agree to in writing in its sole discretion)) the
creation or acquisition of a new Restricted Subsidiary (other than an Excluded
Subsidiary) by any Loan Party or any Restricted Subsidiary of any Loan Party
(other than an Excluded Subsidiary), all capital stock or other equity interest
in such Subsidiary owned by any Loan Party or any Subsidiary (other than

 

42

--------------------------------------------------------------------------------


 

an Excluded Subsidiary or an Unrestricted Subsidiary) of any Loan Party will be
pledged to Administrative Agent as follows (provided that, any equity interests
in any Material Foreign Subsidiary which, when aggregated with all of the other
shares of equity interests in such Material Foreign Subsidiary pledged to
Administrative Agent, would result in more than 65% of the total equity
interests entitled to vote of such Material Foreign Subsidiary being pledged to
Administrative Agent, shall not be pledged):  (i) if a Loan Party directly owns
any of the capital stock of or other equity interest in such new Subsidiary,
such Loan Party will execute and deliver to Administrative Agent an amendment or
supplement to the Pledge and Security Agreement pursuant to which all such
capital stock or other equity interest shall be pledged to Administrative Agent,
together with any certificates evidencing such capital stock or other equity
interest and undated stock or transfer powers duly executed in blank as
Administrative Agent may reasonably request; and (ii) if any of the capital
stock of or other equity interest in such new Subsidiary is owned by a
Restricted Subsidiary (other than an Excluded Subsidiary), to the extent not
already covered by the Pledge and Security Agreement, such Restricted Subsidiary
will execute and deliver to Administrative Agent an appropriate joinder,
amendment or supplement to the Pledge and Security Agreement, pursuant to which
all of the capital stock of or other equity interest in such new Subsidiary
owned by such Restricted Subsidiary shall be pledged to Administrative Agent,
together with, to the extent applicable, the certificates evidencing such
capital stock or other equity interest and undated stock or transfer powers duly
executed in blank as Administrative Agent may reasonably request.

 

Administrative Agent may elect by notice to Borrower to exempt (i) any new
Subsidiary which is not wholly owned directly or indirectly by the Loan Parties
and/or (ii) any Loan Party that owns capital stock or other equity interest in
such Subsidiary from the requirements of all or any portion of this Subsection
2.12 if it determines in its sole discretion that the costs to the Loan Parties
of complying with all or such portion of this Subsection 2.12 exceed the
relative benefit afforded the Secured Parties.  Notwithstanding the above, so
long as any Partnership is not wholly owned directly or indirectly by the Loan
Parties, such Partnership shall not be required to execute and deliver to
Administrative Agent a Joinder Agreement.

 

2.13                        ERISA.  With respect to any Plan, other than a
Multi-employer Plan, that is intended to qualify under Section 401(a) of the
IRC, the Loan Parties will apply for and obtain a favorable determination letter
within the period provided by Applicable Law, unless the Plan was adopted by
means of a master or prototype plan that has received a favorable opinion letter
from the Internal Revenue Service upon which the Loan Parties are entitled to
rely.

 

2.14                        USA Patriot Act and OFAC.

 

(A)                               To the extent applicable, each of the Loan
Parties and their Subsidiaries is in compliance, in all material respects, with
(i) the Trading with the Enemy Act and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V) and any other enabling legislation or executive order relating thereto and
(ii) the USA PATRIOT Act.  No part of the proceeds of the Loans will be used,
directly or indirectly, by

 

43

--------------------------------------------------------------------------------


 

any Loan Party or any of its Subsidiaries for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

(B)                               None of the Loan Parties or any of their
Subsidiaries, nor, to the knowledge of Borrower, any director, officer, agent,
employee or Affiliate of any of the Loan Parties or any of their Subsidiaries,
(i) is a person on the list of “Specially Designated Nationals and Blocked
Persons” or (ii) is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
(ii) the Loan Parties will not directly or indirectly use the proceeds of the
Loans or the Letters of Credit or otherwise knowingly make available such
proceeds to any person, for the purpose of financing the activities of any
person currently subject to any United States sanctions administered by OFAC.

 

2.15                        Post-Closing Covenant.  The Loan Parties shall take
each of the actions specified below within the time periods specified therein:

 

(A)                               the Loan Parties hereby agree to deliver or
cause to be delivered to Administrative Agent, within 60 days after the Fourth
Amendment and Restatement Date (or such later date as Administrative Agent in
its reasonable discretion may agree to in writing), central filing Lien searches
with respect to Choice Communications, LLC, in the United States Virgin Islands,
in form and substance reasonably acceptable to Administrative Agent;

 

(B)                               the Loan Parties hereby agree to deliver or
cause to be delivered to Administrative Agent, within 60 days after the Fourth
Amendment and Restatement Date (or such later date as Administrative Agent in
its reasonable discretion may agree to in writing), local Lien searches with
respect to SoVerNet, Inc., in Rockingham Town, Vermont, in form and substance
reasonably acceptable to Administrative Agent; and

 

(C)                               the Loan Parties hereby agree to deliver or
cause to be delivered to Administrative Agent, within 60 days after the Fourth
Amendment and Restatement Date (or such later date as Administrative Agent in
its reasonable discretion may agree to in writing), in accordance with
Subsection 7.1(C)(iv), certificates of insurance in the form required under
Subsection 2.2 and the Security Documents, together with all endorsements and
assignments in form and substance reasonably satisfactory to Administrative
Agent naming Administrative Agent as an additional insured in the case of all
liability insurance and as a lender loss payee and mortgagee, if applicable, in
the case of casualty insurance with respect to the Collateral.

 

SECTION 3
NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that so long as this
Agreement is in effect and until payment in full of all Obligations (other than
contingent indemnity, expense

 

44

--------------------------------------------------------------------------------


 

reimbursement and tax gross-up payments for which no claim has been asserted),
unless Requisite Lenders shall otherwise give their prior written consent, such
Loan Party shall perform and comply, and shall cause each of its respective
Restricted Subsidiaries to perform and comply, with all covenants in this
Section 3.

 

3.1                               Indebtedness.  The Loan Parties will not, and
will not permit any of their respective Restricted Subsidiaries to, directly or
indirectly, create, incur, assume, guaranty or otherwise become or remain liable
with respect to any Indebtedness other than:

 

(A)                               the Loans and the other Obligations;

 

(B)                               the Contingent Obligations permitted by
Subsection 3.4;

 

(C)                               Indebtedness incurred in connection with any
Hedge Agreement permitted by Subsection 3.14;

 

(D)                               unsecured Indebtedness among the Loan Parties;

 

(E)                                Indebtedness in respect of Investments
permitted pursuant to Subsection 3.3(D) (excluding Indebtedness of a Person or
Indebtedness attaching to the assets of a Person that, in either case, becomes a
Restricted Subsidiary (or is a Restricted Subsidiary that survives a merger with
such Person) or Indebtedness attaching to assets that are acquired by Borrower
or any Restricted Subsidiary, in each case after the Fourth Amendment and
Restatement Date as the result of a Permitted Acquisition and Investment, each
of which are addressed in clause (F) below);

 

(F)                                 without duplication of Indebtedness
permitted by clause (E) above, (i) Indebtedness of a Person or Indebtedness
attaching to the assets of a Person that, in either case, becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person) or Indebtedness attaching to assets that are acquired by Borrower or any
Restricted Subsidiary, in each case after the Fourth Amendment and Restatement
Date as the result of a Permitted Acquisition and Investment; provided that

 

(I)                                   such Indebtedness existed at the time such
Person became a Restricted Subsidiary or at the time such assets were acquired
and, in each case, was not created in anticipation thereof, and

 

(II)                              unless otherwise permitted by Subsection 3.4,
such Indebtedness is not guaranteed in any respect by Borrower or any Restricted
Subsidiary (other than by any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person, or any of its
Restricted Subsidiaries), and

 

(III)                         (a) immediately after giving effect to the
incurrence of such Indebtedness and the application of proceeds thereof,
Borrower is

 

45

--------------------------------------------------------------------------------


 

in compliance on a Pro forma Basis with Subsection 4.1 and (b) except for
Indebtedness consisting of Capital Lease obligations, purchase money
Indebtedness or mortgages or other Liens on specific assets (x) no portion of
such Indebtedness matures prior to the latest maturity date of any of the Loans,
and (y) no portion of such Indebtedness is issued or guaranteed by a Person that
is, or as a result of such acquisition becomes, a Restricted Subsidiary that is
not a Guarantor; and

 

(ii)                                  any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above, provided that, except to the extent otherwise expressly
permitted hereunder, (1) the principal amount of any such Indebtedness does not
exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
modification, replacement, refinancing, refunding, renewal or extension, (2) the
direct and contingent obligors with respect to such Indebtedness are not changed
and (3) if the Indebtedness being refinanced, or any guarantee thereof,
constitutes subordinated indebtedness, then such replacement or refinancing
Indebtedness, or such guarantee, respectively, shall be subordinated to the
Secured Obligations to substantially the same extent;

 

(G)                               Indebtedness with respect to cash management
and similar arrangements in the ordinary course of business;

 

(H)                              Indebtedness arising from agreements of
Borrower or any Restricted Subsidiary providing for indemnification, adjustment
of purchase price or similar obligations, in each case entered into in
connection with the disposition of any business, assets or stock permitted
hereunder, other than Contingent Obligations incurred by any Person acquiring
all or any portion of such business, assets or equity interests for the purpose
of financing such acquisition, provided that, such amount is not Indebtedness
required to be reflected on the balance sheet of Borrower or any Restricted
Subsidiary in accordance with GAAP (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this proviso);

 

(I)                                   Indebtedness representing deferred
compensation to officers or employees of Borrower and its Restricted
Subsidiaries incurred in the ordinary course of business or pursuant to the AWCC
Equity Incentive Plan;

 

(J)                                   Indebtedness in respect of Permitted
Stimulus Indebtedness;

 

(K)                               if applicable, Indebtedness incurred in the
ordinary course of business for the financing of insurance premiums;

 

(L)                                Indebtedness incurred by Foreign Restricted
Subsidiaries which constitutes Investments permitted by Subsection 3.3(P);

 

46

--------------------------------------------------------------------------------


 

(M)                            Indebtedness under purchase money security
agreements incurred in the acquisition of real or personal property and Capital
Leases, the aggregate principal amount of which shall not exceed $10,000,000 at
any time outstanding; and

 

(N)                               other unsecured Indebtedness of Borrower;
provided that, (i) no Event of Default exists immediately before or will result
immediately after the incurrence of such Indebtedness (except in the case of
Indebtedness incurred or assumed in connection with financing a Permitted
Acquisition and Investment or other Investment, in which case no Event of
Default pursuant to clauses (A), (F) or (G) Subsection 6.1 shall exist
immediately before or will result immediately after the incurrence of such
Indebtedness), (ii) Borrower shall be in compliance on a Pro forma Basis
immediately after giving effect to such Indebtedness with Subsection 4.1,
(iii) the average life of any such Indebtedness, determined as of the date of
such incurrence or assumption, is at least six months longer than that of the
Revolver Facility, and (iv) the applicable covenants and events of default with
respect to such Indebtedness (taken as a whole) are no more restrictive than the
applicable covenants and events of default with respect to the Revolver Facility
(taken as a whole), as reasonably determined by Borrower.

 

3.2                               Liens and Related Matters.

 

(A)                               No Liens.  The Loan Parties will not, and will
not permit any of their respective Restricted Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset (including any document or instrument with respect to
goods or accounts receivable) of the Loan Parties or their respective Restricted
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except Permitted Encumbrances.

 

(B)                               No Negative Pledges.  The Loan Parties will
not and will not permit their respective Restricted Subsidiaries (other than
Excluded Subsidiaries and Material Foreign Subsidiaries) directly or indirectly
to enter into or assume any agreement (other than the Loan Documents)
prohibiting the creation or continuation of the Security Interest upon its or
their properties or assets, whether now owned or hereafter acquired, except
(i) operating leases, Licenses and Capital Leases and agreements evidencing
purchase money Indebtedness permitted pursuant to Subsection 3.1(F) or (M), in
each case which only prohibit Liens upon the assets that are subject thereto and
proceeds thereof, (ii) loan and security documentation evidencing Permitted
Stimulus Indebtedness or grant documentation evidencing a grant obtained from a
Stimulus Source Agency, in each case, which only prohibit Liens upon the assets
of the applicable Stimulus Recipient Subsidiary, (iii) loan and security
documentation evidencing Indebtedness (x) in favor of a Loan Party or
(y) permitted pursuant to Subsection 3.1(D), (iv) customary non-assignment
clauses in agreements entered into in the ordinary course of business,
(v) contracts for the sale of assets permitted by Subsection 3.7, and
(vi) restrictions imposed by Applicable Law.

 

47

--------------------------------------------------------------------------------


 

3.3                               Investments.  The Loan Parties will not, and
will not permit any of their respective Restricted Subsidiaries to, directly or
indirectly, make or own any Investment in any Person except:

 

(A)                               Investments in Cash Equivalents;

 

(B)                               CoBank Equities, as set forth in Subsection
2.7;

 

(C)                               existing Investments set forth on Schedule
3.3(C) and any extensions, renewals or reinvestments thereof, so long as the
amount of any such Investment pursuant to this clause (C) is not increased at
any time above the amount of such Investment existing on the date hereof (other
than because of capitalization of interest pursuant to the terms thereof on the
date hereof or as amended with the consent of Administrative Agent);

 

(D)                               Permitted Acquisitions and Investments;

 

(E)                                Hedge Agreements permitted by Subsection
3.14;

 

(F)                                 Investments in Loan Parties or permitted by
Subsection 3.1(D);

 

(G)                               loans and advances to officers, directors and
employees of Borrower or any of its Restricted Subsidiaries (i) for reasonable
and customary business-related travel, entertainment, relocation and analogous
ordinary business purposes (including employee payroll advances), (ii) in
connection with such Person’s purchase of equity interests of Borrower to the
extent that the cash proceeds of such loans and advances are directly or
indirectly contributed to Borrower in cash and (iii) for purposes not described
in the foregoing subclauses (i) and (ii), in an aggregate principal amount
outstanding pursuant to this subclause (iii) not to exceed $1,000,000;

 

(H)                              Investments received in connection with the
bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
ordinary course of business or upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(I)                                   Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

 

(J)                                   Investments in the ordinary course of
business consisting of endorsements for collection or deposit and customary
trade arrangements with customers consistent with past practices;

 

(K)                               advances of payroll payments to employees in
the ordinary course of business;

 

48

--------------------------------------------------------------------------------


 

(L)                                guarantee obligations of any Loan Party of
leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(M)                            Investments held by a Person acquired, or
Investments constituting part of the assets acquired (including, in each case,
by way of merger or consolidation), after the Fourth Amendment and Restatement
Date and otherwise in accordance with this Subsection 3.3 to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(N)                               Investments in Unrestricted Subsidiaries in an
aggregate amount at any time not in excess of $275,000,000;

 

(O)                               Investments in a Stimulus Recipient Subsidiary
upon terms and conditions (including as to any proposed limitation on
distributions or dividends to be made by such Stimulus Recipient Subsidiary)
reasonably acceptable to Administrative Agent; provided that, the aggregate
outstanding amount of Investments in Stimulus Recipient Subsidiaries and the
amount of Contingent Obligations entered into by Borrower or any of its
Restricted Subsidiaries (other than Stimulus Recipient Subsidiaries) in respect
of Permitted Stimulus Indebtedness shall not exceed $30,000,000 at any time; and

 

(P)                                 without duplication of Investments permitted
by clause (D) above, Investments by a Loan Party in a Foreign Restricted
Subsidiary which constitute Indebtedness in an aggregate principal amount not to
exceed $75,000,000 at any time outstanding.

 

3.4                               Contingent Obligations.  The Loan Parties will
not, and will not permit any of their respective Restricted Subsidiaries to,
directly or indirectly, create or become or be liable with respect to any
Contingent Obligation except those:

 

(A)                               resulting from endorsement of negotiable
instruments for collection in the ordinary course of business;

 

(B)                               arising with respect to customary
indemnification obligations incurred in connection with Permitted Acquisitions
and Investments and permitted dispositions of assets (provided that, such
obligations shall in no event exceed the amount of proceeds received in
connection therewith, subject to carve outs from such limitation on such
obligations for fraud and for other customary reasons);

 

(C)                               arising in the ordinary course of business
with respect to customary indemnification obligations incurred in connection
with liability insurance coverage;

 

(D)                               incurred in the ordinary course of business
with respect to surety and appeal bonds, performance and return-of-money bonds
and other similar obligations not exceeding at any time outstanding $5,000,000
in aggregate liability;

 

49

--------------------------------------------------------------------------------


 

(E)                                incurred as a guaranty of Indebtedness
permitted by Subsection 3.1 (provided that such guaranty obligation shall in no
event exceed the amount of such Indebtedness plus other related costs and
expenses of collection as set forth in such guaranty);

 

(F)                                 constituting Investments permitted pursuant
to Subsection 3.3 (including commitments to make Permitted Acquisitions and
Investments);

 

(G)                               Contingent Obligations arising with respect to
deferred compensation to officers or employees of Borrower and its Restricted
Subsidiaries incurred in the ordinary course of business or pursuant to the AWCC
Equity Incentive Plan;

 

(H)                              Contingent Obligations arising under the Loan
Documents and under Hedge Agreements;

 

(I)                                   Contingent Obligations arising with
respect to Permitted Stimulus Indebtedness upon terms and conditions (including
as to any proposed limitation on distributions or dividends to be made by any
Loan Party or Restricted Subsidiary providing such Contingent Obligation)
reasonably acceptable to Administrative Agent; provided that the aggregate
outstanding amount of Investments in Stimulus Recipient Subsidiaries and the
amount of Contingent Obligations entered into by Borrower or any of its
Restricted Subsidiaries (other than Stimulus Recipient Restricted Subsidiaries)
in respect of Permitted Stimulus Indebtedness shall not exceed $30,000,000 at
any time;

 

(J)                                   Contingent Obligations incurred by Foreign
Restricted Subsidiaries in an aggregate amount outstanding at any time not to
exceed $40,000,000 minus outstanding Indebtedness incurred pursuant to
Subsection 3.1(L); and

 

(K)                               Contingent Obligations with respect to cash
management.

 

3.5                               Restricted Junior Payments.  The Loan Parties
will not, and will not permit their respective Restricted Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment; provided that, (A) any Loan Party or Restricted
Subsidiary may make, declare or pay lawful cash dividends or distributions to,
or redeem capital stock held by, any Loan Party, (B) any Restricted Subsidiary
may make, declare or pay lawful, pro rata cash dividends or distributions,
(C) Borrower may make, declare or pay lawful other cash dividends or
distributions or redeem capital stock, provided that, (i) no Event of Default
exists immediately before or will result immediately after giving such effect to
such dividend, distribution or redemption, (ii) Borrower shall be in compliance
on a Pro forma Basis immediately after giving effect to such dividend,
distribution or redemption with Subsection 4.1, and (iii) the aggregate amount
of such dividend, distribution or redemption, when added to all other dividends,
distributions and redemptions made from and after the Fourth Amendment and
Restatement Date pursuant to this clause (C), is not more than $125,000,000, and
(D) so long as no Default under Subsections 6.1(A) or (F) or any Event of
Default exists immediately before or will result immediately after giving effect
to such distribution, Borrower or any of its Restricted Subsidiaries may redeem
or repurchase capital stock in connection with the termination of an

 

50

--------------------------------------------------------------------------------


 

employee or pursuant to any Board approved plan, in an aggregate amount during
each fiscal year not to exceed $1,000,000.

 

3.6                               Restriction on Fundamental Changes.  The Loan
Parties will not, and will not permit their respective Restricted Subsidiaries
(other than Excluded Subsidiaries) to, directly or indirectly:  (A) unless and
only to the extent required by law or as would not be reasonably expected to be
materially adverse to the interests of Lenders, amend, modify or waive any term
or provision of their respective articles of organization, operating agreements,
management agreements, articles of incorporation, certificates of designations
pertaining to preferred stock, by-laws, articles of formation or partnership
agreement (provided that, 10 days prior notice will be delivered to
Administrative Agent of any modification that results in a Loan Party, any
Subsidiary of a Loan Party (other than an Excluded Subsidiary) or any entity
whose equity interest is pledged by a Loan Party pursuant to the Pledge and
Security Agreement opting into Article 8 of the UCC); (B) consummate any
transaction of merger or consolidation, except that (i) any Subsidiary of
Borrower may be merged with or into Borrower (provided that, Borrower is the
surviving entity), (ii) any Loan Party other than Borrower may merge or
consolidate with any other Loan Party other than Borrower, (iii) any Subsidiary
that is not a Loan Party may merge, dissolve, liquidate or consolidate with or
into any Loan Party, provided that, such Loan Party shall be the continuing or
surviving corporation, (iv) any Restricted Subsidiary which is not a Loan Party
may merge, dissolve, liquidate, consolidate with or into any other Restricted
Subsidiary, (v) any Excluded Subsidiary may merge, dissolve, liquidate or
consolidate with or into any other Person, and (vi) any Permitted Acquisition
and Investment or any other Investment or Asset Disposition permitted hereunder
may be structured as merger, consolidation or amalgamation; (C) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution), except in
connection with another transaction permitted under clause (B) above or any
Asset Disposition permitted under Subsection 3.7; or (D) acquire by purchase or
otherwise all or any substantial part of the business, assets or equity
interests of or in any Person (whether by stock purchase or otherwise) other
than pursuant to a Permitted Acquisition and Investment or any other Investment
permitted hereunder; provided that 10 days after (or such earlier date, which
need not be more than 10 days prior to, as is required to maintain the
perfection or priority of Administrative Agent’s security interests) the
effective date of such merger, consolidation, dissolution, liquidation, or
amalgamation in the case of clause (B) or clause (C), such acquisition in the
case of clause (D), or such amendment, modification or waiver in the case of
clause (A), Borrower shall provide notice and a copy thereof or the
documentation relating thereto to Administrative Agent.

 

3.7                               Disposal of Assets or Subsidiary Stock.  The
Loan Parties will not, and will not permit their respective Restricted
Subsidiaries to, directly or indirectly, convey, sell (including, pursuant to a
sale and leaseback transaction, except those that would be permitted under
Subsection 3.1(M) deeming any such sale-leaseback to be Indebtedness, subject to
documentation reasonably satisfactory to Administrative Agent), lease
(including, pursuant to a lease or sale and leaseback transaction), sublease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any of their respective property, business or assets, or the
capital stock of or other equity interests in any such Restricted

 

51

--------------------------------------------------------------------------------


 

Subsidiary, whether now owned or hereafter acquired (any such transaction, an
“Asset Disposition”), except for (A) sales or leases of inventory to customers
in the ordinary course of business, dispositions of surplus, worn out or
obsolete equipment by an Loan Party or any Restricted Subsidiary of any Loan
Party, any conveyance, lease, sublease, transfer or other disposition of assets
among two or more of the Loan Parties, and any conveyance, transfer or other
disposition of any capital stock or equity interests of any Person among two or
more of the Loan Parties; (B) fair market value sales of Cash Equivalents;
(C) leasing or subleasing of their respective property in the ordinary course of
business; (D) to the extent required by law; (E) any Asset Disposition of
non-core assets of any Person acquired pursuant to a Permitted Acquisition and
Investment, provided that, such Asset Disposition occurs within 18 months of
such Permitted Acquisition and Investment; (F) asset swaps of domestic wireless
assets in an aggregate market value amount not to exceed $50,000,000 and asset
swaps of foreign wireless assets in an aggregate market value amount not to
exceed $15,000,000 if, in each case, (i) immediately after giving effect to such
asset swap, Borrower is in compliance on a Pro forma Basis with Subsection 4.1
recomputed, and (ii) no Default or Event of Default then exists or shall result
from such asset swap; (G) the issuance of the Choice Non-Voting Equity, the
issuance of up to 10.5% of the common stock of AWCC to the officers or employees
of AWCC or its Restricted Subsidiaries pursuant to the AWCC Equity Incentive
Plan, the issuance of common stock of Borrower pursuant to the Atlantic
Tele-Network, Inc. 2008 Equity Incentive Plan, and the issuance of up to 5% of
the common equity interest of any Loan Party (other than Borrower) or its
Restricted Subsidiaries to the management of such Loan Party or Subsidiary (to
the extent such Loan Party’s or Restricted Subsidiary’s governing documents
permit a Loan Party or its Restricted Subsidiary to approve the sale of the
assets or merger of such Loan Party or Restrictive Subsidiary without the
consent of such management shareholders, in each case, for so long as this
Agreement is in effect and until payment in full of all Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payments for which
no claim has been asserted) and a certificate of an authorized officer of such
Loan Party or Subsidiary certifying to the same is delivered to Administrative
Agent and the Lenders in form and substance satisfactory to Administrative
Agent); (H) the issuance or other disposition by any Excluded Subsidiary of its
own capital stock or other equity interests; (I) the disposition by a Loan Party
or any Restricted Subsidiary of the capital stock or other equity interests in
any Excluded Subsidiary; (J) Asset Dispositions permitted by Subsection 3.3(N);
and (K) all other Asset Dispositions (but excluding any Asset Disposition of any
equity interest in any Loan Party or any Restricted Subsidiary of a Loan Party
other than an Excluded Subsidiary) if all of the following conditions are met: 
(i) no Event of Default exists immediately before or will result immediately
after such Asset Disposition, (ii) Borrower shall be in compliance on a Pro
forma Basis immediately after giving effect to such Asset Disposition with
Subsection 4.1, and (iii) except as to Asset Dispositions pursuant to call
options existing on the Fourth Amendment and Restatement Date or Asset
Dispositions of assets acquired after the Fourth Amendment and Restatement Date
pursuant to call options entered into after the Fourth Amendment and Restatement
Date by Borrower or any of its Restricted Subsidiaries that are consistent with
the practices of Borrower and its Restricted Subsidiaries on or prior to the
Fourth Amendment and Restatement Date, at least 60% of the EBITDA of all of
Borrower’s Restricted Subsidiaries (but excluding the EBITDA of Borrower) is
attributable to Contributing Qualifying Subsidiaries, determined on a Pro Forma
Basis immediately after giving effect to any such Asset Disposition pursuant to
this clause (L).

 

52

--------------------------------------------------------------------------------


 

3.8                               Transactions with Affiliates.  The Loan
Parties will not, and will not permit their respective Restricted Subsidiaries
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate or with any director or officer of
the Loan Parties or any Affiliate, except (A) as set forth on Schedule 3.8;
(B) as permitted pursuant to Subsections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7 or
3.9; (C) transactions upon fair and reasonable terms which (in the case of
transactions requiring payments by any Loan Party or its Restricted Subsidiaries
in the aggregate in excess of $2,500,000 in any fiscal year) are fully disclosed
to Lenders and are not substantially less favorable to such Loan Party or such
Restricted Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate (it being understood that
disclosure of such transactions in Borrower’s filings with the SEC shall
constitute disclosure to the Lenders); (D) transactions among the Loan Parties;
(E) transactions among Excluded Subsidiaries; (F) payment of compensation to
directors, officers and employees in the ordinary course of business for
services actually rendered in their capacities as directors, officers and
employees; or (G) shared services agreements among the Loan Parties and their
Restricted Subsidiaries entered into in the ordinary course of business;
provided that, with respect to any such shared services agreements under which
any Loan Party has any monetary liability, the terms and conditions with respect
to such monetary liability are not substantially less favorable to such Loan
Party than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate.

 

3.9                               Management Fees.  The Loan Parties will not,
and will not permit their respective Restricted Subsidiaries to, directly or
indirectly, pay any management or other similar fees to any Person; except
management fees paid (A) to any Loan Party, (B) management fees paid by Excluded
Subsidiaries in an aggregate amount per fiscal year for each Excluded Subsidiary
not to exceed 7.5% of the gross revenue for such fiscal year for such Excluded
Subsidiary, or (C) other management or similar fees reasonably satisfactory to
Requisite Lenders.

 

3.10                        Conduct of Business.  The Loan Parties will not, and
will not permit their respective Restricted Subsidiaries to, directly or
indirectly, engage in any business other than businesses of owning,
constructing, managing, operating and investing (subject to Subsection 3.3) in
Communications Systems or other businesses related or incidental thereto.

 

3.11                        Fiscal Year.  The Loan Parties will not, and will
not permit their respective Restricted Subsidiaries to, change their fiscal year
from a fiscal year ending on December 31 of each year.

 

53

--------------------------------------------------------------------------------


 

3.12                        Modification of Agreements.  The Loan Parties will
not amend, modify or change, or consent or agree to any amendment, modification,
change or consent to or regarding, any of the terms of any Material Contracts,
except to the extent such change, amendment, modification or consent would not
reasonably be expected to have a Material Adverse Effect.

 

3.13                        Inconsistent Agreements.  The Loan Parties will not,
and will not permit their respective Restricted Subsidiaries to, enter into any
material agreement containing any provision which would (A) be violated or
breached by any borrowing by Borrower hereunder or by the performance by the
Loan Parties or their respective Restricted Subsidiaries of any of their
obligations hereunder or under any other Loan Document (other than permitted
Capital Leases and purchase money security agreements) or (B) create or permit
to exist or become effective any consensual material encumbrance or restriction
on the ability of such Loan Party or Restricted Subsidiary to (i) pay dividends
or make other distributions to its parent or any other applicable Restricted
Subsidiary of its parent, or pay any Indebtedness owed to its parent or any
Subsidiary of its parent, (ii) make loans or advances to its parent or
(iii) transfer any of its assets or properties to its parent; in each case,
other than (x) restrictions contained in loan and security documentation
evidencing Permitted Stimulus Indebtedness, (y) solely in the case of Clause
(B), restrictions contained in loan and security documentation evidencing
Indebtedness permitted by Subsection 3.1 with respect to dividends,
distributions, loans or advances or transfers of assets to Borrower, or (z)
restrictions affecting non-wholly owned Restricted Subsidiaries.

 

3.14                        Hedge Agreements.  The Loan Parties will not, and
will not permit their respective Restricted Subsidiaries to, engage in any
speculative transactions or in any transaction involving a Hedge Agreement
except for the sole purpose of hedging in the normal course of business.

 

3.15                        Ownership of Licenses.  Except as noted on Schedule
5.13(A) or pursuant to a permitted Asset Disposition, the Loan Parties will not
permit any Material License to be issued, assigned or transferred to any
Subsidiary or Affiliate of a Loan Party who is not a Loan Party or is not a
wholly owned Domestic Restricted Subsidiary of a Loan Party whose ownership
interests are subject to a valid and perfected first priority Lien in favor of
the Secured Parties pursuant to the Pledge and Security Agreement.

 

3.16                        Anti-Terrorism Laws.  Each of the Loan Parties
covenants and agrees that it shall not, and shall not permit any of its
Subsidiaries to, knowingly, directly or indirectly, (A) conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Person subject to Executive Order No 13,224, 66 Fed. Reg.
49,079 (2001), issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions Persons Who Commit, Threaten to
Commit or Support Terrorism) (the “Executive Order”), (B) deal in, or otherwise
engage in any transaction relating to, any property or interests in property

 

54

--------------------------------------------------------------------------------


 

blocked pursuant to the Executive Order or any other Anti-Terrorism Law, or
(C) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and Borrower shall deliver to
the Administrative Agent any certification or other evidence requested from time
to time by the Administrative Agent in its reasonable discretion, confirming
Borrower’s compliance with this Section 3.16).

 

SECTION 4
FINANCIAL COVENANTS AND REPORTING

 

The Loan Parties hereby covenant and agree that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payment for which no claim has
been asserted), unless Requisite Lenders shall otherwise give their prior
written consent, the Loan Parties shall perform and comply with, and shall cause
each of their respective Restricted Subsidiaries to perform and comply with, all
covenants in this Section 4.  For the purposes of this Section 4, all covenants
calculated for Borrower shall be calculated on a consolidated basis for Borrower
and its Restricted Subsidiaries (and excluding any Unrestricted Subsidiaries).

 

4.1                               Total Net Leverage Ratio.  Commencing on the
Fourth Amendment and Restatement, Borrower shall maintain at all times, measured
at each fiscal quarter end, a Total Net Leverage Ratio of less than or equal to
2.25:1.00.

 

4.2                               Financial Statements and Other Reports.  The
Loan Parties will maintain, and will cause their respective Restricted
Subsidiaries to maintain, a system of accounting established and administered in
accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP consistently applied (it being understood
that quarterly financial statements are not required to have footnote
disclosures or reflect year end adjustments).  Borrower will deliver or cause to
be delivered each of the financial statements and other reports described below
to Administrative Agent.

 

(A)                               Quarterly Financials; Other Quarterly
Reports.  As soon as available and in any event no later than the earlier to
occur of (i) 10 days after the date that Borrower is required to file its
quarterly report with the Securities and Exchange Commission (the “SEC”) as part
of its periodic reporting (if Borrower is subject to such reporting
requirements) and (ii) 55 days after the end of the first three fiscal quarters
of each fiscal year of Borrower, Borrower will deliver consolidated and
consolidating balance sheets of Borrower and its Restricted Subsidiaries, as at
the end of such fiscal quarter and the then elapsed portion of the applicable
fiscal year, and the related consolidated and consolidating statements of
income, shareholders’ equity and cash flows for such fiscal quarter and for the
period from the beginning of the then current fiscal year of Borrower to the end
of such quarter (which requirement shall be deemed satisfied by the delivery of
Borrower’s quarterly report on Form 10-Q (or any successor form) for such
quarter).

 

55

--------------------------------------------------------------------------------


 

(B)                               Year-End Financials.  As soon as available and
in any event no later than the earlier to occur of (i) 10 days after the date
that Borrower is required to file its annual report with the SEC as part of its
periodic reporting (if Borrower is subject to such reporting requirements), and
(ii) 100 days after the end of each fiscal year of Borrower, Borrower will
deliver (a) consolidated and consolidating balance sheets of Borrower and its
Restricted Subsidiaries, as at the end of such year, and the related
consolidated and consolidating statements of income, shareholders’ equity and
cash flows for such fiscal year (which requirement shall be deemed satisfied by
the delivery of Borrower’s Annual Report on Form 10-K (or any successor form)
for such year) and (b) a report with respect to the financial statements
received pursuant to this Subsection from PricewaterhouseCoopers LLP or another
firm of independent certified public accountants of recognized national standing
selected by Borrower and reasonably acceptable to Administrative Agent, which
report shall be prepared in accordance with Statement of Auditing Standards
No. 58 (the “Statement”), as amended, entitled “Reports on Audited Financial
Statements” and such report shall be without any material qualification or
exception as to the scope of such audit or any “going concern” qualification.

 

(C)                               Compliance Certificates.  Together with each
delivery of financial statements of Borrower and its Restricted Subsidiaries
pursuant to Subsections 4.2(A) and (B), Borrower will deliver or cause to be
delivered a fully and properly completed compliance certificate in substantially
the same form as Exhibit 4.2(C) (each, a “Compliance Certificate”) signed by two
of the chief executive officer, the chief financial officer and the chief
accounting officer of Borrower and noting any changes to the most recently
delivered list of Excluded Subsidiaries.

 

(D)                               Accountants’ Reports.  Promptly upon receipt
thereof, Borrower will deliver or cause to be delivered copies of all
significant reports submitted by Borrower’s firm of certified public accountants
in connection with each annual, interim or special audit or review of any type
of financial statements or related internal control systems of Borrower made by
such accountants, including any comment letter submitted by such accountants to
management in connection with their services (which requirement shall be deemed
satisfied by the filing of such reports with the SEC).

 

(E)                                Management Report.  Together with each
delivery of financial statements of Borrower and its Restricted Subsidiaries
pursuant to Subsections 4.2(A) and 4.2(B), Borrower will deliver or cause to be
delivered (i) if Borrower is no longer subject to reporting requirements of the
Act, reports in scope and content substantively similar to its present SEC
reporting and (ii) quarterly operational data in scope and content substantially
similar to that data now provided to Borrower’s Board of Directors as its
monthly “Dashboard.”  The information above shall be presented in reasonable
detail and shall be certified by the chief financial officer or chief operating
officer of Borrower to the effect that, to his or her knowledge after reasonable
diligence, such information fairly presents the results of operations and
financial condition of Borrower and its Restricted Subsidiaries as at the dates
and for the periods indicated.

 

(F)                                 Budget.  (i) As soon as reasonably
available, but in any event within 60 days after the first day of each fiscal
year of Borrower, respectively, occurring during the term hereof, Borrower shall
deliver or cause to be delivered operating and capital spending budgets

 

56

--------------------------------------------------------------------------------


 

(the “Budgets”) of Borrower and its Restricted Subsidiaries for such fiscal
year, quarter by quarter and (ii) promptly after becoming aware thereof,
Borrower will deliver or cause to be delivered any material amendment to or
deviation from such Budgets.

 

(G)                               SEC Filings.  Promptly upon their becoming
available, Borrower will deliver or cause to be delivered copies of (i) all
financial statements, reports, notices and proxy statements sent or made
available by any Loan Party or any of their respective Restricted Subsidiaries
to any of their security holders generally, and (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by any
Loan Party or any of their respective Restricted Subsidiaries with the SEC.

 

(H)                              Events of Default, Etc.  Promptly upon any
executive officer of any Loan Party obtaining knowledge of any of the following
events or conditions, Borrower shall deliver copies of all notices given or
received by any Loan Party or any of their respective Restricted Subsidiaries
with respect to any such event or condition and a certificate of Borrower’s
chief executive officer or chief operating officer specifying the nature and
period of existence of such event or condition and what action, if any, such
Loan Party or such Restricted Subsidiary has taken, is taking and proposes to
take with respect thereto:  (i) any Event of Default or Default; or (ii) any
notice that any Person has given to any Loan Party or any of their respective
Restricted Subsidiaries or any other action taken with respect to a claimed
default or event or condition of the type referred to in Subsection 6.1(B).

 

(I)                                   Litigation.  Promptly upon any officer of
any Loan Party obtaining knowledge of (i) the institution of any action, suit,
proceeding, governmental investigation or arbitration against or affecting any
Loan Party or any of its respective Restricted Subsidiaries not previously
disclosed by Borrower to Administrative Agent or (ii) any material development
in any action, suit, proceeding, governmental investigation or arbitration at
any time pending against or affecting any Loan Party or any of its respective
Restricted Subsidiaries which, in each case, would reasonably be expected to
have a Material Adverse Effect, Borrower will promptly give notice thereof to
Administrative Agent and provide such other information as may be requested by
Administrative Agent and reasonably available to any Loan Party to enable
Administrative Agent and its counsel to evaluate such matter.

 

(J)                                   Regulatory and Other Notices.  Promptly
after filing, receiving or becoming aware thereof, Borrower will deliver or
cause to be delivered copies of any filings or communications sent to, or
notices and other communications received by, any Loan Party or any of its
respective Restricted Subsidiaries from any Governmental Authority, including
the FCC, any applicable PUC and the SEC, relating to any noncompliance by any
Loan Party or any of its respective Restricted Subsidiaries with any law or with
respect to any matter or proceeding the effect of which, in each case, would
reasonably be expected to have a Material Adverse Effect.

 

(K)                               Material Adverse Effect.  Promptly after
becoming aware thereof, Borrower will give notice to Administrative Agent and
Lenders of any change in events or changes in facts or circumstances affecting
any Loan Party or any of their respective Restricted

 

57

--------------------------------------------------------------------------------


 

Subsidiaries which individually or in the aggregate have had or would reasonably
be expected to have a Material Adverse Effect.

 

(L)                                Environmental Notices.  Promptly after
becoming aware of any material violation by any Loan Party or any of its
respective Restricted Subsidiaries of Environmental Laws or promptly upon
receipt of any notice that a Governmental Authority has asserted that any Loan
Party or any of its respective Restricted Subsidiaries is not in compliance with
Environmental Laws or that its compliance is being investigated, and, in either
case, the same would reasonably be expected to have a Material Adverse Effect,
Borrower will give notice to Administrative Agent and Lenders thereof and
provide such other information as may be reasonably available to any Loan Party
or any of its respective Restricted Subsidiaries to enable Administrative Agent
and Lenders to reasonably evaluate such matter.

 

(M)                            ERISA Events.  Immediately after becoming aware
of any ERISA Event, accompanied by any materials required to be filed with the
PBGC with respect thereto; immediately after any Loan Party’s or any of its
respective Restricted Subsidiaries’ receipt of any notice concerning the
institution of proceedings by the PBGC pursuant to Section 4042 of ERISA to
involuntarily terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan; immediately upon the establishment of any Pension Plan not
existing at the Closing Date or the commencement of contributions by any Loan
Party or any of its respective Restricted Subsidiaries to any Pension Plan to
which any Loan Party or any of its respective Restricted Subsidiaries was not
contributing at the Closing Date; and immediately upon becoming aware of any
other event or condition regarding a Plan or any Loan Party’s or any of its
respective Restricted Subsidiaries’ or an ERISA Affiliate’s compliance with
ERISA which, in each case, would reasonably be expected to have a Material
Adverse Effect, Borrower will give notice to Administrative Agent and Lenders
thereof and provide such other information as may be reasonably available to any
Loan Party or any such Subsidiary to enable Administrative Agent and Lenders to
reasonably evaluate such matter.

 

(N)                               Other Information.  With reasonable
promptness, Borrower will deliver such other information and data with respect
to any Loan Party or any of its respective Restricted Subsidiaries as from time
to time may be reasonably requested by Administrative Agent or any Lender.

 

4.3                               Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.  For purposes of this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to such terms in conformity with GAAP.  Except as otherwise expressly provided,
financial statements and other information furnished to Administrative Agent
pursuant to this Agreement shall be prepared in accordance with GAAP as in
effect at the time of such preparation.  In the event of an Accounting Change
(as defined below) that results in a change in any calculations required by
Section 4 of this Agreement that would not have resulted had such Accounting
Change not occurred, the parties hereto agree to enter into negotiations in good
faith in order to amend such provisions so as to equitably reflect such
Accounting Change such that the criteria for evaluating compliance with such
covenants shall be

 

58

--------------------------------------------------------------------------------


 

the same after such Accounting Change as if such Accounting Change had not been
made; provided that, no change in GAAP that would affect a calculation that
measures compliance with Section 4 of this Agreement shall be given effect until
such provisions are amended to reflect such change in GAAP.  “Accounting Change”
means any change in accounting principles that is required or permitted
hereafter by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto) and such change is adopted by
Borrower and the other Loan Parties with the agreement of their accountants.

 

SECTION 5
REPRESENTATIONS AND WARRANTIES

 

In order to induce Administrative Agent and the Lenders to enter into this
Agreement and to make Loans, each of the Loan Parties hereby represents and
warrants to Administrative Agent and each Lender on the Fourth Amendment and
Restatement Date and on the date of each request for a Loan or the issuance of a
Letter of Credit that the following statements are true, correct and complete:

 

5.1                               Disclosure.  The written information furnished
by or on behalf of the Loan Parties or any of their respective Restricted
Subsidiaries contained in this Agreement, the financial statements referred to
in Subsection 5.8 and any other document, certificate, opinion or written
statement furnished to Administrative Agent or any Lender pursuant to this
Agreement or any other Loan Document (other than projections), taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein not materially misleading in light of the circumstances in which the
same was made.  Any projections provided by or on behalf of the Loan Parties or
any of their respective Subsidiaries have been prepared by management in good
faith and based upon assumptions believed by management to be reasonable at the
time the projections were prepared.

 

5.2                               No Material Adverse Effect.  Since
December 31, 2013, there has been no event or change in facts or circumstances
affecting the Loan Parties or any of their respective Restricted Subsidiaries
which individually or in the aggregate have had or would reasonably be expected
to have a Material Adverse Effect that have not been disclosed herein, in
Borrower’s SEC filings made prior to the date hereof, or in the attached
Schedules.

 

5.3                               Organization, Powers, Authorization and Good
Standing.

 

(A)                               Organization and Powers.  Each of the Loan
Parties and their respective Restricted Subsidiaries (other than Excluded
Subsidiaries) is a limited liability company, corporation, partnership or
foreign equivalent (with respect to Material Foreign Subsidiaries) duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization or incorporation (which jurisdiction, as of the
Fourth Amendment and Restatement Date, is set forth on Schedule 5.3(A)).  Except
as disclosed on Schedule 5.3(A), each of the Loan Parties and their respective
Restricted Subsidiaries (other than Subsidiaries which are Excluded

 

59

--------------------------------------------------------------------------------


 

Subsidiaries pursuant to clause (A) of the definition thereof) has all requisite
legal power and authority to own and operate its properties, to carry on its
business as now conducted and proposed to be conducted, to enter into each Loan
Document to which it is a party and to carry out its respective obligations with
respect thereto.

 

(B)                               Authorization; Binding Obligation.  Each of
the Loan Parties and their respective Restricted Subsidiaries has taken all
necessary limited liability company, partnership, corporate or other equivalent
action to authorize the execution, delivery and performance of this Agreement
and each of the other Loan Documents to which it is a party.  This Agreement is,
and the other Loan Documents when executed and delivered will be, the legally
valid and binding obligations of the applicable parties thereto (other than
Administrative Agent and Lenders), each enforceable against each of such
parties, as applicable, in accordance with their respective terms, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and general
principles of equity.

 

(C)                               Qualification.  Each of the Loan Parties and
their respective Restricted Subsidiaries is duly qualified and authorized to do
business and in good standing in each jurisdiction where the nature of its
business and operations requires such qualification and authorization, except
where the failure to be so qualified, authorized and in good standing would not
reasonably be expected to have a Material Adverse Effect.  As of the Fourth
Amendment and Restatement Date, all jurisdictions in which each Loan Party is
qualified and authorized to do business are set forth on Schedule 5.3(C).

 

5.4                               Compliance of Loan Documents and Borrowings. 
The execution, delivery and performance by the Loan Parties and their respective
Restricted Subsidiaries of the Loan Documents to which each such Person is a
party, the borrowings hereunder and the transactions contemplated hereby and
thereby do not and will not, by the passage of time, the giving of notice or
otherwise, (A) require any Governmental Approval or violate any Applicable Law
relating to the Loan Parties or any of their respective Restricted Subsidiaries
except as would not reasonably be expected to have a Material Adverse Effect,
(B) materially conflict with, result in a material breach of or constitute a
material default under the articles of incorporation, bylaws or other
organizational documents of the Loan Parties or any of their respective
Restricted Subsidiaries or any Material Contract to which such Person is a party
or by which any of its properties may be bound, (C) conflict with, result in a
breach of or constitute a default under any Governmental Approval relating to
such Person except as would not reasonably be expected to have a Material
Adverse Effect or (D) except as required or permitted under the Loan Documents,
result in or require the creation or imposition of any Lien upon or with respect
to any property now owned or hereafter acquired by such Person.

 

5.5                               Compliance with Applicable Law; Governmental
Approvals.  (A) Each of the Loan Parties and their respective Restricted
Subsidiaries has, or has the right to use, all Material Licenses and is in
material compliance with the Material Licenses, (B) each of the Loan Parties and
their respective Restricted Subsidiaries has, or has the right to use, all
Governmental Approvals (other than Material Licenses) and is in material
compliance with

 

60

--------------------------------------------------------------------------------


 

all Governmental Approvals (other than Material Licenses) except, in each case,
as would not reasonably be expected to have a Material Adverse Effect, and
(C) each of the Loan Parties and their respective Restricted Subsidiaries is in
compliance with all other Applicable Laws relating to it or any of its
respective properties except as would not reasonably be expected to have a
Material Adverse Effect.

 

5.6                               Tax Returns and Payments.  Each of the Loan
Parties and their respective Restricted Subsidiaries have duly filed or caused
to be filed all federal, state, local and other tax returns required by
Applicable Law to be filed, and has paid, or made adequate provision for the
payment of, all federal and all material state, local and other taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable, except (i) in connection with
Permitted Encumbrances or (ii) where the payment of such tax is being diligently
contested in good faith and adequate reserves therefor have been established in
compliance with GAAP.  The charges, accruals and reserves on the books of the
Loan Parties and their respective Restricted Subsidiaries in respect of all
material federal, state, local and other taxes for all fiscal years and portions
thereof are in compliance with the requirements of GAAP.

 

5.7                               Environmental Matters.  Each of the Loan
Parties and their respective Restricted Subsidiaries is in compliance in all
material respects with all applicable Environmental Laws, and there is no
material violation of applicable Environmental Laws at, under or about such
properties or such operations of the Loan Parties and their respective
Restricted Subsidiaries which would interfere in any material respect with the
continued operation of such properties or impair in any material respect the
fair saleable value thereof or with such operations, except for any such
violations or contamination as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

5.8                               Financial Statements.

 

(A)                               All financial statements concerning the Loan
Parties and their respective Subsidiaries which have been furnished to
Administrative Agent and Lenders pursuant to this Agreement have been prepared
in accordance with GAAP consistently applied (except as disclosed therein and,
in the case of unaudited financial statements, except for the absence of notes
and for year-end adjustments) and present fairly in all material respects the
financial condition of the Persons covered thereby as of the date thereof and
the results of their operations for the periods covered thereby and do and will
disclose all material liabilities and Contingent Obligations of any of the Loan
Parties or their respective Subsidiaries as at the dates thereof.

 

(B)                               All Budgets concerning the Loan Parties and
their respective Restricted Subsidiaries which have been furnished to
Administrative Agent or Lenders were prepared in good faith by or on behalf of
such Loan Party and such Subsidiaries.

 

61

--------------------------------------------------------------------------------


 

5.9                               Intellectual Property.  Each of the Loan
Parties and their respective Restricted Subsidiaries owns, or possesses the
right to use all patents, copyrights, trademarks, trade names, service marks,
technology know-how and processes necessary for the conduct of its business as
currently or anticipated to be conducted (collectively, the “Intellectual
Property Rights”) without infringing upon any validly asserted rights of others,
except for any Intellectual Property Rights the absence of which would not
reasonably be expected to have a Material Adverse Effect.  No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights except to the extent the same would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Neither the Loan Parties nor any of their respective Restricted
Subsidiaries have been threatened in writing with any litigation regarding
Intellectual Property Rights which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect.

 

5.10                        Litigation, Investigations, Audits, Etc.  There is
no action, suit, proceeding or investigation pending against, or, to the
knowledge of the Loan Parties, threatened against the Loan Parties or any of
their respective Restricted Subsidiaries or any of their respective properties,
including the Material Licenses, in any court or before any arbitrator of any
kind or before or by any Governmental Authority (including the FCC or any PUC),
except such as (A) affect the telecommunications industry generally, (B) do not
call into question the validity or enforceability of this Agreement or any other
Loan Document or any lien or security interest created hereunder, or
(C) individually or collectively would not reasonably be expected to have a
Material Adverse Effect.  To the Loan Parties’ knowledge, none of the Loan
Parties or any of their respective Restricted Subsidiaries are the subject of
any review or audit by the Internal Revenue Service or any investigation by any
Governmental Authority concerning the violation or possible violation of any law
(other than routine IRS audits) which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect.

 

5.11                        Employee Labor Matters.  Except as set forth on
Schedule 5.11, (A) none of the Loan Parties, their respective Restricted
Subsidiaries or their respective employees are subject to any collective
bargaining agreement, (B) no petition for certification or union election is
pending with respect to the employees of any such Person and no union or
collective bargaining unit has sought such certification or recognition with
respect to the employees of any such Person and (C) there are no strikes,
slowdowns, unfair labor practice complaints, work stoppages or controversies
pending or, to the best knowledge of the Loan Parties after due inquiry,
threatened between any such Person and its respective employees, other than
employee grievances arising in the ordinary course of business that would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

5.12                        ERISA Compliance.

 

(A)                               Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the IRC and other federal or
state law except for any noncompliance that would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.  Each
Plan, other than a Multi-employer Plan, which is intended to qualify under
Section 401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or is adopted by means of a master or prototype plan
that has received a favorable opinion letter upon which the Loan Parties are
entitled to rely and to the best knowledge of the Loan Parties, nothing has
occurred that would cause the loss of such qualification.  The Loan Parties and
each ERISA Affiliate have made all required contributions to any Plan subject to
Section 412 of the IRC, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the IRC has been made with
respect to any Plan.

 

(B)                               There are no pending or, to the best knowledge
of the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan which has resulted in or would
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan which has resulted in or would reasonably be expected to
have a Material Adverse Effect.

 

(C)                               (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any unfunded liability;
(iii) neither the Loan Parties nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Loan Parties nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multi-employer Plan; and (v) neither the Loan Parties nor any ERISA Affiliate
has engaged in a transaction that could subject any Person to Section 4069 or
4212(c) of ERISA.

 

5.13                        Communications Regulatory Matters.

 

(A)                               As of the Fourth Amendment and Restatement
Date, Schedule 5.13(A) sets forth a true and complete list of the following
information for each Material License issued to or utilized by the Loan Parties
or their respective Restricted Subsidiaries:  the name of the licensee, the type
of service, the expiration date and the geographic area covered by such Material
License.  Other than as set forth in Schedule 5.13(A) or pursuant to an Asset
Disposition permitted hereby, each Material License is held by a Loan Party or a
wholly-owned, domestic Restricted Subsidiary of a Loan Party whose equity
interests are subject to a valid and perfected first priority Lien in favor of
the Secured Parties pursuant to the Pledge and Security Agreement.

 

(B)                               The Material Licenses are valid and in full
force and effect without conditions except for such conditions as are generally
applicable to holders of such Material Licenses.  Each Loan Party or Restricted
Subsidiary of a Loan Party has all requisite power and

 

63

--------------------------------------------------------------------------------


 

authority required under the Communications Act and PUC Laws to hold the
Material Licenses and to own and operate the Communications Systems.  The
Material Licenses constitute in all material respects all of the Material
Licenses necessary for the operation of the Communications Systems in the same
manner as it is presently conducted.  No event has occurred and is continuing
which could reasonably be expected to (i) result in the suspension, revocation,
or termination of any such Material License or (ii) materially and adversely
affect any rights of the Loan Parties or their respective Restricted
Subsidiaries thereunder.  Neither the Loan Parties nor any of their Restricted
Subsidiaries have actual knowledge that any Material License will not be renewed
in the ordinary course.  Neither the Loan Parties nor any of their respective
Restricted Subsidiaries are a party to any investigation, notice of apparent
liability, notice of violation, order or complaint issued by or before the FCC,
PUC or any applicable Governmental Authority with respect to a Material License,
and there are no proceedings pending by or before the FCC, PUC or any applicable
Governmental Authority which would reasonably be expected to adversely affect
the validity of any Material License.

 

(C)                               All of the material properties, equipment and
systems owned, leased or managed by the Loan Parties or their respective
Restricted Subsidiaries are, and (to the best knowledge of the Loan Parties and
their Restricted Subsidiaries) all such property, equipment and systems to be
acquired or added in connection with any contemplated system expansion or
construction will be, in good repair, working order and condition (reasonable
wear and tear excepted) and are and will be in compliance with all terms and
conditions of the Material Licenses and all standards or rules imposed by any
Governmental Authority or as imposed under any agreements with
telecommunications companies and customers.

 

(D)                               Each of the Loan Parties and their respective
Restricted Subsidiaries has made all material filings which are required to be
filed by it, paid all material franchise, license or other fees and charges
related to the Material Licenses or which have become due pursuant to any
Governmental Approval in respect of its business and has made appropriate
provision as is required by GAAP for any such fees and charges which have
accrued.

 

5.14                        Solvency.  After taking into account the rights of
each Loan Party under the third paragraph of Subsection 9.20(A), the Loan
Parties, on a consolidated basis:  (A) own and will own assets the present fair
saleable value of which are (i) greater than the total amount of liabilities
(including contingent liabilities) of the Loan Parties, on a consolidated basis,
and (ii) greater than the amount that will be required to pay the probable
liabilities of their then existing debts and liabilities as they become absolute
and matured considering all financing alternatives and potential asset sales
reasonably available to the Loan Parties, on a consolidated basis; (B) have
capital that is not unreasonably small in relation to their business as
presently conducted or after giving effect to any contemplated transaction; and
(C) do not intend to incur and does not believe that they will incur debts and
liabilities beyond their ability to pay such debts and liabilities as they
become due.

 

64

--------------------------------------------------------------------------------


 

5.15                        Investment Company Act.  None of the Loan Parties or
any of their respective Restricted Subsidiaries is an “investment company” as
that term is defined in the Investment Company Act of 1940, as amended.

 

5.16                        Title to Properties.  The Loan Parties and their
respective Restricted Subsidiaries have such title or leasehold interest in and
to the real property or interests therein, and easements, licenses and similar
rights in real estate, owned or leased by them as is necessary to the conduct of
their business and valid and legal title or leasehold interest in and to all of
their personal property, except as would not adversely affect the operation of a
material line of business with which such personal property is associated in a
material manner.

 

5.17                        Subsidiaries.  Schedule 5.17 sets forth a complete
and accurate list of all direct or indirect Subsidiaries of the Loan Parties as
of the Fourth Amendment and Restatement Date, including for each such Subsidiary
(A) whether such Subsidiary is wholly owned by the applicable Loan Party, and if
not, the percentage ownership of such Loan Party or its Subsidiary in such
Subsidiary; and (B) whether such Subsidiary is an Excluded Subsidiary and/or a
Material Foreign Subsidiary.

 

5.18                        Transactions with Affiliates.  No Affiliate of any
Loan Party is a party to any agreement, contract, commitment or transaction with
such Loan Party or has any material interest in any material property used by
such Loan Party, except as permitted by Subsections 3.8 and 3.9.

 

5.19                        Patriot Act.  Each of the Loan Parties and their
respective Subsidiaries is in compliance, in all material respects, with the
laws, regulations and executive orders referred to in Subsection 2.14(B).

 

5.20                        Qualified ECP Guarantor.  Borrower is a Qualified
ECP Guarantor.

 

SECTION 6
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

 

6.1                               Event of Default.  “Event of Default” shall
mean the occurrence or existence of any one or more of the following:

 

65

--------------------------------------------------------------------------------


 

(A)                               Payment.  (i) Failure to repay any outstanding
principal amount of the Loans at the time required pursuant to this Agreement or
to reimburse any Issuing Lender when due for any payment made by such Issuing
Lender under any Letter of Credit Liability, or (ii) failure to pay any interest
on any Loan, any other amount due under this Agreement or any of the other Loan
Documents, or any other Secured Obligation, and in the case of this clause
(ii) such failure continues for three (3) Business Days; or

 

(B)                               Default in Other Agreements.  (i) Failure of
any Loan Party or any of its respective Restricted Subsidiaries to pay when due
or within any applicable grace period any principal or interest on Indebtedness
(other than the Loans) or any Contingent Obligation; or (ii) any other breach or
default of any Loan Party or any of its respective Restricted Subsidiaries with
respect to any Indebtedness (other than the Loans), in each case to the extent
the effect of such non-payment, breach or default (either individually or in the
aggregate with any other non-payment, breaches or defaults under this clause
(B)) is to cause or to permit the holder or holders then to cause any
Indebtedness or Contingent Obligation having an aggregate principal amount for
one or more of the Loan Parties in excess of $20,000,000 (but excluding
permitted intercompany debt) or an aggregate principal amount for one or more of
the Loan Parties and their respective Restricted Subsidiaries in excess of
$40,000,000 (but excluding permitted intercompany debt) to become or be declared
due prior to its stated maturity; or

 

(C)                               Breach of Certain Provisions.  Failure of any
Loan Party or any of its respective Restricted Subsidiaries to perform or comply
with any term or condition contained in that portion of Subsection 2.2 relating
to such Loan Party’s or its respective Restricted Subsidiaries’ obligation to
maintain insurance, Subsection 2.5, Subsection 2.15, Section 3 or Section 4
(excluding Subsection 4.2); or

 

(D)                               Breach of Warranty.  Any representation,
warranty, certification or other statement made by any Loan Party or any of its
respective Restricted Subsidiaries in any Loan Document or in any statement or
certificate at any time given by any Loan Party or any of its respective
Restricted Subsidiaries in writing pursuant to any Loan Document is false in any
material respect on the date made or deemed made; or

 

(E)                                Other Defaults Under Loan Documents.  Any
Loan Party or any of its respective Restricted Subsidiaries breaches or defaults
in the performance of or compliance with any term contained in this Agreement or
the other Loan Documents not specifically covered in Subsections 6.1(A), (B),
(C) or (D) and such default is not remedied or waived within 45 days after
receipt by any Loan Party or such other party of notice from Administrative
Agent or Requisite Lenders of such default (other than occurrences described in
other provisions of this Subsection 6.1 for which a different grace or cure
period is specified or which constitute immediate Events of Default); or

 

(F)                                 Involuntary Bankruptcy; Appointment of
Receiver; Etc.  (i) A court enters a decree or order for relief with respect to
any Loan Party or any of its respective Restricted Subsidiaries in an
involuntary case under any Debtor Relief Law, which decree or order is not
stayed or other similar relief is not granted under any applicable federal or
state law within 60 days; or (ii) the continuance of any of the following events
for 60 days unless dismissed, bonded

 

66

--------------------------------------------------------------------------------


 

or discharged:  (1) an involuntary case is commenced against any Loan Party or
any of its respective Restricted Subsidiaries under any Debtor Relief Law now or
hereafter in effect; or (2) a decree or order of a court for the appointment of
a receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Loan Party or any of its respective Restricted
Subsidiaries or over all or a substantial part of its property, is entered; or
(3) an interim receiver, trustee or other custodian is appointed without the
consent of any Loan Party or any of its respective Restricted Subsidiaries, for
all or a substantial part of the property of any Loan Party or any of its
respective Restricted Subsidiaries; or

 

(G)                               Voluntary Bankruptcy; Appointment of Receiver;
Etc.  Any Loan Party or any of its respective Restricted Subsidiaries
(i) commences a voluntary case under the Bankruptcy Code, files a petition
seeking to take advantage of any Debtor Relief Law, or consents to, or fails to
contest in a timely and appropriate manner, the entry of an order for relief in
an involuntary case, the conversion of an involuntary case to a voluntary case
under any such law, or the appointment of or taking possession by a receiver,
trustee or other custodian of all or a substantial part of the property; or
(ii) makes any assignment for the benefit of creditors; or (iii) the Board of
Directors of any Loan Party or any of its respective Restricted Subsidiaries
adopts any resolution or otherwise authorizes action to approve any of the
actions referred to in this Subsection 6.1(G); or

 

(H)                              Governmental Liens.  Any Lien, levy or
assessment (other than Permitted Encumbrances) is filed or recorded with respect
to or otherwise imposed upon all or any part of the Collateral or the other
assets of any Loan Party or any of its respective Restricted Subsidiaries by the
United States or any other country or any department or instrumentality thereof
or by any state, county, municipality or other Governmental Authority and
remains undischarged, unvacated, unbonded or unstayed for a period of 30 days or
in any event later than five Business Days prior to the date of any proposed
sale thereunder; or

 

(I)                                   Judgment and Attachments.  Any money
judgment, writ or warrant of attachment or similar process (other than those
described in Subsection 6.1(H)) involving an amount in any individual case or in
the aggregate for or against one or more of the Loan Parties in excess of
$10,000,000 or for or against one or more of the Loan Parties and their
respective Restricted Subsidiaries in excess of $30,000,000 (in either case not
adequately covered by insurance as to which the insurance company has not denied
coverage) is entered or filed against any Loan Party or any of its respective
Restricted Subsidiaries and/or any of its respective assets and remains
undischarged, unvacated, unbonded or unstayed for a period of 60 days or in any
event later than five Business Days prior to the date of any proposed sale
thereunder; or

 

(J)                                   Dissolution.  Any order, judgment or
decree is entered against any Loan Party or any of its respective Restricted
Subsidiaries decreeing the dissolution or split up of any Loan Party or any of
its respective Restricted Subsidiaries (other than Excluded Subsidiaries) and
such order remains undischarged or unstayed for a period in excess of 30 days;
or

 

(K)                               Solvency.  The Loan Parties (after giving
effect to any rights of contribution), on a consolidated basis, cease to be
solvent or the Loan Parties and their Restricted Subsidiaries admit in writing
their present inability to pay their debts as they become due; or

 

67

--------------------------------------------------------------------------------


 

(L)                                Injunction.  Any Loan Party or any of its
respective Restricted Subsidiaries are enjoined, restrained or in any way
prevented by the order of any court or any Governmental Authority from
conducting all or any substantial part of the business of the Loan Parties and
their Restricted Subsidiaries, taken as a whole, and such order continues for
more than 15 days; or

 

(M)                            ERISA; Pension Plans.  (i) Any Loan Party or any
of its respective Restricted Subsidiaries fails to make full payment when due of
all amounts which, under the provisions of any Plans or any applicable
provisions of the IRC, any such Person is required to pay as contributions
thereto and such failure results in or would reasonably be expected to have a
Material Adverse Effect; or (ii) an accumulated funding deficiency occurs or
exists, whether or not waived, with respect to any such Plans; or (iii) any Plan
of any Loan Party or any of its respective Restricted Subsidiaries loses its
status as a qualified plan under the IRC and such loss results in or would
reasonably be expected to have a Material Adverse Effect; or

 

(N)                               Environmental Matters.  Any Loan Party or any
of its respective Restricted Subsidiaries fails to: (i) obtain or maintain any
operating licenses or permits required by environmental authorities; (ii) begin,
continue or complete any remediation activities as required by any environmental
authorities; (iii) store or dispose of any hazardous materials in accordance
with applicable Environmental Laws; or (iv) comply with any other Environmental
Laws, if in any such case such failure would reasonably be expected to have a
Material Adverse Effect; or

 

(O)                               Invalidity of Loan Documents.  Any of the Loan
Documents for any reason, other than a partial or full release in accordance
with the terms thereof, ceases to be in full force and effect or is declared to
be null and void, or any Loan Party or any of its respective Restricted
Subsidiaries denies that it has any further liability under any Loan Documents
to which it is party, or gives notice to such effect; or

 

(P)                                 Failure of Security.  Administrative Agent,
for the benefit of itself, and Lenders, does not have or ceases to have a valid
and perfected first priority security interest (subject to Permitted
Encumbrances) in all of the Collateral or any substantial portion thereof, or
any Loan Party denies the validity, perfection or first priority of such
security interest or gives notice to such effect; or

 

(Q)                               Change in Control.  A Change of Control
occurs; or

 

(R)                               Expropriation.  Any federal, state or local
Governmental Authority takes any action which would reasonably be expected to
result in the expropriation or condemnation of all or any substantial portion of
the assets of (i) Borrower, (ii) GTT, (iii) BDC Holdings, (iv) BDC, any Loan
Party, or any other Subsidiaries of Borrower, if the assets of BDC Holdings,
BDC, any such Loan Party or any such Subsidiary, individually or in the
aggregate, account for 25% or more of Borrower’s consolidated EBITDA; or

 

(S)                                 FCC and PUC Matters.  Any Material License
shall be cancelled, expired, revoked, terminated, rescinded, annulled,
suspended, or modified or shall no longer be in full force and effect.

 

68

--------------------------------------------------------------------------------


 

6.2                               Termination of Revolver Loan Commitments. 
Upon the occurrence and during the continuation of any Event of Default, and
without limiting any other right or remedy hereunder, Administrative Agent, upon
the request of the Requisite Lenders (subject to the first sentence of
Subsection 6.3 below), shall declare that all or any portion of the Revolver
Loan Commitments be terminated, whereupon the obligations of each Lender to make
any Revolver Loan, and each Issuing Lender to issue any Letter of Credit.

 

6.3                               Acceleration.  Upon the occurrence of any
Event of Default described in the foregoing Subsections 6.1(F) or 6.1(G), the
unpaid principal amount of and accrued interest and fees on the Revolver Loans,
all Letter of Credit Liability and all other Obligations shall automatically
become immediately due and payable, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other requirements of any
kind, all of which are hereby expressly waived by Borrower, and the obligations
of Lenders to make Revolver Loans and each Issuing Lender to issue Letters of
Credit shall thereupon terminate.  Upon the occurrence and during the
continuance of any other Event of Default, Administrative Agent may, with the
consent of Requisite Lenders, and, upon demand by Requisite Lenders, shall, by
notice to Borrower, declare all or any portion of the Revolver Loans, all or
some portion of the Letter of Credit Liability and all or some of the other
Obligations to be, and the same shall forthwith become, immediately due and
payable together with accrued interest thereon, and upon such acceleration the
obligations of Administrative Agent and Lenders to make any Revolver Loan and
each Issuing Lender to issue any Letter of Credit

 

6.4                               Rights of Collection.  Upon the occurrence and
during the continuation of any Event of Default and at any time thereafter,
unless and until such Event of Default is cured, or waived or removed by
Requisite Lenders, Administrative Agent may exercise on behalf of the Secured
Parties all of their other rights and remedies under this Agreement, the other
Loan Documents and Applicable Law, in order to satisfy all of the Secured
Obligations.

 

6.5                               Consents.  Borrower acknowledges that certain
transactions contemplated by this Agreement and the other Loan Documents and
certain actions which may be taken by Administrative Agent or Lenders in the
exercise of their respective rights under this Agreement and the other Loan
Documents may require the consent of a Governmental Authority.  If
Administrative Agent reasonably determines that the consent of a Governmental
Authority is required in connection with the execution, delivery and performance
of any of the aforesaid Loan Documents or any Loan Documents delivered to
Administrative Agent or Lenders in connection therewith or as a result of any
action which may be taken pursuant thereto, then Borrower, at Borrower’s cost
and expense, agrees to use reasonable efforts, and to cause its Subsidiaries to
use their reasonable efforts, to secure such consent and to cooperate with
Administrative Agent and Lenders in any action commenced by Administrative Agent
or any Lender to secure such consent.

 

69

--------------------------------------------------------------------------------


 

6.6                               Set Off and Sharing of Payments.  If an Event
of Default shall have occurred and be continuing, each Lender, each Issuing
Lender, and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other property at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
such Issuing Lender or any such Affiliate, to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such Issuing Lender or their
respective Affiliates, irrespective of whether or not such Lender, Issuing
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Subsection
1.17 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of Administrative
Agent, the Issuing Lenders, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to Administrative Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.  The rights of each Lender, each Issuing Lender and their
respective Affiliates under this Subsection 6.6 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Lender or their respective Affiliates may have.  Each Lender and Issuing Lender
agrees to notify Borrower and Administrative Agent promptly after any such
setoff and application; provided that, the failure to give such notice shall not
affect the validity of such setoff and application.

 

6.7                               Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Revolver Loans
or other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Revolver Loans and accrued interest
thereon or other such obligations greater than its Pro Rata Share thereof as
provided herein (other than pursuant to Subsections 1.1(B), 1.12(B) and 1.18),
then the Lender receiving such greater proportion shall (A) notify
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolver Loans and other amounts owing them; provided that:

 

70

--------------------------------------------------------------------------------


 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this Subsection 6.7
shall not be construed to apply to (x) any payment made by Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Revolver Loans or participations in Letter
of Credit Liabilities to any assignee or participant, other than to Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

6.8                               Application of Payments.  Subsequent to the
acceleration of the Revolver Loans pursuant to Subsection 6.3, all payments
received by the Secured Parties on the Secured Obligations and on the proceeds
from the enforcement of the Secured Obligations shall be applied among
Administrative Agent and the other Secured Parties as follows:  first, pro rata
to all Administrative Agent’s, and the other Secured Parties’ fees and expenses
then due and payable; second pro rata to all other expenses then due and payable
by the Loan Parties under the Loan Documents; third pro rata to all indemnitee
obligations then due and payable by the Loan Parties under the Loan Documents;
fourth to all commitment and other fees and commissions then due and payable by
the Loan Parties under the Loan Documents; fifth pro rata to (A) accrued and
unpaid interest on the Revolver Loans (pro rata) in accordance with all such
amounts due on the Revolver Loans and (B) any scheduled payments (excluding
termination, unwind and similar payments) due to a Secured Party on any Related
Secured Hedge Agreement (pro rata with all such amounts due); sixth pro rata to
(i) the principal amount of the Revolver Loans (pro rata among all Revolver
Loans) and (ii) any termination, unwind and similar payments due to a Secured
Party under a Related Secured Hedge Agreement (pro rata with all such amounts
due); seventh pro rata to any scheduled payments (excluding termination, unwind
and similar payments) due to a Secured Party on any Secured Hedge Agreement
other than a Related Secured Hedge Agreement (pro rata with all such amounts
due); eighth pro rata to any termination, unwind and similar payments due to a
Secured Party under a Secured Hedge Agreement other than a Related Secured Hedge
Agreement (pro rata with all such amounts due); and ninth to any remaining
amounts due under the Secured Obligations, in that order.  Any remaining monies
not applied as provided in this Subsection 6.8 shall be paid to Borrower or any
Person lawfully entitled thereto.

 

71

--------------------------------------------------------------------------------


 

6.9                               Right to Cure.  In the event that Borrower
fails to comply with Subsection 4.1, until the 20th day after delivery of the
related Compliance Certificate, Borrower shall have the right to issue Permitted
Cure Securities for cash or otherwise receive cash contributions to the capital
of Borrower, and apply the amount of the proceeds thereof to increase EBITDA
with respect to such applicable fiscal quarter, and the applicable calculation
periods that include such fiscal quarter (the “Cure Right”); provided that,
(a) such proceeds are actually received by Borrower no later than 20 days after
the date on which financial statements are required to be delivered with respect
to such fiscal quarter hereunder, (b) such proceeds do not exceed the aggregate
amount necessary to cure (by addition to EBITDA) such Event of Default under
Subsection 4.1 for such period, (c) the Cure Right shall not be exercised more
than five times during the term of the Loans, and (d) in each period of four
consecutive fiscal quarters, there shall be at least two fiscal quarters during
which the Cure Right is not exercised.  If, after giving effect to the foregoing
pro forma adjustment (but not, for the avoidance of doubt, giving pro forma
effect to any repayment of Indebtedness in connection therewith), the Loan
Parties are in compliance with Subsection 4.1, the Loan Parties shall be deemed
to have satisfied the requirements of such Subsection as of the relevant date of
determination with the same effect as though there had been no failure to comply
on such date, and the applicable breach or default of such Subsection that had
occurred shall be deemed cured for all purposes of this Agreement and any other
Loan Document.  The parties hereby acknowledge that this Subsection may not be
relied on for purposes of calculating any financial ratios other than as
applicable to Subsection 4.1 and shall not result in any adjustment to any
amounts other than the amount of the EBITDA referred to in the immediately
preceding sentence and shall be disregarded for purposes of the calculation of
EBITDA for all other purposes, including calculating basket levels, pricing and
other items (including compliance with affirmative and negative covenants)
governed by reference to EBITDA or the financial covenant in Subsection 4.1.

 

SECTION 7
CONDITIONS TO REVOLVER LOANS

 

The effectiveness of this Agreement and the obligations of Lenders to make
Revolver Loans and the Issuing Lender to issue Letters of Credit (in the case of
Subsection 7.2) are subject to satisfaction of all of the applicable conditions
set forth below.

 

7.1                               Conditions to Effectiveness.  The
effectiveness hereof is subject to the satisfaction of each of the following
conditions:

 

(A)                               Executed Loan Documents.  (i) This Agreement,
(ii) to the extent requested, Revolver Notes, (iii) to the extent requested, the
Swingline Note, (iv) the Pledge and Security Agreement, and (v) all other
documents, financing statements and instruments required by such agreements to
be executed and delivered on or prior to such date, shall have been duly
authorized and executed by the Loan Parties or other Persons party thereto, as
applicable, in form and substance satisfactory to Administrative Agent.

 

72

--------------------------------------------------------------------------------


 

(B)                               Closing Certificates; Opinions.

 

(i)                                     Officer’s Certificate.  Administrative
Agent shall have received a certificate from the chief executive officer, chief
operating officer or chief financial officer of Borrower on behalf of Borrower
and in form and substance reasonably satisfactory to Administrative Agent, to
the effect that, to their knowledge, after giving effect to this Agreement, all
representations and warranties of the Loan Parties and their respective
Subsidiaries contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects; that, after giving effect to this
Agreement, no Default or Event of Default has occurred and is continuing; that
the Loan Parties and their respective Subsidiaries have satisfied each of the
closing conditions to be satisfied by them hereby; calculating the Total Net
Leverage Ratio as of the Fourth Amendment and Restatement Date; and listing all
Excluded Subsidiaries and Restricted Subsidiaries as of the Fourth Amendment and
Restatement Date.

 

(ii)                                  Certificates of Secretaries of the Loan
Parties.  Administrative Agent shall have received a certificate of the
secretary or assistant secretary of each Loan Party, dated as of the Fourth
Amendment and Restatement Date, on behalf of such Loan Party and in form and
substance reasonably satisfactory to Administrative Agent, certifying that no
amendments have been made to the articles of incorporation or organization, as
the case may be, or to the bylaws, partnership agreement or operating agreement,
as the case may be, of such Person since the date of the Existing Credit
Agreement (or such later date if applicable); that attached thereto is a true
and complete copy of resolutions or consents duly adopted by the board of
directors, members or managers of such Person, as applicable, authorizing the
borrowings, pledges or guarantees contemplated hereunder, the execution,
delivery and performance of this Agreement, the execution of the Pledge and
Security Agreement and the other Loan Documents, and the regranting of the
Security Interest; and as to the incumbency and genuineness of the signature of
each officer of such Person executing Loan Documents.

 

(iii)                               Certificates of Good Standing. 
Administrative Agent shall have received long form certificates as of a recent
date (or such other form or other date as Administrative Agent may agree to in
its sole discretion) of the good standing of each Loan Party under the laws of
its respective jurisdiction of incorporation or organization, and, to the extent
requested by Administrative Agent, standard certificates of good standing in
such other jurisdictions where such Loan Party has material assets or where the
failure of such Loan Party to be in good standing would reasonably be expected
to have a Material Adverse Effect.

 

(iv)                              Opinions of Counsel.  Administrative Agent
shall have received favorable opinions of Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo P.C. addressed to Administrative Agent and Lenders, dated as of the
Fourth Amendment and Restatement Date, with respect to the Loan Parties,
covering such matters as may be reasonably requested by Administrative Agent,
including, the Loan Documents, the Security Interest, due authorization and
other corporate matters and which are reasonably satisfactory in form and
substance to Administrative Agent.

 

73

--------------------------------------------------------------------------------


 

(C)                               Collateral.

 

(i)                                     Collateral Pledge.  Other than as
provided in Subsection 2.15, to the extent required by the Loan Documents, the
Loan Parties shall have effectively and validly pledged and perfected the
Collateral contemplated by the Security Documents.

 

(ii)                                  Filings and Recordings.  To the extent
required by the Loan Documents, all filings and recordings (including, all
mortgages, fixture filings and transmitting utility filings) that are necessary
to perfect the Security Interest in the Collateral described in the Security
Documents shall have been filed or recorded in all appropriate locations and
Administrative Agent shall have received evidence satisfactory to Administrative
Agent that such Security Interest constitutes a valid and perfected first
priority Lien therein to the extent required by the Loan Documents.

 

(iii)                               Lien Searches Against Loan Parties.  Other
than as provided in Subsection 2.15, the Loan Parties shall have delivered to
Administrative Agent the results of (1) central filing Lien searches against
each of the Loan Parties in the jurisdiction in which such Loan Party is
organized or in the District of Columbia, as applicable pursuant to
Section 9-307(c) of the Uniform Commercial Code, and (2) federal and state tax,
fixture, pending suit and judgment Lien searches against each of the Loan
Parties (other than Choice) in any jurisdiction in which such Loan Party has
assets and (a) the aggregate value of such assets in such jurisdiction is in
excess of $2,000,000 (or such higher threshold as Administrative Agent may agree
to in its sole discretion), or (b) the loss of the assets in such jurisdiction
would reasonably be expected to have a Material Adverse Effect or (c) such Loan
Party has its chief executive office or principle place of business in such
jurisdiction, indicating, among other things, that the Loan Parties’ assets and
the ownership interests of the Loan Parties are free and clear of any Lien,
except for Permitted Encumbrance.

 

(iv)                              Insurance.  To the extent not previously
received and other than as provided in Subsection 2.15, Administrative Agent
shall have received certificates of insurance in the form required under
Subsection 2.2 and the Security Documents and otherwise in form and substance
reasonably satisfactory to Administrative Agent.

 

(D)                               Consents.

 

(i)                                     Governmental Approvals.  The Loan
Parties shall have delivered to Administrative Agent evidence that all required
material permits, and authorizations, if any, of all Governmental Authorities,
including the FCC and all applicable PUCs, necessary to consummate the
transactions contemplated by this Agreement and such other Loan Documents shall
have been obtained and shall be in full force and effect.

 

(ii)                                  Permits and Licenses.  To the extent not
previously received, Administrative Agent shall have received copies of all
Material Licenses.

 

(iii)                               No Injunction, Etc.  No action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before, nor any

 

74

--------------------------------------------------------------------------------


 

adverse ruling received from, any Governmental Authority to enjoin, restrain or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby, and which, as determined by
Administrative Agent in its reasonable discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement and such other Loan
Documents.

 

(E)                                Fees, Expenses, Taxes, Etc.  There shall have
been paid by Borrower to Administrative Agent the fees set forth or referenced
in Subsection 1.4.

 

(F)                                 Proceedings and Documents.  All opinions,
certificates and other instruments and all proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to Administrative Agent.

 

(G)                               Litigation, Investigations, Audits, Etc. 
There shall be no action, suit, proceeding or investigation pending against, or,
to the knowledge of any Loan Party, threatened against any Loan Party, any of
its respective Subsidiaries or any of its respective properties, including the
Material Licenses, in any court or before any arbitrator of any kind or before
or by any Governmental Authority (including the FCC and any applicable PUC),
except such as affect the telecommunications industry generally, that, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

 

(H)                              No Material Adverse Effect.  Since December 31,
2013, there shall not have occurred any event or condition affecting the Loan
Parties, which individually or in the aggregate has had or could reasonably be
expected to have a Material Adverse Effect.

 

(I)                                   Anti-Terrorism.  Borrower shall deliver
all documentation and other information requested by (or on behalf of) any
Lender in order to comply with requirements of Anti-Terrorism Laws.

 

7.2                               Conditions to All Loans.  The several
obligations of Lenders to make any Revolver Loans, of any Issuing Lender to
issue Letters of Credit on any date (each such date, a “Funding Date”) are
subject to the further conditions precedent set forth below:

 

(A)                               Administrative Agent shall have received, in
accordance with the provisions of Subsection 1.3, a Notice of Borrowing
requesting an advance of a Revolver Loan (other than a Swingline Loan), or, in
accordance with the provisions of Subsection 1.1(E)(iv), a notice requesting the
issuance of a Letter of Credit.

 

(B)                               The representations and warranties contained
in Section 5 and elsewhere herein and in the Loan Documents shall be (and each
request by Borrower for a Loan or the issuance of a Letter of Credit shall
constitute a representation and warranty by the Loan Parties that such
representations and warranties are) true, correct and complete in all material
respects on and as of such Funding Date to the same extent as though made on and
as of that date, except for any representation or warranty limited by its terms
to a specific date.

 

75

--------------------------------------------------------------------------------


 

(C)                               No event shall have occurred and be continuing
or would result from the consummation of the borrowing contemplated that would
constitute an Event of Default or a Default.

 

(D)                               No order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport to enjoin or restrain any
Lender from making any Revolver Loan or an Issuing Lender from Issuing any
Letter of Credit.

 

(E)                                Since the Fourth Amendment and Restatement
Date, there shall not have occurred any event or condition has had or would
reasonably be expected to have a Material Adverse Effect.

 

(F)                                 Other than in connection with the making of
a Swingline Loan, Administrative Agent shall receive a certificate of the chief
executive officer, chief operating officer or chief financial officer of
Borrower stating that Borrower shall be in compliance on a Pro forma Basis,
immediately after giving effect to such Revolver Loan, with a Total Net Leverage
Ratio not in excess of 2.25:1.00.

 

Notwithstanding the above, at any time that the CoBank Cash Management Agreement
is in effect, Swingline Lender may waive, in its sole discretion, any one or
more of the conditions precedent in this Subsection 7.2 with respect to the
making of any Swingline Loan.

 

SECTION 8
ASSIGNMENT AND PARTICIPATION

 

8.1                               Assignments and Participations in Loans and
Notes.

 

(A)                               Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Subsection 8.1(B), (ii) by way of
participation in accordance with the provisions of Subsection 8.1(A), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Subsection 8.1(E) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (including Voting Participants) to the extent
provided in Subsection 8.1(D) and, to the extent expressly contemplated hereby,
the Related Parties of each of Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(B)                               Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all

 

76

--------------------------------------------------------------------------------


 

or a portion of its Revolver Loan Commitment and the Revolver Loans at the time
owing to it); provided that; any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(a)                                 in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolver Loan Commitment and/or the
Revolver Loans at the time owing to it or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in Subsection
8.1(B)(i)(b) in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(b)                                 in any case not described in paragraph of
this Subsection 8.1(B)(i)(a), the aggregate amount of the Revolver Loan
Commitment (which for this purpose includes Revolver Loans outstanding
thereunder) or, if the applicable Revolver Loan Commitment is not then in
effect, the principal outstanding balance of the Revolver Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Revolver Loan or the Revolver Loan Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by Subsection
8.1(B)(i)(b) and, in addition:

 

(a)                                 the consent of Borrower (such consent not to
be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that, Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by notice to Administrative Agent
within 3 Business Days after having received notice thereof;

 

(b)                                 the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the Revolving Facility if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender; and

 

(c)                                  the consent of each Issuing Lender and the
Swingline Lender shall be required for any assignment in respect of the
Revolving Facility.

 

77

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided that, Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) Borrower or any of Borrower’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of Borrower and
Administrative Agent, the applicable Pro Rata Share of Revolver Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, each Issuing Lender, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Pro Rata Share. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Subsection 8.1(C), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Subsections 1.4, 1.11 and 9.1 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting

 

78

--------------------------------------------------------------------------------


 

Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Subsection 8.1(D).

 

(C)                               Register.  Administrative Agent, acting solely
for this purpose as an agent of Borrower, shall maintain at one of its offices
in Greenwood Village, Colorado a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolver Loan Commitments of, and principal amounts (and
stated interest) of the Revolver Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and Borrower, Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(D)                               Participations.  Any Lender may at any time,
without the consent of, or notice to, Borrower or Administrative Agent, sell
participations to any Person (other than a natural Person or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Loan Commitment and/or the Loans owing to
it); provided that, (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) Borrower,
Administrative Agent, the Issuing Lenders and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Subsection 8.2 with respect to any
payments made by such Lender to its Participant(s).  CoBank reserves the right
to assign or sell participations in all or any part of its Pro Rata Share of
each Revolver Loan Commitment and/or Revolver Loans on a non-patronage basis.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Subsection 9.2(A) through
(H) that affects such Participant (which in the case of Subsection 9.2 (D), (E),
(F), (G) and (H) shall be all Participants).  Borrower agrees that each
Participant shall be entitled to the benefits of Subsections 1.8, 1.11, 1.13 and
9.1 (subject to the requirements and limitations therein, including the
requirements under Subsection 1.13(G) (it being understood that the
documentation required under Subsection 1.13(G) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (B) of this
Subsection; provided that, such Participant (A) agrees to be subject to the
provisions of Subsection 1.12 as if it were an assignee under Subsection 8.1(B);
and (B) shall not be entitled to receive any greater payment under Subsections
1.11 or 1.13, with respect to any

 

79

--------------------------------------------------------------------------------


 

participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Subsection 1.12 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Subsections 6.6 and 6.7 as though it were a Lender;
provided that, such Participant agrees to be subject to Subsections 6.6 and 6.7
as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that, no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $5,000,000,
(ii) has been designated as a voting Participant (a “Voting Participant”) in a
notice (a “Voting Participant Notice”) sent by the relevant Lender (including
any existing Voting Participant) to Administrative Agent and (iii) receives,
prior to becoming a Voting Participant, the consent of Administrative Agent and
Borrower (each such consent to be required only to the extent and under the
circumstances it would be required if such Voting Participant were to become a
Lender pursuant to an assignment in accordance with Subsection 8.1(B) and such
consent is not required for an assignment to an existing Voting Participant
listed on Schedule 8.1(D)), shall be entitled to vote as if such Voting
Participant were a Lender on all matters subject to a vote by the Lenders and
the voting rights of the selling Lender (including any existing Voting
Participant) shall be correspondingly reduced, on a dollar-for-dollar basis. 
Each Voting Participant Notice shall include, with respect to each Voting
Participant, the information that would be included by a prospective Lender in
an Assignment and Assumption.  The selling Lender (including any existing Voting
Participant) and the purchasing Voting Participant shall notify Administrative
Agent and Borrower within three Business Days of any termination, reduction or
increase of the amount of, such participation.  Borrower and Administrative
Agent shall be entitled to conclusively rely on information contained in Voting
Participant Notices and all other notices delivered pursuant hereto.  The voting
rights of each Voting Participant are solely for the benefit of such Voting
Participant and shall not inure to any assignee or participant of such Voting
Participant that is not a Farm Credit Lender.

 

80

--------------------------------------------------------------------------------


 

(E)                                Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(F)                                 Issuing Lender.  (i) Subject to the terms
and conditions of this Subsection 8.1, an Issuing Lender may assign to an
Eligible Assignee all or a portion of its rights and obligations under the
undrawn portion of its Letter of Credit Commitment at any time; provided that,
(i) each such assignment shall be to an Eligible Assignee and (ii) the parties
to each such assignment shall execute and deliver to Administrative Agent, for
its acceptance and recording in the Register, an Assignment and Assumption.

 

(G)                               Swingline Lender.  Subject to the terms and
conditions of this Subsection 8.1, the Swingline Lender may assign to an
Eligible Assignee all of its rights and obligations under the undrawn portion of
its Swingline Loan Commitment at any time; provided that, (i) each such
assignment shall be to an Eligible Assignee and (ii) the parties to each such
assignment shall execute and deliver to Administrative Agent, for its acceptance
and recording in the Register, an Assignment and Assumption.

 

8.2                               Administrative Agent.

 

(A)                               Appointment and Authority.  Each of the
Lenders, the Issuing Lenders and each other Secured Party on behalf of itself
and its Affiliates hereby irrevocably appoints CoBank, ACB to act on its behalf
as Administrative Agent hereunder and under the other Loan Documents and
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Subsection 8.2 are solely for the
benefit of Administrative Agent, the Lenders, the Issuing Lenders and the other
Secured Parties, and neither Borrower nor any other Loan Party nor any of their
Subsidiaries shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(B)                               Rights as a Lender.  The Person serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Administrative Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of

 

81

--------------------------------------------------------------------------------


 

business with, Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

(C)                               Exculpatory Provisions.  (a) Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that,
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

 

(a)                                 Administrative Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Subsection 9.2 and Section
6), or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to
Administrative Agent in writing by Borrower, a Lender or an Issuing Lender.

 

(b)                                 Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity,

 

82

--------------------------------------------------------------------------------


 

enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Section 7 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

 

(D)                               Reliance by Administrative Agent. 
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any facsimile,
e-mail, Platform, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless Administrative Agent shall have received notice
to the contrary from such Lender or Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  Administrative Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

(E)                                Delegation of Duties.  Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by Administrative Agent.  Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Section 8 shall apply to any such sub-agent and to the
Related Parties of Administrative Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the
Facilities as well as activities as Administrative Agent.  Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

(F)                                 Resignation of Administrative Agent.

 

(i)                                     Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lenders and
Borrower.  Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, in consultation with Borrower, to appoint a successor.  If
no such successor shall have been so appointed by the Requisite Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Requisite Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent.  Whether or not a

 

83

--------------------------------------------------------------------------------


 

successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(ii)                                  If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (D) of the definition thereof,
the Requisite Lenders may, to the extent permitted by Applicable Law, by notice
in writing to Borrower and such Person remove such Person as Administrative
Agent and, in consultation with Borrower, appoint a successor. If no such
successor shall have been so appointed by the Requisite Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Requisite Lenders) (the “Removal Effective Date”), then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(iii)                               With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by Administrative Agent on behalf of the Lenders or the
Issuing Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender and
Issuing Lender directly, until such time, if any, as the Requisite Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 8 and Subsections 1.4(D) and 9.1 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

 

(G)                               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and Issuing Lender acknowledges that it has, independently
and without reliance upon Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Lender also acknowledges that it

 

84

--------------------------------------------------------------------------------


 

will, independently and without reliance upon Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

(H)                              No Other Duties, etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Lead Arranger, Joint Lead
Arranger listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Administrative Agent, a Lender or an Issuing
Lender hereunder.

 

(I)                                   Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Liability
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Liabilities and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lenders and Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lenders and Administrative Agent under Subsections 1.4(D), 1.4(E) and
9.1 allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lenders, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Subsections 1.4 and 9.1.

 

(J)                                   Agency for Perfection; Enforcement of
Security By Administrative Agent.  Administrative Agent and each Lender hereby
appoint each other Lender as agent for the purpose of perfecting Administrative
Agent’s security interest in assets which, in accordance with Article 9 of the
Uniform Commercial Code in any applicable jurisdiction, can be perfected only by
possession or control.  Should any Lender (other than Administrative Agent)
obtain

 

85

--------------------------------------------------------------------------------


 

possession of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor, shall
deliver such Collateral (or control thereof) to Administrative Agent or in
accordance with Administrative Agent’s instructions without affecting any
Lender’s rights of set-off.  Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any collateral security for the Loans, it being understood and agreed that
such rights and remedies may be exercised only by Administrative Agent.

 

(K)                               Collateral and Guaranty Matters.

 

(i)                                     The Secured Parties irrevocably
authorize Administrative Agent, at its option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by Administrative Agent under any Loan Document (x) upon termination
of all Loan Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to Administrative Agent and the applicable Issuing Lender shall
have been made pursuant to Subsection 1.16), (y) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or (z)
subject to Subsection 9.2, if approved, authorized or ratified in writing by the
Requisite Lenders;

 

(b)                                 to subordinate any Lien on any property
granted to or held by Administrative Agent under any Loan Document to the holder
of any Permitted Encumbrance; and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

Upon request by Administrative Agent at any time, the Requisite Lenders will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Subsection
8.2(K).

 

(ii)                                  Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

(L)                                Indemnification.  Lenders will reimburse and
indemnify Administrative Agent and all other Agent Parties on demand (to the
extent not actually reimbursed by the Loan Parties, but without limiting the
obligations of the Loan Parties under this Agreement) for and

 

86

--------------------------------------------------------------------------------


 

against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, reasonable attorneys’
fees and expenses), advances or disbursements of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against Administrative Agent
or any other Agent Party (i) in any way relating to or arising out of this
Agreement or any of the Loan Documents or any action taken or omitted by
Administrative Agent or any other Agent Parties under this Agreement or any of
the Loan Documents, and (ii) in connection with the preparation, negotiation,
execution, delivery, administration, amendment, modification, waiver or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any of the other Loan Documents in proportion to each Lender’s Pro Rata
Share; provided that, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements resulting from Administrative Agent’s
or any other Agent Parties’ gross negligence, bad faith or willful misconduct. 
If any indemnity furnished to Administrative Agent or any other Agent Party for
any purpose shall, in the opinion of Administrative Agent, be insufficient or
become impaired, Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished.  The obligations of Lenders under this Subsection 8.2(L)
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(M)                            Resignation of Issuing Lender.  Any Issuing
Lender may resign at any time by giving 30 days’ prior notice to Administrative
Agent, the Lenders and Borrower.  After the resignation of an Issuing Lender
hereunder, the retiring Issuing Lender shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Lender under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Letters of Credit or to extend, renew or increase any existing Letter of Credit.

 

(N)                               Resignation of Swingline Lender.  The
Swingline Lender may resign at any time by giving notice to Administrative
Agent, the Lenders and Borrower.  After the resignation of the Swingline Lender
hereunder, the retiring Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of the Swingline Lender under
this Agreement and the other Loan Documents with respect to Swingline Loans made
by it prior to such resignation, but shall not be required to make any
additional Swingline Loans.

 

8.3                               Disbursement of Funds.  Excluding Swingline
Loans until such time as Borrower has failed to reimburse Swingline Lender upon
demand pursuant to Subsection 1.1(F)(iv), Administrative Agent shall advise each
Lender by facsimile, e-mail or other method of delivery of notice permitted by
Subsection 9.3 of the amount of such Lender’s Pro Rata Share of any Revolver
Loan requested by Borrower no later than 11:00 a.m. (Denver, Colorado time) at
least two Business Days immediately preceding the Funding Date applicable
thereto (in the case of LIBOR Loans), otherwise no later than 2:00 p.m. (Denver,
Colorado time) on the Business Day immediately preceding the Funding Date
applicable thereto, and each such Lender shall pay Administrative Agent such
Lender’s Pro Rata Share of such requested Revolver Loan, in same day funds, by

 

87

--------------------------------------------------------------------------------


 

wire transfer to Administrative Agent’s account by no later than 11:00 a.m.
(Denver, Colorado time) on such Funding Date.  If any Lender fails to pay the
amount of its Pro Rata Share forthwith upon Administrative Agent’s demand,
Administrative Agent shall promptly notify Borrower, and Administrative Agent
shall disburse to Borrower, by wire transfer of immediately available funds,
that portion of such Loan as to which Administrative Agent has received funds. 
In such event, Administrative Agent may, on behalf of any Lender not timely
paying Administrative Agent, disburse funds to Borrower for Loans requested,
subject to the provisions of Subsection 8.4(B).  Each such Lender shall
reimburse Administrative Agent on demand for all funds disbursed on its behalf
by Administrative Agent.  Nothing in this Subsection 8.3 or elsewhere in this
Agreement or the other Loan Documents, including the provisions of Subsection
8.4, shall be deemed to require Administrative Agent (or any other Lender) to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
Administrative Agent or Borrower may have against any Lender as a result of any
default by such Lender hereunder.

 

8.4                               Disbursements of Advances; Payments.

 

(A)                               Pro Rata Treatment; Application.  Upon receipt
by Administrative Agent of each payment from Borrower hereunder, other than as
described in the succeeding sentence, Administrative Agent shall promptly credit
each Lender’s account with its Pro Rata Share of such payment in accordance with
such Lender’s Pro Rata Share and shall promptly wire advice of the amount of
such credit to each Lender.  Each payment to any Person (including
Administrative Agent) of fees under or in connection with any Loan Document
shall be made in like manner, but for the account of such Person (including
Administrative Agent). Notwithstanding anything in this Agreement to the
contrary, in the event that any Lender fails to fund its Pro Rata Share of any
Revolver Loan in accordance with this Agreement (each such failing Lender, a
“Non-Funding Lender”; the portion of such Revolver Loan funded by other Lenders,
a “Non Pro Rata Loan”), until such Non-Funding Lender’s cure of such failure the
proceeds of all amounts thereafter repaid or prepaid to Administrative Agent by
or on behalf of Borrower and otherwise required to be applied to such
Non-Funding Lender’s share of any of the Obligations pursuant to the terms of
this Agreement shall be advanced to Borrower by Administrative Agent on behalf
of such Non-Funding Lender to cure, in full or in part, such failure by such
Non-Funding Lender, but shall nevertheless be deemed to have been paid to such
Non-Funding Lender in satisfaction of such other Obligations; provided that, (i)
the foregoing shall apply only with respect to the proceeds of payments of
Obligations and shall not affect the conversion or continuation of Revolver
Loans pursuant to Subsections 1.2(G) and 1.3; (ii) any such Non-Funding Lender
shall be deemed to have cured its failure to fund its Pro Rata Share of any
Revolver Loan at such time as an amount equal to such Non-Funding Lender’s
original Pro Rata Share of the requested principal portion of such Revolver Loan
is fully funded to Borrower, whether made by such Non-Funding Lender itself or
by operation of the terms of the foregoing, and whether or not the Non Pro Rata
Loan with respect thereto has been repaid; (iii) amounts advanced to Borrower to
cure, in full or in part, any such Non-Funding Lender’s failure to fund its Pro
Rata Share of any Revolver Loan (“Cure Loans”) shall bear interest in accordance
with Subsection 8.4(B); and (iv) regardless of whether or not a Default has
occurred or is continuing,

 

88

--------------------------------------------------------------------------------


 

and notwithstanding the instructions of Borrower as to its desired application,
all repayments or prepayments of principal which, in accordance with the other
terms of this Agreement, would be applied to the outstanding Base Rate Loans
shall be applied first, ratably to all Base Rate Loans constituting Non Pro Rata
Loans, second, ratably to Base Rate Loans other than those constituting Non Pro
Rata Loans or Cure Loans and, third, ratably to Base Rate Loans constituting
Cure Loans.

 

(B)                               Availability of Lender’s Pro Rata Share.

 

(i)                                     Funding by Lenders; Presumption by
Administrative Agent.  Unless Administrative Agent shall have received notice
from a Lender prior to the proposed date of any borrowing that such Lender will
not make available to Administrative Agent such Lender’s share of such
borrowing, Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Subsection 8.3 and may, in reliance
upon such assumption, make available to Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
borrowing available to Administrative Agent, then the applicable Lender and
Borrower severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrower to but excluding the date of
payment to Administrative Agent, at (i) in the case of a payment to be made by
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, and (ii) in the case of a payment to be made by
Borrower, the interest rate applicable to Base Rate Loans.  If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period.  If such Lender pays
its share of the applicable borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Revolver Loan included in such
borrowing.  Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Administrative Agent.  Nothing in this Subsection 8.4 or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Administrative
Agent (or any other Lender) to advance funds on behalf of any Lender or to
relieve any Lender from its obligations to fulfill its commitments hereunder or
to prejudice any rights that Administrative Agent or Borrower may have against
any Lender as a result of any default by such Lender hereunder.

 

(ii)                                  Nothing contained in this Subsection
8.4(B) will be deemed to relieve a Lender of its obligation to fulfill its
commitments or to prejudice any rights Administrative Agent or Borrower may have
against such Lender as a result of a default by such Lender under this
Agreement.

 

(iii)                               Without limiting the generality of the
foregoing, each Lender shall be obligated to fund its Pro Rata Share of any
Revolving Loan made after any Event of Default or acceleration of the
Obligations with respect to any draw on a Letter of Credit or any reimbursement
of any Swingline Loan.

 

89

--------------------------------------------------------------------------------


 

(C)                               Payments by Borrower; Presumptions by
Administrative Agent.  Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lenders,
as the case may be, the amount due.  In such event, if Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Lenders, as the case
may be, severally agrees to repay to Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the greater
of the Federal Funds Effective Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(D)                               Return of Payments.  If Administrative Agent
determines at any time that any amount received by Administrative Agent under
this Agreement must be returned to Borrower or paid to any other Person pursuant
to any solvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement, Administrative Agent will not be required to
distribute any portion thereof to any Lender.  In addition, each Lender will
repay to Administrative Agent on demand any portion of such amount that
Administrative Agent has distributed to such Lender, together with interest at
such rate, if any, as Administrative Agent is required to pay to Borrower or
such other Person, without set-off, counterclaim or deduction of any kind.

 

SECTION 9
MISCELLANEOUS

 

9.1                               Indemnities.  Each Loan Party agrees to
indemnify, pay, and hold each Agent Party and each Lender and its respective
Affiliates and the respective partners, officers, directors, employees, agents,
attorneys, advisors and representatives of each Lender and its respective
Affiliates (the “Indemnitees”) harmless from and against any and all
liabilities, obligations, losses (including reasonable fees of attorneys and
consultants), damages, penalties, actions, judgments, suits and claims of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Indemnitee as a result of Administrative Agent and each Lender being
a party to this Agreement or otherwise in connection with this Agreement, any of
the other Loan Documents or any of the transactions contemplated hereby or
thereby; provided that, (A) in the absence of a conflict of interest, the Loan
Parties shall only be required to pay the fees and expenses of one law firm for
Administrative Agent and the Lenders (in addition to the expenses of local and
special counsel for Administrative Agent and the Lenders) and (B) the Loan
Parties shall have no obligation to an Indemnitee hereunder with respect to
liabilities arising from the gross negligence, willful misconduct of, or breach
of any Loan Document by, that Indemnitee, in each such case as determined by a
final non appealable judgment of a court of competent jurisdiction.  To the
fullest extent permitted by Applicable Law, Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential

 

90

--------------------------------------------------------------------------------


 

or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit, or the use of the proceeds
thereof.  No Indemnitee referred to in this paragraph shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.  This
Subsection 9.1 and all indemnification provisions contained within any other
Loan Document shall survive the termination of this Agreement.

 

9.2                               Amendments and Waivers.  Except as otherwise
provided herein or therein, no amendment, modification, termination or waiver of
any provision of this Agreement, the Notes or any of the other Loan Documents
(other than any Secured Hedge Agreement or any Cash Management Agreement, which,
in each case, may only be amended, modified or terminated, or any provision
thereof waived, in accordance with the terms thereof), or consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrower and Requisite Lenders (or
Administrative Agent, if expressly set forth herein, in any Note or in any other
Loan Document); provided that, notwithstanding any other provision of this
Agreement to the contrary and except, with respect to an assignee or assignor
hereunder, to the extent permitted by any applicable Assignment and Assumption,
no amendment, modification, termination or waiver shall, unless in writing and
signed by all Lenders affected thereby (which in the cases of clauses (D), (E),
(F), (G) and (H) shall be all Lenders), do any of the following: (A) increase
any Revolver Loan Commitment of any Lender, increase any Lender’s Pro Rata Share
of any Revolver Loan Commitment, change a pro rata payment of any Lender, or
modify Subsections 6.6, 6.7 or 8.4; (B) reduce the principal of, rate of
interest on or fees payable with respect to any Revolver Loan (other than
indirectly by reason of an amendment to a defined term); (C) extend the Revolver
Expiration Date or extend any other scheduled date on which any Obligation is to
be paid (other than the date of any prepayment, voluntary or mandatory); (D)
change the definition of “Requisite Lenders” or change the percentage of Lenders
which shall be required for Lenders or any of them to take any action hereunder;
(E) release or subordinate Administrative Agent’s Lien on all or substantially
all of the Collateral (except if the release or subordination of such Collateral
is permitted under and effected in accordance with this Agreement or any other
Loan Document) or any material guaranty of the Obligations (except to the extent
expressly contemplated thereby or permitted under and effected in accordance
with this Agreement); (F) amend or waive this Subsection 9.2 or the definitions
of the terms used in this Subsection 9.2 insofar as the definitions affect the
substance of this Subsection 9.2; (G) amend or waive Subsection 6.2 or the
priority of payments set forth in Subsection 6.8; or (H) consent to the
assignment, delegation or other transfer by any Loan Party of any of its rights
and obligations under any Loan Document; and provided further that, no
amendment, modification, termination or waiver affecting the rights or duties of
Administrative Agent under any Loan Document shall in any event be effective,
unless in writing and signed by Administrative Agent, in addition to Lenders
required hereinabove to take such action.  Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose

 

91

--------------------------------------------------------------------------------


 

for which it was given.  No amendment, modification, termination or waiver shall
be required for Administrative Agent to take additional Collateral pursuant to
any Loan Document.  No notice to or demand on any Loan Party or any other Person
in any case shall entitle such Loan Party or such Person to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
Subsection 9.2 shall be binding upon each holder of the Notes at the time
outstanding, each future holder of the Notes, and, if signed by Borrower, upon
all the Loan Parties.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Loan Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Revolver Loan
Commitments or Revolver Loans held or deemed held by any Defaulting Lender shall
be excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).

 

9.3                               Notices; Effectiveness; Electronic
Communication

 

(A)                               Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(if any), all notices and other communications provided for herein shall be in
writing (including facsimile or e-mail) and delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronically mailed transmission (herein referred to as “e-mail”) as follows:

 

(i)                                     If to Borrower or any other Loan Party,
to it c/o Atlantic Tele-Network, Inc. at 600 Cummings Center, Beverly, MA 01915,
Attn:  General Counsel (Fax No.: (978) 922-0079; Tel No.: (978) 619-1300;
E-mail: legalnotices@atni.com);

 

(ii)                                  if to Administrative Agent, to CoBank, ACB
at 900 Circle 75 Parkway, Suite 1400, Atlanta, Georgia 30339, Attention of
Communications Banking Group (Facsimile No. (770) 618-3202; Telephone No. (770)
618-3200; E-mail: ghancock@cobank.com) with a copy to CoBank, ACB at 5500 S.
Quebec Street, Greenwood Village, Colorado 80111, Attention of Communications
Banking Group (Facsimile No. (303) 224-2718; Telephone No. (303) 740-4000;
E-mail: agencybank@cobank.com);

 

(iii)                               if to CoBank in its capacity as an Issuing
Lender or the Swingline Lender, to it at CoBank, ACB at 5500 S. Quebec Street,
Greenwood Village, Colorado 80111, Attention of Communications Banking Group
(Facsimile No. (303) 224-2718; Telephone No. (303) 740-4000; E-mail:
ghancock@cobank.com and agencybank@cobank.com);

 

(iv)                              if to a Lender, to it at its address (or
facsimile number or e-mail address) set forth in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender, as the case may be; and

 

(v)                                 as to any party, at such other address as
shall be designated by such party in a written notice to the other parties.

 

92

--------------------------------------------------------------------------------


 

Any party may change its address, facsimile number, telephone number, or e-mail
address, by notice to the other parties.  Notices and communications sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received.  Notices and communications
sent by facsimile or e-mail shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient); provided that, notices and communications sent by facsimile
or e-mail to Administrative Agent, Swingline Lender or a Issuing Lender shall
not be effective until received by Administrative Agent, Swingline Lender or
such Issuing Lender, respectively.

 

(B)                               Delivery of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Notes or of any Exhibit hereto to be executed and delivered hereunder by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart thereof.

 

(C)                               Each Loan Party, Lender and Issuing Lender
agrees that Administrative Agent may make the Communications available to the
Lenders and Issuing Lender by posting the Communications on SyndTrak or a
substantially similar electronic transmission system (the “Platform”). Each
Lender and Issuing Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender or
Issuing Lender for purposes of the Loan Documents.  Each Lender and Issuing
Lender shall notify Administrative Agent in writing (including by e-mail) from
time to time of its e-mail address to which the foregoing notice may be sent by
e-mail and (ii) that the foregoing notice may be sent to such e-mail address. 
Nothing herein shall prejudice the right of Administrative Agent or any Lender
or any Issuing Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

 

(D)                               THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL ANY AGENT
PARTY HAVE ANY LIABILITY TO BORROWER, ANY LENDER, OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF BORROWER’S, JOINT ADMINISTRATIVE AGENT’S, ANY LENDER’S
OR ANY OTHER PERSON’S TRANSMISSION OF COMMUNICATIONS THROUGH THE PLATFORM, THE
INTERNET OR ANY OTHER TELECOMMUNICATIONS, ELECTRONIC OR INFORMATION TRANSMISSION
SYSTEM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A
FINAL NON-

 

93

--------------------------------------------------------------------------------


 

APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

9.4                               Failure or Indulgence Not Waiver; Remedies
Cumulative.  No failure or delay on the part of Administrative Agent or any
Lender to exercise, nor any partial exercise of, any power, right or privilege
hereunder or under any other Loan Documents shall impair such power, right, or
privilege or be construed to be a waiver of any Default or Event of Default. 
All rights and remedies existing hereunder or under any other Loan Document are
cumulative to and not exclusive of any rights or remedies otherwise available.

 

9.5                               Marshaling; Payments Set Aside.  Neither
Administrative Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Secured Obligations.  To the extent that
Borrower or any other Person makes payment(s) or Administrative Agent enforces
its Liens or Administrative Agent or any Lender exercises its right of set-off,
and such payment(s) or the proceeds of such enforcement or set-off is
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid by anyone (whether by demand, litigation, settlement or
otherwise), then to the extent of such recovery, the Secured Obligations or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or set-off had not occurred.

 

9.6                               Severability.  The invalidity, illegality, or
unenforceability of any provision under the Loan Documents in any jurisdiction
shall not affect or impair the remaining provisions in the Loan Documents or any
such invalid, unenforceable or illegal provision in any jurisdiction in which it
is not invalid, unenforceable or illegal.

 

9.7                               Lenders’ Obligations Several; Independent
Nature of Lenders’ Rights.  The obligation of each Lender hereunder is several
and not joint and no Lender shall be responsible for the obligation or
commitment of any other Lender hereunder.  In the event that any Lender at any
time should fail to make a Revolver Loan as herein provided, Lenders, or any of
them, at their sole option, may make the Revolver Loan that was to have been
made by the Lender so failing to make such Revolver Loan.  Nothing contained in
any Loan Document and no action taken by Administrative Agent or any Lender
pursuant hereto or thereto shall be deemed to constitute Lenders to be a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt.

 

94

--------------------------------------------------------------------------------


 

9.8                               Headings.  Section and Subsection headings are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes or be given substantive effect.

 

9.9                               Governing Law.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT REQUIRE OR
PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION.

 

9.10                        Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that none of the Loan Parties may
assign their respective rights or obligations hereunder without the written
consent of all Lenders.

 

9.11                        No Fiduciary Relationship.  No provision in the Loan
Documents and no course of dealing between the parties shall be deemed to create
any fiduciary duty owing to the Loan Parties or their respective Subsidiaries or
Affiliates by Administrative Agent or any Lender.

 

9.12                        Construction.  Administrative Agent, each Lender and
Borrower acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be constructed as if
jointly drafted by Administrative Agent, each Lender and Borrower.

 

9.13                        Confidentiality.  Each of Administrative Agent, the
Lenders and the Issuing Lenders agree to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (A) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); (B) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (C) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process; (D) to any other party hereto; (E) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or

 

95

--------------------------------------------------------------------------------


 

proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (F) subject to an agreement
containing provisions substantially the same as those of this Subsection 9.13,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or (ii)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to
Borrower and its obligations, this Agreement or payments hereunder; (G) on a
confidential basis to (i)  any rating agency in connection with rating Borrower
or its Subsidiaries or the Revolver Facility or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Revolver Facility; (H) with the consent of Borrower;
or (I) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Subsection 9.13, or (y) becomes available to
Administrative Agent, any Lender, any Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower.  For
purposes of this Subsection 9.13, “Information” means all information received
from Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or any Issuing
Lender on a nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Subsection 9.13
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

9.14                        Consent to Jurisdiction and Service of Process.

 

(A)                               Jurisdiction.  Each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the courts of the State of New York sitting in New
York County, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof and agrees that all claims in
respect of any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Applicable Law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that Administrative Agent, any
Lender, the Swingline Lender or any Issuing Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.

 

(B)                               Waiver of Venue.  Borrower and each other Loan
Party irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it

 

96

--------------------------------------------------------------------------------


 

may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Subsection 9.14(B).  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(C)                               Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Subsection 9.3.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

9.15                        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9.16                        Survival of Warranties and Certain Agreements.  All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement, the making of the Revolver Loans, the
issuance of the Letters of Credit and the execution and delivery of the Notes. 
Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the Loan Parties set forth in Subsections 1.4(D), 1.11, 1.13,
9.1, 9.9, 9.14 and 9.15 and the agreements of Lenders set forth in Subsection
8.2(L) (together with any other Sections and Subsections stated herein to so
survive) shall survive the payment of the Revolver Loans and the Letter of
Credit Liabilities and the termination of this Agreement.

 

9.17                        Entire Agreement.  This Agreement, the Notes and the
other Loan Documents referred to herein embody the final, entire agreement among
the parties hereto and supersede any and all prior commitments, agreements,
representations, understandings, whether oral or written, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto.

 

97

--------------------------------------------------------------------------------


 

9.18                        Counterparts; Integration; Effectiveness.

 

(A)                               This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Subsections 7.1 and 7.2, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

(B)                               Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

9.19                        Patriot Act.  The Lenders notify the Loan Parties
and their respective Subsidiaries that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), they are required to obtain, verify and record information
that identifies each of Borrower and its Subsidiaries, which information
includes the name and address of such entity and other information that will
allow the Lenders to identify such in accordance with the Patriot Act.  Each of
the Loan Parties and their respective Subsidiaries shall provide to the extent
commercially reasonable, such information and take such other actions as are
reasonably requested by the Lenders in order to assist the Lenders in
maintaining compliance with the Patriot Act.

 

9.20                        Guaranty of Secured Obligations by Guarantors.

 

(A)                               The Guaranty.  In order to induce the Lenders
to enter into this Agreement and to extend credit hereunder and in recognition
of the direct benefits to be received by Guarantors from the extensions of
credit hereunder, each Guarantor hereby agrees with Administrative Agent and the
Secured Parties as follows:  each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, to Administrative Agent and the other Secured Parties
of any and all Secured

 

98

--------------------------------------------------------------------------------


 

Obligations.  If any or all of the Secured Obligations become due and payable
hereunder, each Guarantor unconditionally promises to pay such indebtedness to
Administrative Agent and the other Secured Parties, on order, or demand,
together with any and all reasonable expenses which may be incurred by
Administrative Agent and the other Secured Parties in collecting any of the
Secured Obligations.  Each Guarantor hereby agrees that this is a guaranty of
payment and performance and not of collection only.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, because of
any applicable state or federal law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under Applicable Law
(including any Debtor Relief Law).  Any analysis of the provisions hereof for
purposes of laws relating to fraudulent conveyances or transfers shall take into
account the contribution agreement established in this Subsection 9.20(A).

 

To the extent that any Guarantor shall be required hereunder to pay any portion
of any Secured Obligation exceeding the greater of (i) the amount of the value
actually received by such Guarantor and its Subsidiaries from the Revolver Loans
and other Secured Obligations and (ii) the amount such Guarantor would otherwise
have paid if such Guarantor had paid the aggregate amount of the Secured
Obligations (excluding the amount thereof repaid by Borrower) in the same
proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date of enforcement.  The contribution agreement in this
paragraph is intended only to define the relative rights of the Guarantors and
nothing set forth in this paragraph is intended to or shall impair the
obligations of the Guarantors, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms hereof.

 

Each Guarantor’s maximum obligations hereunder (the “Maximum Guarantor
Liability”) in any case or proceeding referred to below (but only in such a case
or proceeding) shall not be in excess of:

 

(i)                                     in a case or proceeding commenced by or
against such Guarantor under the Bankruptcy Code on or within two years from the
date on which any of the Secured Obligations are incurred, the maximum amount
that would not otherwise cause the obligations of such Guarantor under this
Subsection 9.20 (or any other obligations of such Guarantor to Administrative
Agent, the Lenders and any other Person holding any of the Secured Obligations)
to be avoidable or unenforceable against such Guarantor under (A) Section 548 of
the Bankruptcy Code or (B) any state fraudulent transfer or fraudulent
conveyance act or statute applied in such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or

 

(ii)                                  in a case or proceeding commenced by or
against such Guarantor under the Bankruptcy Code subsequent to two years from
the date on which any of the

 

99

--------------------------------------------------------------------------------


 

Secured Obligations of such Guarantor are incurred, the maximum amount that
would not otherwise cause the obligations of such Guarantor under this
Subsection 9.20 (or any other obligations of such Guarantor to Administrative
Agent, Lenders and any other Person holding any of the Secured Obligations) to
be avoidable or unenforceable against such Guarantor under any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code;

 

(iii)                               in a case or proceeding commenced by or
against such Guarantor under any law, statute or regulation other than the
Bankruptcy Code relating to dissolution, liquidation, conservatorship,
bankruptcy, moratorium, readjustment of debt, compromise, rearrangement,
receivership, insolvency, reorganization or similar debtor relief from time to
time in effect affecting the rights of creditors generally (collectively, “Other
Debtor Relief Law”), the maximum amount that would not otherwise cause the
obligations of such Guarantor under this Subsection 9.20 (or any other
obligations of such Guarantor to Administrative Agent, the Lenders and any other
Person holding any of the Secured Obligations) to be avoidable or unenforceable
against such Guarantor under such Other Debtor Relief Law, including, any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding.  (The substantive state or federal laws under which the
possible avoidance or unenforceability of the obligations of such Guarantor
under this Subsection 9.20 (or any other obligations of Guarantor to
Administrative Agent, the Lenders and any other Person holding any of the
Secured Obligations) shall be determined in any such case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions.”)

 

To the extent set forth above, but only to the extent that the obligations of
such Guarantor under this Subsection 9.20, or the transfers made by such
Guarantor under the Security Documents to which it is a party, would otherwise
be subject to avoidance under any Avoidance Provisions if such Guarantor is not
deemed to have received valuable consideration, fair value, fair consideration
or reasonably equivalent value for such transfers or obligations, or if such
transfers or obligations of such Guarantor under this Subsection 9.20 would
render such Guarantor insolvent, or leave such Guarantor with an unreasonably
small capital or unreasonably small assets to conduct its business, or cause
such Guarantor to have incurred debts (or to have intended to have incurred
debts) beyond its ability to pay such debts as they mature, in each case as of
the time any of the obligations of such Guarantor are deemed to have been
incurred and transfers made under such Avoidance Provisions, then such
obligations shall be reduced to that amount which, after giving effect thereto,
would not cause the obligations of such Guarantor under this Subsection 9.20 (or
any other obligations of such Guarantor to Administrative Agent, the Lenders or
any other Person holding any of the Secured Obligations), as so reduced, to be
subject to avoidance under such Avoidance Provisions.  This paragraph is
intended solely to preserve the rights hereunder of Administrative Agent, the
Lenders and any other Person holding any of the Secured Obligations to the
maximum extent that would not cause the obligations of such Guarantor under this
Subsection 9.20 to be subject to avoidance under any Avoidance Provisions, and
neither such Guarantor nor any other Person shall have any right, defense,
offset, or claim under this paragraph as against Administrative Agent, the
Lenders or any other Person holding any of the Secured Obligations that would
not otherwise be available to such Person under the Avoidance Provisions.

 

100

--------------------------------------------------------------------------------


 

Each Guarantor agrees that the obligations of such Guarantor under this
Subsection 9.20 may at any time and from time to time exceed the Maximum
Guarantor Liability, without impairing the guaranty or any provision contained
herein or affecting the rights and remedies of Administrative Agent and the
Lenders hereunder.

 

(B)                               Bankruptcy.  Additionally, each of Guarantors
unconditionally and irrevocably guarantees jointly and severally the payment of
any and all Secured Obligations whether or not due or payable upon the
occurrence of any of the events specified in Subsections 6.1(F) or (G) and
unconditionally promises to pay such Secured Obligations on demand.  Each of the
Guarantors further agrees that to the extent that Borrower or any Guarantor
shall make a payment or a transfer of an interest in any property to
Administrative Agent or any Lender, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to Borrower or any
Guarantor, the estate of Borrower or any Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

 

(C)                               Nature of Liability.  The liability of each
Guarantor hereunder is exclusive and independent of any security for or other
guaranty of the Secured Obligations whether executed by any such Guarantor, any
other guarantor or by any other party, and no Guarantor’s liability hereunder
shall be affected or impaired by (i) any direction as to application of payment
by Borrower or by any other party, or (ii) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Secured Obligations, or (iii) any payment on or reduction of any such
other guaranty or undertaking, or (iv) any dissolution, termination or increase,
decrease or change in personnel by Borrower or other guarantor, or (v) any
payment made to a Secured Party on the Secured Obligations which such Secured
Party repays Borrower or another guarantor pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of Guarantors waives, to the fullest extent permitted by
Applicable Law, any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.

 

(D)                               Independent Obligation.  The obligations of
each Guarantor hereunder are independent of the obligations of any other
guarantor or Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other guarantor or Borrower and whether or not any other Guarantor or Borrower
is joined in any such action or actions.

 

(E)                                Authorization.  Each of Guarantors authorizes
each Secured Party without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (i)  change the terms of the Secured
Obligations or any part thereof, with the consent of Borrower, (ii) take and
hold security from any other guarantor or any other party for the payment of
this guaranty or the Secured Obligations and exchange, enforce, waive and
release any such security, and apply such security and direct the order or
manner of sale thereof as Administrative Agent and Lenders in

 

101

--------------------------------------------------------------------------------


 

their discretion may determine and (iii) release or substitute any one or more
endorsers, guarantors, Borrower or other obligors.

 

(F)                                 Reliance.  It is not necessary for
Administrative Agent or the Lenders to inquire into the capacity or powers of
Borrower or any Guarantor or the officers, directors, members, partners or
agents acting or purporting to act on its behalf, and any indebtedness made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

(G)                               Waiver.

 

(i)                                     Each of the Guarantors waives any right
(except as shall be required by applicable statute and cannot be waived) to
require any Secured Party to (1) proceed against Borrower, any other guarantor
or any other party, (2) proceed against or exhaust any security held from
Borrower, any other guarantor or any other party, or (3) pursue any other remedy
in such Secured Party’s power whatsoever.  Each of the Guarantors waives any
defense based on or arising out of any defense, other than payment in full of
the Secured Obligations, based on or arising out of the disability of Borrower,
any other guarantor or any other party, or the unenforceability of the
indebtedness or any part thereof from any cause, or the cessation from any cause
of the liability of Borrower other than payment in full of the indebtedness. 
Any Secured Party may, at its election, foreclose on any security held by it by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
and conducted in accordance with Applicable Law), or exercise any other right or
remedy any Secured Party may have against Borrower or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the indebtedness has been paid.  Each
of the Guarantors waives any defense arising out of any such election by any
Secured Party, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against Borrower or any other party or any security.

 

(ii)                                  Each of the Guarantors waives, to the
fullest extent permitted by Applicable Law, all presentments, demands for
performance, protests and notices, including, notices of nonperformance, notice
of protest, notices of dishonor, notices of acceptance of this guaranty, and
notices of the existence, creation or incurring of new or additional
indebtedness.  Each of the Guarantors assumes all responsibility for being and
keeping itself informed of Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the obligations and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that none of the Secured Parties shall have any
duty to advise such Guarantor of information known to it regarding such
circumstances or risks.

 

(iii)                               Until the Secured Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payment for which
no claim has been asserted) have been indefeasibly and irrevocably paid in full
in cash, each of the Guarantors hereby waives any claim, right or remedy, direct
or indirect, that such Guarantor now has or may

 

102

--------------------------------------------------------------------------------


 

hereafter have against Borrower, any other Guarantor, any other guarantor of the
Secured Obligations (collectively, the “Other Parties”), or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder or the performance by such Other Party of its obligations
under its guaranty, in each case, whether such claim, right or remedy arises
under this Guaranty, in equity, under contract, by statute, under common law or
otherwise and including (i) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower with respect to the Secured Obligations, (ii) any right to enforce, or
to participate in, any claim, right or remedy that any Secured Party now has or
may hereafter have against Borrower, and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any Secured
Party.  In addition, until the Secured Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payment for which no claim has
been asserted) shall have been indefeasibly and irrevocably paid in full in cash
and no commitments of Administrative Agent or any Lender which would give rise
to any Obligations are outstanding each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other Guaranty or any
Other Party, including any such right of contribution as contemplated by this
Subsection 9.20.  Each Guarantor further agrees that, to the extent the waiver
or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other Guarantor or Other
Party, shall be junior and subordinate to any rights any Secured Party may have
against Borrower, to all right, title and interest any Secured Party may have in
any such collateral or security, and to any right any Secured Party may have
against such other Guarantor or Other Party.  If any amount shall be paid to any
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Secured Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payment for which
no claim has been asserted) shall not have been indefeasibly and irrevocably
paid in full in cash and no commitments of Administrative Agent or any Lender
which would give rise to any Obligations are outstanding, such amount shall be
held in trust for Administrative Agent on behalf of Secured Parties and shall
forthwith be paid over to Administrative Agent for the benefit of Secured
Parties to be credited and applied against the Secured Obligations, whether
matured or unmatured, in accordance with the terms hereof.

 

(H)                              Limitation on Enforcement.  Administrative
Agent and the other Secured Parties agree that the guaranties provided in this
Subsection 9.20 may be enforced only by the action of Administrative Agent
acting upon the instructions of the Requisite Lenders and that no Secured Party
shall have any right individually to seek to enforce or to enforce any such
guaranty, it being understood and agreed that such rights and remedies may be
exercised by Administrative Agent for the benefit of the Secured Parties under
the terms of this Agreement.

 

(I)                                   Confirmation of Payment.  Administrative
Agent and the Lenders will, upon request after payment of the indebtedness and
obligations which are the subject of the

 

103

--------------------------------------------------------------------------------


 

guaranties provided in this Subsection 9.20 and termination of the Loan
Commitments, confirm to Borrower, any Guarantor or any other Person that the
such Secured Obligations have been paid and the commitments relating thereto
terminated, subject to the provisions of Subsection 9.20(B).

 

(J)                                   Subordination of Intercompany Debt.  Any
Indebtedness of Borrower or any Guarantor now or hereafter held by any Guarantor
(a “Subordinated Intercompany Lender”) is hereby subordinated in right of
payment to the Secured Obligations, and any such Indebtedness collected or
received by a Subordinated Intercompany Lender following the occurrence of any
Event of Default shall be held in trust for Administrative Agent on behalf of
Secured Parties and shall forthwith be paid over to Administrative Agent for the
benefit of Secured Parties to be credited and applied against the Secured
Obligations but without affecting, impairing or limiting in any manner the
liability of the Subordinated Intercompany Lender under any other provision
hereof.

 

9.21                        FCC and PUC Compliance.  Notwithstanding anything to
the contrary in this Agreement and the other Loan Documents, no party hereto or
thereto shall take any action under this Agreement or the other Loan Documents
that would constitute or result in an assignment of any License, or a change of
control of any Loan Party or Subsidiary directly or indirectly holding a
License, to the extent that such assignment or change of control would require
the prior approval by the FCC under the Communications Act and/or any applicable
PUC under the PUC Laws without first obtaining such required approval.

 

9.22                        Effectiveness of Amendment and Restatement; No
Novation.  The amendment and restatement of the Existing Credit Agreement
pursuant to this Agreement shall be effective as of the Fourth Amendment and
Restatement Date (subject to satisfaction of all of the conditions set forth in
Subsection 7.1).  All obligations and rights of the Loan Parties, Administrative
Agent, Issuing Lender, Swingline Lender and Lenders arising out of or relating
to the period commencing on the Fourth Amendment and Restatement Date shall be
governed by the terms and provisions of this Agreement; the obligations of and
rights of the Loan Parties, Administrative Agent and Lenders arising out of or
relating to the period prior to the Fourth Amendment and Restatement Date shall
continue to be governed by the Existing Credit Agreement without giving effect
to the amendment and restatements provided for herein.  This Agreement shall not
constitute a novation or termination of Loan Parties’ obligations under the
Existing Credit Agreement or any document, note or agreement executed or
delivered in connection therewith, but shall constitute an amendment and
restatement of the obligations and covenants of the Loan Parties under such
documents, notes and agreements, and the Loan Parties hereby reaffirm all such
obligations and covenants, as amended and restated hereby.

 

9.23                        Waiver of Notice.  Requisite Lenders under the
Existing Credit Agreement hereby waive any notice required by the Existing
Credit Agreement of voluntary prepayment of Base Rate Loans and

 

104

--------------------------------------------------------------------------------


 

LIBOR Loans (as such terms are defined in the Existing Credit Agreement) under
the Existing Credit Agreement.

 

9.24                        Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each other Loan Party as may be needed by
such Loan Party from time to time to honor all of its obligations under this
Agreement and the other Loan Documents to which it is a party with respect to
Swap Obligations permitted under this Agreement that would, in the absence of
the agreement in this Subsection 9.24, otherwise constitute Excluded Swap
Obligations (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantors’
obligations and undertakings under this Section voidable under Applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations, undertakings and guaranty of the Qualified ECP
Guarantors under this Subsection 9.24 shall remain in full force and effect
until indefeasible payment in full in cash of the Obligations and termination of
all the Loan Commitments (other than contingent indemnity, expense reimbursement
and tax gross-up payments for which no claim has been asserted). The Borrower
and the Qualified ECP Guarantors intend this Subsection 9.24 to constitute, and
this Subsection 9.24 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Loan Party for all purposes of the Commodity Exchange Act.

 

SECTION 10
DEFINITIONS

 

10.1                        Certain Defined Terms.  The terms defined below are
used in this Agreement as so defined.  Terms defined in the preamble and
recitals to this Agreement are used in this Agreement as so defined.

 

“Acquired Companies” means the 6 Delaware limited liability companies whose
ownership interests were acquired by AWCC pursuant to the Verizon Acquisition.

 

“Acquisition” means the acquisition, in a single transaction or in a series of
related transactions, of all or any substantial portion of the assets of another
Person, or at least a majority of the equity interests of another person, in
each case whether involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

 

“Act” means the Securities Exchange Act of 1934, as amended.

 

“Adjustment Date” means each date which is the fifth Business Day after the
receipt by Administrative Agent of each Compliance Certificate and related
quarterly financial statements delivered by Borrower pursuant to Subsection
4.2(C) and, in the case a decrease in an applicable margin is warranted pursuant
to Subsection 1.2(B), a notice from Borrower to decrease such margin (which
notice shall be deemed given if noted on the applicable Compliance Certificate).

 

105

--------------------------------------------------------------------------------


 

“Administrative Agent” means CoBank in its capacity as Administrative Agent for
Lenders under this Agreement and each of the other Loan Documents and any
successor in such capacity appointed pursuant to Subsection 8.2.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” means, collectively, Administrative Agent, any of its
Affiliates, and any of its or its Affiliates’ partners, officers, directors,
employees, attorneys, agents, advisors or representatives.

 

“Agreement” means this Fourth Amended and Restated Credit Agreement (including
all schedules and exhibits hereto), as amended, modified, supplemented, extended
and restated from time to time as permitted herein.

 

“Anti-Terrorism Laws” means any Applicable Laws relating to financing terrorism,
“know your customer” or money laundering, including Executive Order No. 13224,
the Patriot Act, the Applicable Laws comprising or implementing the Bank Secrecy
Act and the Applicable Laws administered by the United States Treasury
Department’s Office of Foreign Asset Control.

 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act, PUC Laws and all Environmental Laws, and all orders,
decisions, judgments and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

 

“Approved Fund” means any Fund that is administered or managed by (A) a Lender,
(B) an Affiliate of a Lender or (C) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Subsection 8.1), and accepted by Administrative Agent, in
substantially the form of Exhibit 10.1(A) or any other form approved by
Administrative Agent.

 

“Available Revolver Loan Commitment” means, at any time, the Revolver Loan
Commitment, as it may have been reduced pursuant to this Agreement minus the
Revolving Credit Obligations.

 

“AWCC” means Allied Wireless Communications Corporation, a Delaware corporation.

 

106

--------------------------------------------------------------------------------


 

“AWCC Equity Incentive Plan” means, collectively, that certain Allied Wireless
Communications Corporation 2011 Equity Incentive Plan delivered to
Administrative Agent by Borrower on January 10, 2011, form of Allied Wireless
Communications Corporation Stock Option Agreement Under the 2011 Equity
Incentive Plan delivered to Administrative Agent by Borrower on January 12,
2011, form of Allied Wireless Communications Corporation Stock 2011 Equity
Incentive Plan Restricted Stock Grant Agreement delivered to Administrative
Agent by Borrower on January 10, 2011, and form of Allied Wireless
Communications Corporation Shareholder Agreement delivered to Administrative
Agent by Borrower on January 10, 2011.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time.

 

“Base Rate” means a variable rate of interest per annum equal, on any day, to
the rate established by CoBank on the first Business Day of each week as the
highest of (A) 1.00% plus the higher of (i) one-week LIBOR and (ii) one-month
LIBOR; (B) the Federal Funds Effective Rate plus one half of one percent (0.50%)
per annum and (C) the Prime Rate.  For the purpose of this definition of “Base
Rate,” “LIBOR” shall mean the one week and/or one month rate (rounded upward to
the nearest thousandth), reprinted by Bloomberg Information Services (or on any
successor or substitute service providing rate quotations or comparable to those
currently provided by such service, as determined by Administrative Agent from
time to time, for the purpose of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 AM, London time, on the first Business Day of the week applicable to
Borrower’s election of the Base Rate.

 

“Base Rate Loans” means Revolver Loans (or portions thereof as permitted
hereunder) accruing interest at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

“BDC” means Bermuda Digital Communications Ltd., a Bermuda entity.

 

“BDC Holdings” means ATN Bermuda Holdings, Ltd., a Bermuda entity.

 

“Business Day” means (A) for all purposes other than as covered by clause (B)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the States of Colorado or Massachusetts or is a day on which
banking institutions located in such jurisdictions are closed or which the
Federal Reserve Banks are closed, and (B) with respect to all notices,
determinations, fundings and payments in connection with LIBOR Loans, any day
that is a Business Day described in clause (A) above and that is also a day for
trading by and between banks in U.S. dollar deposits in the applicable interbank
LIBOR market.

 

“Calculation Period” means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.

 

“Capital Lease” means any lease of real or personal property which is required
to be capitalized under GAAP or which is treated as an operating lease under
regulations applicable to

 

107

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries but which otherwise would be required to be
capitalized under GAAP.

 

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to Administrative Agent, for the benefit of one or more
of the Issuing Lenders or Lenders, as collateral for Letter of Credit
Liabilities or obligations of Lenders to fund participations in respect of
Letter of Credit Liabilities, cash or deposit account balances or, if
Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to Administrative Agent and each applicable
Issuing Lender.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means:  (A) cash; (B) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States or
if not so backed, then having a rating of at least A+ from Standard & Poor’s
Rating Service and at least A1 from Moody’s Investors Service, Inc., in each
case maturing within two years from the date of acquisition thereof; (C) with
the written consent of the Requisite Lenders which is hereby given, until such
time as such consent is revoked, commercial paper maturing no more than 270 days
from the date issued and, at the time of acquisition, having a rating of at
least A-1 from Standard & Poor’s Rating Service or at least P-1 from Moody’s
Investors Service, Inc.; (D) certificates of deposit or bankers’ acceptances
maturing within one year from the date of issuance thereof issued by, or
overnight reverse repurchase agreements from, any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia having combined capital and surplus of not less than
$500,000,000; (E) time deposits maturing no more than 30 days from the date of
creation thereof with commercial banks having membership in the Federal Deposit
Insurance Corporation in amounts at any one such institution not exceeding the
lesser of $250,000 or the maximum amount of insurance applicable to the
aggregate amount of the Loan Party’s deposits at such institution; and (F)
Investments in CoBank or other Investments satisfactory to Administrative Agent.

 

“Cash Management Agreement” means any agreement or arrangement to provide
treasury, depository, overdraft, credit or debit card, purchase card, electronic
funds transfer (including ACH funds transfer services) and other cash management
services that is between a Loan Party and a Lender or an Affiliate of a Lender. 
On the Fourth Amendment and Restatement Date, the CoBank Cash Management
Agreement is a Cash Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law, (b)
any change in any Applicable Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority;  provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued

 

108

--------------------------------------------------------------------------------


 

in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” means: (A) a report on Schedule 13D shall be filed with the
SEC pursuant to Section 13(d) of the Act disclosing that any person other than
Borrower or any employee benefit plan sponsored by Borrower, is the beneficial
owner (as the term is defined in Rule 13d-3 under the Act) directly or
indirectly, of 30% or more of the total voting power represented by Borrower’s
then outstanding voting securities (calculated as provided in paragraph (d) of
Rule 13d-3 under the Act in the case of rights to acquire voting securities); or
(B) any person, other than Borrower or any employee benefit plan sponsored by
Borrower, shall purchase shares pursuant to a tender offer or exchange offer to
acquire any voting securities of Borrower (or securities convertible into such
voting securities) for cash, securities or any other consideration, provided
that, after consummation of the offer, the person in question is the beneficial
owner directly or indirectly, of 30% or more of the total voting power
represented by Borrower’s then outstanding voting securities (all as calculated
under clause (A)); or (C) the occurrence of (i) any consolidation or merger of
Borrower in which Borrower is not the continuing or surviving corporation (other
than a merger of Borrower in which holders of more than 51% of the outstanding
common shares of Borrower immediately prior to the merger have the same
proportionate ownership of common shares of the surviving corporation
immediately after the merger as immediately before or a merger effected pursuant
to Section 251(g) of the Delaware General Corporation Law), or pursuant to which
common shares of Borrower will be converted into cash, securities or other
property, or (ii) any sale, lease exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
Borrower; or (D) there shall have been a change in the composition of the Board
of Directors of Borrower at any time during any consecutive 24 month period such
that “continuing directors” or individuals whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group cease for any reason to constitute at least a majority of the Board (for
purposes of this clause, “continuing directors” means those members of the Board
who either were directors at the beginning of such consecutive 24 month period
or were elected by or on the nomination or recommendation of at least a majority
of the then-existing “continuing directors”).  Notwithstanding the foregoing, no
“Change of Control” shall have occurred or be deemed to be continuing during
such time as Cornelius B. Prior, Jr., his spouse or his lineal descendents,
directly or in trust for their benefit, shall have voting control of (1) 50% or
more of the outstanding shares entitled to vote, or (2) 35% or more of the
outstanding shares entitled to vote at a time when no other shareholders
described in clause (A) or (B) above owns in the aggregate 35% or more of the
outstanding shares entitled to vote.

 

“Choice” means Choice Communications, LLC, a United States Virgin Islands
limited liability company.

 

109

--------------------------------------------------------------------------------


 

“Choice Non-Voting Equity” means a non-voting, non-participating equity interest
in Choice to be issued to an indirect, wholly-owned Subsidiary of the government
of the United States Virgin Islands for the purposes of permitting Choice to
participate in the RTPark Program, which will have a liquidation value of $1,000
and which can be redeemed at any time with a purchase price of $1,000.

 

“Closing Date” means September 10, 2008.

 

“CoBank Cash Management Agreement” means the Electronic Commerce Master Service
Agreement, between CoBank and Borrower, including all exhibits, schedules and
annexes thereto and including all related forms delivered by Borrower to CoBank
related thereto, including the CoBank Cash Manager Initial Rules Sets and
similar documents; provided that, Borrower has elected pursuant to its rule set
instructions or similar document to have its accounts that are subject to the
CoBank Cash Management Agreement settle against the Swingline Loan and such
election has not been modified.

 

“Collateral” means, collectively:  (A) all “Collateral” as defined in the
Security Documents; and (B) any property or interest provided in addition to or
in substitution for any of the foregoing.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications” means collectively all information, documents and other
materials that any Loan Party or any Subsidiary of any Loan Party is obligated
to furnish to Administrative Agent pursuant to the Loan Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), or (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor.

 

“Communications Act” means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

 

“Communications System” means a system or business providing voice, data or
video transport, connection or monitoring services, through any means or medium,
and the provision of marketing, management, technical and financial (including
call rating) or other services to companies providing such transport, connection
or monitoring services or constructing, creating, developing or marketing
communications-related network equipment, software and other devices for use in
the business described above.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

110

--------------------------------------------------------------------------------


 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability of that Person:  (A) with respect to any Indebtedness, lease, dividend
or other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid,
performed or discharged, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto; (B) with respect to any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; or (C) under any
foreign exchange contract, currency swap agreement, interest rate swap agreement
or other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest rates. 
Contingent Obligations shall also include (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (ii) the obligation to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement, and (iii) any liability of such Person (including
pursuant to a right of contribution) for the obligations of another through any
agreement to purchase, repurchase or otherwise acquire such obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another.  The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed.

 

“Contributing Qualifying Subsidiary” means any (A) Domestic Restricted
Subsidiary, (B) any Restricted Subsidiary that is organized and existing under
the laws of Bermuda and (C) any other Restricted Subsidiary that is organized
and existing under the laws of other jurisdictions designated by Borrower as a
“Contributing Qualifying Subsidiary” and otherwise consented to by the
Administrative Agent in its sole discretion.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
Administrative Agent and each applicable Issuing Lender.

 

“Debtor Relief Law” means, collectively, the Bankruptcy Code and all Other
Debtor Relief Laws.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

 

“Defaulting Lender” means, subject to Subsection 1.17(B), any Lender that (A)
has failed to (i) fund all or any portion of its Revolver Loans within two
Business Days of the date such Revolver Loans were required to be funded
hereunder unless such Lender notifies

 

111

--------------------------------------------------------------------------------


 

Administrative Agent and Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Administrative Agent, any Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (B) has notified Borrower, Administrative
Agent or any Issuing Lender or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Revolver Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (C) has failed, within three Business Days after written request by
Administrative Agent or Borrower, to confirm in writing to Administrative Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that, such Lender shall cease to be a Defaulting Lender
pursuant to this clause (C) upon receipt of such written confirmation by
Administrative Agent and Borrower), (D) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (E) that has (or its Parent Company or a financial institution
affiliate thereof has) notified Administrative Agent, or has stated publicly,
that it will not comply with its funding obligations under any other loan
agreement or credit agreement or other similar/other financing agreement.  Any
determination by Administrative Agent that a Lender is a Defaulting Lender under
any one or more of clauses (A) through (E) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Subsection 1.17(B)) upon delivery of notice of such determination to
Borrower, each Issuing Lender, the Swingline Lender and each Lender.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security or other Equity Interest into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition,
(A) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations under the Loan Documents that are accrued and payable
and the termination of the Revolver Loan Commitments), (B) is redeemable at the
option of the holder thereof, in whole or in part, (C) provides for the
scheduled payments of dividends or distributions in cash, or (D) is or

 

112

--------------------------------------------------------------------------------


 

becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is 180 days after the Revolver Expiration Date.

 

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state, commonwealth or territory thereof or
under the laws of the District of Columbia.

 

“EBITDA” means (A)  the result of (i) the sum without duplication of (1) net
income or deficit, as the case may be, excluding gains or losses on the sale of
assets and extraordinary (non-recurring, one-time) gains and losses, (2) total
interest expense (including non-cash interest), (3) depreciation and
amortization expense, (4) income taxes, (5) certain one time items and/or
adjustments associated with any acquisition to be agreed upon by Administrative
Agent in its reasonable discretion, (6) losses from the disposal or impairment
of property and equipment and other long-term assets, including, goodwill,
intangibles and spectrum, (7) cash dividends from unconsolidated subsidiaries
and joint ventures, (8) any other non-cash expenses, charges, losses, or
infrequent, unusual or extraordinary items reducing net income for such period
to the extent such non-cash items do not represent a cash item in any future
period, and (9) any transaction costs and similar amounts that would be required
to be expensed as a result of the application of FAS No. 141(R) (whether or not
applicable thereto), minus (ii) to the extent included in calculating net income
or deficit, the sum of (1) interest income, (2) non-cash dividends and patronage
income, (3) equity in earnings from unconsolidated subsidiaries and joint
ventures, and (4) any aggregate net gains arising from the sale, exchange, or
other disposition of fixed assets, investments, securities, intangibles, and
spectrum, and (B) will be measured for the then most recently completed four (4)
fiscal quarters, adjusted to give effect to any acquisition, sale or other
disposition, directly or through a subsidiary, of any business (or any portion
thereof) during the period of calculation as if such acquisition, sale or other
disposition occurred on the first day of such period of calculation.  For the
purposes of calculating EBITDA for any period in connection with any
determination of the Total Net Leverage Ratio or any other financial ratio, if
at any time during such period Borrower or any Subsidiary shall have made any
Material Acquisition or Material Disposition, the EBITDA for such period shall
be calculated on a Pro forma Basis to give effect to such Material Acquisition
or Material Disposition.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Subsection 8.1(B)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Subsection 8.1(B)(iii)).

 

“Environmental Laws” means all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including those relating to
releases, discharges, emissions, spills, leaching, or disposals of hazardous
substances (including petroleum, crude oil or any fraction or derivative
thereof, or other hydrocarbons) to air, water,

 

113

--------------------------------------------------------------------------------


 

land or ground water, to the withdrawal or use of ground water, to the use,
handling or disposal of polychlorinated biphenyls, asbestos or urea
formaldehyde, to the treatment, storage, disposal or management of hazardous
substances (including petroleum, crude oil or any fraction or derivative
thereof, or other hydrocarbons), pollutants or contaminants, to exposure to
toxic, hazardous or other controlled, prohibited, or regulated substances,
including, any such provisions under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.),
and the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. §
6901 et seq.).

 

“Equity” means the result of consolidated total assets minus consolidated total
liabilities.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with any Loan
Party within the meaning of Sections 414(b) or (c) of the IRC (and Sections
414(m) and (o) of the IRC for purposes of provisions relating to Section 412 of
the IRC).

 

“ERISA Event” means, with respect to any Loan Party, any ERISA Affiliate or any
Pension Plan, the occurrence of any of the following: (A) a Reportable Event;
(B) a withdrawal by a substantial employer (as defined in Section 4001(a)(12) of
ERISA) subject to Section 4063 of ERISA; (C) a cessation of operations which is
treated as a withdrawal under Section 4062(e) of ERISA; (D) a complete or
partial withdrawal under Section 4203 or 4205 of ERISA from a Multi-employer
Plan; (E) a notification that a Multi-employer Plan is in reorganization under
Section 4242 of ERISA; (F) the filing of a notice of intent to terminate a
Pension Plan under 4041 of ERISA; (G) the treatment of an amendment of a Pension
Plan as a termination under 4041 of ERISA; (H) the termination of a
Multi-employer Plan under Section 4041A of ERISA; (I) the commencement of
proceedings by the PBGC to terminate a Pension Plan under 4042 of ERISA; (J) an
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan; or (K) the imposition of any liability
under Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA.

 

“Excluded Accounts” means deposit or securities accounts which (i) constitute
payroll or zero balance accounts, (ii) are used for the deposit of employee
withholding taxes or other employee taxes or benefits, (iii) trust accounts, or
(iv) maintain an average daily or interdaily balance or value over a sixty day
period of less than $3,000,000 for any individual deposit or securities account
and less than $25,000,000 for all such deposit and securities accounts; provided
however, Excluded Accounts shall not include any deposit or securities account
for so

 

114

--------------------------------------------------------------------------------


 

long as such account is subject to account control agreement in form and
substance satisfactory to Administrative Agent.

 

“Excluded Subsidiary” means (A) any Restricted Subsidiary whose aggregate
capital contributions (calculated using fair market value as of the date of such
capital contribution) from one or more of the Loan Parties in the aggregate does
not exceed $10,000,000 individually or $25,000,000 in the aggregate with all
other Restricted Subsidiaries excluded pursuant to this clause (A), (B) any
other Restricted Subsidiary with respect to which Administrative Agent, in its
sole discretion, in consultation with Borrower, determines the burden or cost or
other tax consequences (including any material adverse tax consequences) of
becoming a Guarantor shall be excessive in view of the benefits obtained by the
Lenders therefrom, (C) any Foreign Restricted Subsidiary that is not a Material
Foreign Restricted Subsidiary, (D) any Foreign Restricted Subsidiary Holding
Company, (E) any Domestic Restricted Subsidiary that is a Subsidiary of a
Foreign Restricted Subsidiary, and (F) any Stimulus Recipient Subsidiary that is
a Restricted Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party providing a
guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, if, and to the extent that, all or a portion of the guaranty
of such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Subsection 9.24 and
any other “keepwell, support or other agreements” for the benefit of such
guarantor) at the time the guaranty of, or the grant of such security interest
by, such Loan Party becomes effective with respect to such related Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or grant of
security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (A) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (B) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Loan Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Loan Commitment (other than pursuant to an assignment
request by Borrower under Subsection 1.12) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Subsection
1.13, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (C) Taxes attributable to such
Recipient’s failure to comply with Subsection 1.13(G), and (D) any U.S. federal
withholding Taxes imposed under FATCA.

 

115

--------------------------------------------------------------------------------


 

“Existing Credit Agreement Letters of Credit” means those certain letters of
credit issued or outstanding under the terms of the Existing Credit Agreement
immediately before the execution and delivery of this Agreement as more fully
set forth on Schedule 1.1(E).

 

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of Administrative Agent and Borrower, be in the form of an amendment and
restatement of this Agreement) among the Loan Parties, the applicable extending
Lenders, and Administrative Agent and implementing an extension in accordance
with Subsection 1.18.

 

“Farm Credit Lender” means a federally chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

 

“FATCA” means Subsections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.

 

“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on such date, or if no such rate is so published on such day, on the most recent
day preceding such day on which such rate is so published.

 

“Foreign Lender” means (A) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (B) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

 

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a
Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary of Borrower that is a “controlled
foreign corporation” under Section 956 of the IRC.

 

“Foreign Subsidiary Holding Company” means any direct or indirect Domestic
Subsidiary that is treated as a disregarded entity for federal income tax
purposes and substantially all of the assets of which include the Equity
Interests of one or more Foreign Subsidiaries.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (A) with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Liabilities with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Liabilities as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof,

 

116

--------------------------------------------------------------------------------


 

and (B) with respect to the Swingline Lender, such Defaulting Lender’s Pro Rata
Share of outstanding Swingline Loans made by the Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles as set forth in statements
from Auditing Standards No. 69 as amended, entitled “The Meaning of ‘Present
Fairly in Conformance with Generally Accepted Accounting Principles in the
Independent Auditors Reports’” issued by the Auditing Standards Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including all Licenses.

 

“Governmental Authority” means the government of the United States of America or
any other nation (including Guyana and Bermuda), or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any corporation or other
entity exercising such functions owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing, including the FCC or any PUC.

 

“GTT” means Guyana Telephone and Telegraph Company Limited, a Guyana entity.

 

“Hedge Agreements” means interest rate, currency or cross-currency rate swap
agreements, and other similar agreements entered into by Borrower or any other
Loan Party in the ordinary course of business (and not for speculative purposes)
for the principal purpose of protecting Borrower or any other Loan Party against
fluctuations in interest rates or currency exchange rates.

 

“Indebtedness” as applied to any Person, means without duplication:  (A) all
indebtedness for borrowed money; (B) that portion of obligations with respect to
Capital Leases or other capitalized agreements that is properly classified as a
liability on a balance sheet in conformity with GAAP; (C) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (D) any obligation owed for all or any part of
the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business and outstanding not more than 90 days
after such obligation is due (unless thereafter contested in good faith);
(E) all obligations created or arising under any conditional sale or other title
retention agreement; (F) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that

 

117

--------------------------------------------------------------------------------


 

Person, but only to the extent of the fair value of such property or asset;
(G) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements; (H) the net termination obligations of such Person
under any Hedge Agreement, calculated as of any date as if such agreement or
arrangement were terminated as of such date; (I) the maximum amount of all
standby letters of credit issued or bankers’ acceptance facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed); (J) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product; (K) with respect to the
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or joint venturer, the least of (i) such
Indebtedness, (ii) such Person’s actual liability for such Indebtedness or
(iii) such Person’s investment in such partnership or joint venture;
(L) obligations with respect to principal under Contingent Obligations for the
repayment of money or the deferred purchase price of property, whether or not
then due and payable (calculated as the maximum amount of such principal); (M)
obligations with respect to stated amounts of Letters of Credit; and
(N) obligations under partnership, organizational or other agreements to fund
capital contributions or other equity calls with respect to any Person or
investment, or to redeem, repurchase or otherwise make payments in respect to
capital stock or other securities of such Person.

 

“Indemnified Taxes” means (A) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (B) to the extent not otherwise described in
(A), Other Taxes.

 

“Investment” means (A) any direct or indirect purchase or other acquisition by
any Loan Party or any of their respective Subsidiaries of any beneficial
interest in, including stock, partnership interest or other equity securities
of, any other Person; and (B) any direct or indirect loan, advance, transfer,
guarantee, assumption of liability or other obligation or liability, or capital
contribution by any Loan Party or any of their respective Subsidiaries to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto
and minus all subsequent repayments of the principal amount thereof or the
return of capital with respect thereto, but without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
all rules and regulations promulgated thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“Islandcom” means Islandcom Telecommunications LTD., an entity formed under the
laws of Turks & Caicos Islands.

 

“Issuing Lender” means each Person so designated in the introductory paragraph
of this Agreement, or any other Lender designated from time to time by
Administrative Agent with the approval of Borrower, in such Lender’s capacity as
an issuer of Letters of Credit hereunder; provided that, such Lender has agreed
to be an Issuing Lender.

 

118

--------------------------------------------------------------------------------


 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 2.12 and delivered by an additional Subsidiary of any Loan Party in
accordance with the provisions of Subsection 2.12.

 

“Joint Venture” means a Person in which any Loan Party owns an Equity Interest,
provided that, such Person is not wholly owned, directly or indirectly, by a
Loan Party.

 

“Lenders” means the Persons listed on Schedule 1.1 and any other Person that
shall have become party hereto pursuant to an Assignment and Assumption
including any New Revolver Lender becoming a party hereto pursuant to Subsection
1.1(B), but excluding any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context requires otherwise, the
term “Lenders” includes the Swingline Lender.

 

“Letter of Credit Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the issuer of the Letter of Credit
consisting of (A) the Letter of Credit Usage; and (B) all accrued and unpaid
interest, fees and expenses with respect thereto.

 

“Letter of Credit Sublimit” means, collectively, the Standard Letter of Credit
Sublimit and the Mobility Fund Letter of Credit Sublimit.

 

“Letter of Credit Usage” means, collectively, the Standard Letter of Credit
Usage and the Mobility Fund Letter of Credit Usage.

 

“LIBOR Rate” means, with respect to any Interest Period, a fixed annual rate of
interest (rounded upward to the next whole multiple of 1/100th of one percent)
equal to: (A) the rate of interest reported by Bloomberg Information Services
(or on any successor or substitute service providing rate quotations comparable
to those currently provided by such service, as determined by Administrative
Agent from time to time, for the purpose of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period; provided that, in the event the
Administrative Agent is not able to determine the LIBOR Rate using such
methodology, the Administrative Agent shall notify the Borrower and the
Administrative Agent and the Borrower will agree upon a substitute basis for
obtaining such quotations, divided by (B) a number equal to 1.0 minus the
aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on the day which is two Business
Days prior to the beginning of such Interest Period for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) which are required to be maintained by a member bank of the Federal
Reserve System (including, basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto, as now
and from time to time in effect).

 

“LIBOR Loans” means Revolver Loans (other than Swingline Loans) (or portions
thereof as permitted hereunder) accruing interest at rates determined by
reference to the LIBOR.

 

119

--------------------------------------------------------------------------------


 

“LIBOR Margin” means the applicable percent per annum determined in accordance
with Subsection 1.2(B).

 

“Licenses” means any cable television franchise or any landline telephone,
cellular telephone, microwave, personal communications or other
telecommunications or similar license, authorization, registration, certificate,
waiver, certificate of compliance, franchise, approval, material filing,
exemption, order, or permit, whether for the acquisition, construction or
operation of any Communications System, or to otherwise provide the services
related to any Communications System, granted or issued by the FCC or any
applicable PUC or other Governmental Authority (including in Guyana and
Bermuda).

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement and any lease in the nature
thereof and any other right of recourse against a Person’s assets), and any
agreement to give any lien, mortgage, pledge, security interest, charge or
encumbrance.

 

“Loan Documents” means, collectively, this Agreement, the Revolver Notes, the
Swingline Note, the Security Documents, any guaranty and all other instruments,
documents and agreements executed and delivered concurrently herewith or at any
time hereafter to or for the benefit of Administrative Agent or the Lenders in
connection with the Revolver Loans and other transactions contemplated by this
Agreement, all as amended, modified, supplemented, extended or restated from
time to time.

 

“Material Adverse Effect” means (A) a material adverse effect upon the business,
results of operations, or financial condition of the Loan Parties or their
respective Restricted Subsidiaries, taken as a whole, or (B) the impairment of
any Liens in favor of Administrative Agent, of the ability of the Loan Parties,
taken as a whole, to perform their obligations under the Loan Documents or of
Administrative Agent or any Lender to enforce any material provision of any Loan
Document or collect any of the Obligations.  In determining whether any
individual event would reasonably be expected to have a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events would reasonably be expected to have a
Material Adverse Effect.

 

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by Borrower and its Subsidiaries in excess of $5,000,000.

 

“Material Contracts” means any contract or agreement, written or oral, of any
Loan Party or any of its respective Subsidiaries the failure to comply with
which would reasonably be expected to have a Material Adverse Effect.

 

120

--------------------------------------------------------------------------------


 

“Material Disposition” means any disposition of property or series of related
dispositions of property that yields gross proceeds to Borrower and its
Subsidiaries in excess of $5,000,000.

 

“Material Foreign Subsidiary” means a direct Foreign Subsidiary of a Loan Party
which, when aggregated with any of its direct or indirect Subsidiaries,
contributes more than five percent (5%) of Borrower’s EBITDA for any consecutive
two-quarter period.

 

“Material License” means any License (i) material wireless Licenses or material
spectrum leases issued by the FCC that authorize the use of radio spectrum,
which is subject to competitive bidding under the Communications Act on an
exclusive-use basis over a defined geographic area for the provision of
commercial mobile radio services and specifically includes Licenses and spectrum
leases to provide cellular, broadband Personal Communications Service, 700 MHz,
and Broadband Radio Service services or (ii) any License if the loss or absence
of such License would reasonably be expected to (x) adversely affect the ability
of any Loan Party or Restricted Subsidiary of a Loan Party to provide the
authorized services in a material defined geographic area covered by such
License in a material manner, (y) adversely affect the ability of any Loan Party
or Restricted Subsidiary of a Loan Party to operate a material line of business
to which such License relates in a material manner; or (z) impair any Lien in
favor of Administrative Agent on all or any material portion of the Collateral,
the ability of any of the Loan Parties to perform their obligations under the
Loan Documents in a material manner or of Administrative Agent or any Lender to
enforce any material provision of any Loan Document or collect any of the
Obligations.

 

“Maximum Aggregate Revolver Increase Amount” means an aggregate principal amount
of all increases to the Revolver Loan Commitments made pursuant to Subsection
1.1(C) not to exceed the sum of (A) $200,000,000 and (B) the aggregate amount of
reductions in the Revolver Loan Commitments made pursuant to Subsection
1.6(C)(i); provided that, the aggregate principal amount for all Revolver Loan
Commitments shall not at any time exceed $425,000,000.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time, (ii) an amount equal to 103% of the
Fronting Exposure of the Swingline Lender with respect to the Swingline Loans
issued and outstanding at such time, and (iii) otherwise, an amount determined
by Administrative Agent, the Swingline Lender and the Issuing Lenders in their
sole discretion.

 

“Mobility Fund” means, collectively, funds received by a Loan Party or Georgia
RSA 8 Partnership from the FCC or Universal Service Administration Company
pursuant to the Connect America Fund, A National Broadband Plan for Our Future,
Establishing Just and Reasonable Rates for Local Exchange Carriers, High-Cost
Universal Service Support, Developing an Unified Intercarrier Compensation
Regime, Federal-State Joint Board on Universal Service, Lifeline and Link-Up,
Universal Service Reform — Mobility Fund, Report and Order and Further Notice of
Proposed Rulemaking, 26 FCC Rcd. 17663 (2011).

 

121

--------------------------------------------------------------------------------


 

“Mobility Fund Letter of Credit Sublimit” means $25,000,000, as such amount may
be adjusted in accordance with this Agreement.

 

“Mobility Fund Letter of Credit Usage” means, as to each Mobility Fund Letter of
Credit, all reimbursement obligations of Borrower to the issuer of the Mobility
Fund Letter of Credit consisting of (A) the amount available to be drawn or
which may become available to be drawn; and (B) all amounts which have been paid
and made available by the Issuing Lender to the extent not reimbursed by
Borrower, whether by the making of a Revolver Loan or otherwise. In the case of
any Mobility Fund Letter of Credit that is issued in a currency other than
United States Dollars, the corresponding Letter of Credit Usage shall be
determined in United States Dollars based on the currency exchange rate from
time to time applicable to the issuer of such Mobility Fund Letter of Credit.
For the avoidance of doubt, the Mobility Fund Letter of Credit Usage may be
reduced by the providing of cash collateral in a manner set forth in Subsection
1.16 but only to the extent that such reduction does not permit the Revolving
Credit Obligations to exceed the Revolver Loan Commitment at any time; provided
that, the Mobility Fund Letter of Credit Usage shall not be reduced by any Cash
Collateral provided pursuant to Subsections 1.14 or 1.17.

 

“Multi-employer Plan” means a Multi-employer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate
makes, is making, made, or was at any time during the current year or the
immediately preceding six years obligated to make contributions.

 

“Net Proceeds” means cash proceeds received by Borrower from any debt or equity
issuance, net of the reasonable costs of such issuance (including taxes
attributable to such issuance).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Subsection 9.2 and (ii) has been approved by the
Requisite Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” or “Notes” means one or more of the Revolver Notes and the Swingline
Note.

 

“NTIA” means the National Telecommunications and Information Administration or
other agency of the United Stated of America succeeding to it powers.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of Borrower and all other Loan Parties (other than Excluded Swap
Obligations) under the Loan Documents from time to time owed to Administrative
Agent, any Lender or any Indemnitee, including the principal amount of all
debts, claims and indebtedness, accrued and unpaid interest and all indemnities,
fees, costs and expenses, whether primary, secondary, direct, contingent, fixed
or otherwise, heretofore, now or from time to time hereafter owing, due or
payable, or any combination thereof, whether before or after the filing of a
proceeding under any Debtor Relief

 

122

--------------------------------------------------------------------------------


 

Law (whether or not allowed in such proceeding) by or against any Loan Party or
any of its respective Subsidiaries.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Subsection 1.12).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board of Governors of the Federal Reserve System,
as in effect from time to time), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Partnerships” means, collectively, Ohio RSA 2 Limited Partnership, Ohio RSA #3
Limited Partnership, Ohio RSA 5 Limited Partnership, Ohio RSA 6 Limited
Partnership, and Georgia RSA #8 Partnership.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Loan Party or an ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions or, in the case of a Multi-employer Plan, has made contributions
at any time during the current year or the immediately preceding six plan years.

 

“Permitted Acquisition and Investment” means any Investment, including by means
of an Acquisition, by any Loan Party or any Restricted Subsidiary of a Loan
Party in another Person (but excluding any Investment (i) by BDC Holdings or any
of its Subsidiaries in GTT, any of GTT’s Subsidiaries or any Stimulus Recipient
Subsidiary and (ii) by GTT or any of its Subsidiaries in BDC Holdings, any of
BDC Holdings’ Subsidiaries or any Stimulus Recipient Subsidiary), provided that:

 

(A) if such Investment constitutes the extension of Indebtedness by a Loan Party
(other than Indebtedness of a Loan Party to another Loan Party), such Investment
is evidenced by a written promissory note in form and substance reasonably
acceptable to Administrative Agent, and such note is collaterally assigned and
delivered to Administrative Agent, provided, however, that such evidence,
collateral assignment and delivery shall only be required if the principal

 

123

--------------------------------------------------------------------------------


 

amount of such Indebtedness exceeds $10,000,000 individually or $45,000,000 in
the aggregate (excluding existing Investments set forth on Schedule 3.3(C)), and
provided further that, Administrative Agent may elect not to require such
additional documentation if it determines in its sole discretion that the costs
to the Loan Parties of delivering such documentation exceed the relative benefit
afforded the Secured Parties;

 

(B) such Investment and all transactions related thereto shall be consummated in
accordance with Applicable Law in all material respects;

 

(C) after giving effect to such Investment, no Event of Default under clauses
(A), (F) or (G) Subsection 6.1 shall have occurred and be continuing; and

 

(D) Borrower shall be in compliance on a Pro forma Basis immediately after
giving effect to such Permitted Acquisition and Investment (including (without
duplication) any Indebtedness assumed or permitted to exist or incurred pursuant
to Subsection 3.1(F)) with Subsection 4.1.

 

“Permitted Cure Securities” means any Equity Interest of Borrower other than
Disqualified Stock.

 

“Permitted Encumbrances” means the following:

 

(A)                               Liens for taxes, assessments or other
governmental charges not yet due and payable or Liens for taxes, assessments or
other governmental charges due and payable if the same are being diligently
contested in good faith and by appropriate proceedings and then only if and to
the extent that adequate reserves therefor are maintained on the books of the
Loan Parties and their respective Subsidiaries, as applicable, in accordance
with GAAP;

 

(B)                               statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and other similar liens imposed by law,
which are incurred in the ordinary course of business for sums not more than 60
days delinquent or which are being diligently contested in good faith; provided
that, (i) a reserve or other appropriate provision shall have been made therefor
and (ii) such Lien does not adversely affect the operation of a material line of
business to which the property relates in a material manner;

 

(C)                               Liens incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security (other than any Lien
imposed by the Employee Retirement Income Security Act of 1974 or any rule or
regulation promulgated thereunder), or to secure the performance of tenders,
statutory obligations, surety, stay, customs and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) in the amount and to the extent permitted by Subsection 3.4;

 

(D)                               deposits and other Liens on insurance policies
and the proceeds thereof made in the ordinary course of business to secure
liability to insurance carriers, to the extent such liabilities are permitted by
Subsection 3.1(K) or Subsection 3.4(C);

 

124

--------------------------------------------------------------------------------


 

(E)                                any attachment or judgment Lien which,
individually or when aggregated, does not constitute an Event of Default under
Subsection 6.1(I) (whether individually or when aggregated with other such
Liens);

 

(F)                                 easements, rights of way, restrictions and
other similar charges or encumbrances not interfering in any material respect
with the ordinary conduct of a material line of business of any Loan Party or
any Subsidiary of a Loan Party or materially adversely affecting any material
asset or material portion of the Collateral;

 

(G)                               Liens in favor of Administrative Agent, for
the benefit of itself and Lenders;

 

(H)                              Liens in favor of CoBank as set forth in
Subsection 2.7;

 

(I)                                   Liens securing purchase money security
agreements and Capital Leases permitted under Subsection 3.1, provided that,
such Liens do not encumber any property other than the items purchased with the
proceeds of such Indebtedness or leased pursuant to such Indebtedness (and the
proceeds of such property), such Liens do not secure any amounts other than
amounts necessary to purchase or lease such items;

 

(J)                                   Liens existing on the assets of any Person
that becomes a Subsidiary (or is a Subsidiary that survives a merger with such
Person), or existing on assets acquired, pursuant to a Permitted Acquisition and
Investment to the extent the Liens on such assets secure Indebtedness permitted
by Subsection 3.1(F) or other obligations permitted by this Agreement; provided
that, such Liens attach at all times only to the same assets to which such Liens
attached (and after-acquired property that is affixed or incorporated into the
property covered by such Lien), and secure only the same Indebtedness or
obligations that such Liens secured, immediately prior to such Permitted
Acquisition and Investment and any modification, replacement, refinancing,
refunding, renewal or extension thereof permitted by Subsection 3.1(F);

 

(K)                               Liens (i) of a collecting bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business, and (iii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off);

 

(L)                                Liens (i) on cash advances in favor of the
seller of any property to be acquired in an Investment permitted hereunder to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted hereunder, in each case, solely to the extent such
Investment or sale, disposition, transfer or lease, as the case may be, would
have been permitted on the date of the creation of such Lien;

 

(M)                            Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale or purchase of goods
entered into by Borrower or any of its Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

125

--------------------------------------------------------------------------------


 

(N)                               Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness or (ii) relating to purchase
orders and other agreements entered into with customers of Borrower or any
Subsidiary in the ordinary course of business;

 

(O)                               Liens solely on any cash earnest money
deposits made by Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement arising in connection with a transaction
which if consummated would constitute a Permitted Acquisition and Investment;

 

(P)                                 Liens securing Indebtedness permitted by
Subsection 3.1(L); and

 

(Q)                               customary restrictions in governance and
similar documents relating to Joint Ventures, provided such restrictions relate
solely to such Joint Venture or the Equity Interests of such Joint Venture.

 

“Permitted Stimulus Indebtedness” means any Indebtedness incurred by a Stimulus
Recipient Subsidiary to or guaranteed by a Stimulus Source Agency, so long as
(A) neither Borrower nor any of its Subsidiaries (other than such Stimulus
Recipient Subsidiary) is liable for the obligations of such Stimulus Recipient
Subsidiary in respect thereof, except to the extent of any guarantee required by
such Stimulus Source Agency as a term or condition to such Indebtedness, (B) no
Lien upon any assets of Borrower or any of its Subsidiaries (other than such
Stimulus Recipient Subsidiary) secures any such Indebtedness, except to the
extent of any pledge of the Equity Interests in such Stimulus Recipient
Subsidiary required by such Stimulus Source Agency as a term or condition to
such Indebtedness, and (C) such Indebtedness is extended to a Stimulus Recipient
Subsidiary under the Rural Broadband Access Loan and Loan Guarantee Program of
the Rural Utilities Service, or a substantially similar program.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Loan Party or any of their ERISA Affiliates sponsor or maintain or to
which any Loan Party or any of their ERISA Affiliates make, is making, or is
obligated to make contributions and includes any Pension Plan.

 

“Pledge and Security Agreement” means that certain Third Amended and Restated
Pledge and Security Agreement of even date herewith, executed by the Loan
Parties in favor of Administrative Agent, for the benefit of itself and the
Revolver Lenders, as may be amended from time to time.

 

“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street

 

126

--------------------------------------------------------------------------------


 

Journal, or if the Eastern Edition of The Wall Street Journal is not published
on such day, such rate as last published in the Eastern Edition of The Wall
Street Journal. In the event the Eastern Edition of The Wall Street Journal
ceases to publish such rate or an equivalent on a regular basis, the term “Prime
Rate” shall be determined on any day by reference to such other regularly
published average prime rate for such date applicable to such commercial banks
as is acceptable to Administrative Agent in its sole discretion.  Any change in
Prime Rate shall be automatic, without the necessity of notice provided to
Borrower or any other Loan Party.

 

“Pro forma Basis” means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period or as of any date, that
the applicable designation of an Unrestricted or Restricted Subsidiary,
Permitted Acquisition and Investment, other Investment, Asset Disposition,
incurrence or assumption of Indebtedness (including any Revolver Loan, other
than a Swingline Loan) or Restricted Junior Payment (together with all other
designations of an Unrestricted or Restricted Subsidiary, Permitted Acquisitions
and Investments and other acquisitions and Investments to the extent they
constitute Material Acquisitions, Asset Dispositions (to the extent they
constitute Material Dispositions), such Indebtedness incurred or assumed and
Restricted Junior Payments that have been consummated following the last
reporting date), and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant (other than Restricted Junior Payments,
which shall be deemed to have occurred on the last day of such period): 
(A) income statement items (whether positive or negative) attributable to the
property or Person subject to such designation as an Unrestricted Subsidiary or
Restricted Subsidiary, Permitted Acquisition and Investment or other Investment
or acquisition, or Asset Disposition, (i) in the case of a designation as an
Unrestricted Subsidiary or a Material Disposition shall be excluded, and (ii) in
the case of a designation as a Restricted Subsidiary or a Permitted Acquisition
and Investment or other Investment or Material Acquisition, shall be included,
(B) any retirement of Indebtedness, and (C) any Indebtedness incurred or assumed
by Borrower or any of its Subsidiaries in connection therewith, and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, the
foregoing pro forma adjustments may be applied to any such test or financial
covenant solely to the extent that such adjustments are consistent with the
definition of EBITDA and give effect to events (including operating expense
reductions) that are (x) attributable to such transaction, (y) expected to have
a continuing impact on Borrower and its Subsidiaries and (z) factually
supportable in a manner reasonably satisfactory to Administrative Agent
(provided further that, pro forma effect shall only be given to operating
expense reductions or similar anticipated benefits from any Permitted
Acquisition and Investment, other Investment, Asset Disposition, Material
Acquisition, to the extent that such adjustments and the bases therefor are set
forth in reasonable detail in a certificate of the chief financial officer of
Borrower delivered to Administrative Agent and dated the relevant date of
determination and which certifies that all necessary steps for the realization
thereof have been taken or Borrower reasonably anticipates that all necessary
steps for the realization thereof will be taken within one year following such
date of determination).

 

127

--------------------------------------------------------------------------------


 

“Pro Rata Share” means (A) the percentage obtained by dividing (i) the
commitment of a Lender under the Revolver Loan Commitment by (ii) the aggregate
Revolver Loan Commitment, as such percentage may be adjusted by assignments
permitted pursuant to Subsection 8.1 or adjusted with respect to any Revolver
Increase pursuant to Subsection 1.1(B); provided that, if the Revolver Loan
Commitment is terminated pursuant to the terms hereof, in lieu of commitments,
the calculation shall be based on the aggregate amount of Lender’s outstanding
Revolver Loans and the aggregate amount of all outstanding Revolver Loans; and,
provided that, subject to such reallocations as provided in Subsection 1.17,
each Revolver Lender’s Pro Rata Share of any Letter of Credit Usage and of any
Swingline Loans shall be determined by reference to such Revolver Lender’s Pro
Rata Share of the Revolver Commitment.

 

“PUC” means any state, provincial or other local public utility commission or
similar regulatory agency or body that exercises jurisdiction over the rates or
services or the ownership, construction or operation of any Communications
System (and its related facilities) or over Persons who own, construct or
operate a Communications System, in each case by reason of the nature or type of
the business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in any such jurisdiction.

 

“PUC Laws” means all relevant rules, regulations, and published policies of, and
all laws administered by, any PUC asserting jurisdiction over any Loan Party or
its Subsidiaries.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (A) Administrative Agent, (B) any Revolver Lender and (C) any
Issuing Lender, as applicable.

 

“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

 

“Related Secured Hedge Agreement” means a Secured Hedge Agreement entered into
by any Loan Party to hedge the interest rate exposure applicable to any portions
of the Loans.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30 day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Requisite Lenders” means at least two Revolving Lenders (to the extent more
than one Revolver Lender holds any Revolver Loan Commitment or Revolver Loan and
that at least one such Revolver Lender is not a Voting Participant or the
Revolver Lender who sold such

 

128

--------------------------------------------------------------------------------


 

participation to such Voting Participant) who are not Defaulting Lenders and who
have in the aggregate Pro Rata Shares greater than 50%.  The Revolving Loan
Commitments and Revolving Loans of any Defaulting Lender shall be disregarded in
determining Requisite Lenders at any time.

 

“Restricted Junior Payment” means:  (A) any dividend or other distribution,
direct or indirect, on account of any equity interest in any Loan Party or any
of its respective Subsidiaries, including any ownership interest and any shares
of any class of stock or other equity interest of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding; (B) any redemption,
repurchase, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any equity
interest in any Loan Party or any of its respective Subsidiaries, including any
ownership interest and any shares of any class of stock of any Loan Party or any
of its respective Subsidiaries now or hereafter outstanding; (C) any payment or
prepayment of interest on, principal of, premium, if any, redemption,
conversion, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, any Indebtedness subject to subordination provisions
for the benefit of Administrative Agent and Lenders; and (D) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any equity interest in any Loan Party or any of its
respective Subsidiaries, including any ownership interest and shares of any
class of stock of any Loan Party or any of its respective Subsidiaries now or
hereafter outstanding, except, in each case, to the extent payable solely in
capital stock.

 

“Restricted Subsidiary” means, at any time, each direct and indirect Subsidiary
of Borrower that is not then an Unrestricted Subsidiary; provided that, upon the
occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary while such entity remains a Subsidiary of Borrower, such Subsidiary
shall be included in the definition of “Restricted Subsidiary.”

 

“Revolver Expiration Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) December 31, 2019, as such date
may be extended with respect to any Lender and any Additional Commitment
Revolver Lender in accordance with Subsection 1.18.

 

“Revolver Facility” means the revolver loan facility extended to Borrower
pursuant to Subsection 1.1(A), including the Swingline subfacility.

 

“Revolver Lender” means any Lender that has a portion of the Revolver Loan
Commitment in accordance with the terms hereof.

 

“Revolver Loan Commitment” means, when used as to each Revolver Lender, its
obligation to (A) make Revolver Loans to Borrower pursuant to Subsection 1.1(A),
and (B) purchase participations in the Letters of Credit or in the Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement and, otherwise, the aggregate of such commitments
of all

 

129

--------------------------------------------------------------------------------


 

Revolver Lenders.  The Revolver Loan Commitment of all Revolver Lenders as of
the Fourth Amendment and Restatement Date is $225,000,000.

 

“Revolver Loans” means an advance or advances under the Revolver Loan
Commitment, including any Swingline Loan or Swingline Loans under the Swingline
Loan Commitment.

 

“Revolver Note” or “Revolver Notes” means one or more of the Notes of Borrower
substantially in the form of Exhibit 10.1(B), or any combination thereof, and
any replacements, reinstatements, renewals or extension of any such notes, in
whole or in part.

 

“Revolving Credit Obligations” means, at any particular time, the sum of
(A) aggregate principal balance of all Revolver Loans (other than the Swingline
Loans), plus (B) the aggregate Letter of Credit Usage, plus (C) the aggregate
principal balance of all Swingline Loans; provided however, at any time during
which the CoBank Cash Management Agreement is in effect, the aggregate principal
balance of all Swingline Loans shall be deemed to be the amount of the Swingline
Loan Commitment.

 

“RTPark Program” means the partnership of the University of the Virgin Islands,
the Government of the Virgin Islands and certain privately held businesses, and
all agreements, documents, rules and guidelines relating to any investment or
membership therein.

 

“RUS” means the Rural Utilities Service or other agency of the United States of
America succeeding to it powers.

 

“Secured Hedge Agreement” means any Hedge Agreement between Borrower or any
other Loan Party and any Lender or Affiliate of any Lender (or Person that was a
Lender or Affiliate of any Lender at the time such Hedge Agreement was entered
into).

 

“Secured Obligations” means (A) the Obligations, (B) all obligations of Borrower
or any other Loan Party under any Secured Hedge Agreement (other than Excluded
Swap Obligations), and (C) all obligations of Borrower or any other Loan Party
under any Cash Management Agreement.

 

“Secured Party” means (A) Administrative Agent, (B) any Lender, (C) any
Affiliate of a Lender that is a party to a Secured Hedge Agreement that executes
and delivers to Administrative Agent a letter agreement in form and substance
acceptable to Administrative Agent pursuant to which such Affiliate appoints
Administrative Agent as its agent under the applicable Security Documents,
(D) any Person that was a Lender or Affiliate of any Lender at the time it
entered into a Secured Hedge Agreement, provided that, such Affiliate has
executed and delivered to Administrative Agent a letter agreement in form and
substance acceptable to Administrative Agent pursuant to which such Affiliate
appoints Administrative Agent as its agent under the applicable Security
Documents, (E) any Affiliate of a Lender that is a party to any Cash Management
Agreement that executes and delivers to Administrative Agent a letter agreement
in form and substance acceptable to Administrative Agent pursuant to which such
Affiliate appoints Administrative Agent as its agent under the applicable
Security Documents, and (F) any Indemnitee.

 

130

--------------------------------------------------------------------------------


 

“Security Documents” means, collectively, all instruments, documents and
agreements executed by or on behalf of the Loan Parties to provide collateral
security with respect to the Secured Obligations, including, the Pledge and
Security Agreement, account control agreements, and all instruments, documents
and agreements executed pursuant to the terms of the foregoing, in such case, as
amended, modified, supplemented, extended and restated from time to time.

 

“Security Interest” means all Liens in favor of Administrative Agent, for the
benefit of itself, and the other Secured Parties, created hereunder or under any
of the Security Documents to secure the Secured Obligations.

 

“Standard Letter of Credit Sublimit” means $10,000,000, as such amount may be
adjusted in accordance with this Agreement.

 

“Standard Letter of Credit Usage” means, as to each Standard Letter of Credit,
all reimbursement obligations of Borrower to the issuer of the Standard Letter
of Credit consisting of (A) the amount available to be drawn or which may become
available to be drawn; and (B) all amounts which have been paid and made
available by the Issuing Lender to the extent not reimbursed by Borrower,
whether by the making of a Revolver Loan or otherwise. In the case of any
Standard Letter of Credit that is issued in a currency other than United States
Dollars, the corresponding Standard Letter of Credit Usage shall be determined
in United States Dollars based on the currency exchange rate from time to time
applicable to the issuer of such Standard Letter of Credit. For the avoidance of
doubt, the Standard Letter of Credit Usage may be reduced by the providing of
cash collateral in a manner set forth in Subsection 1.16 but only to the extent
that such reduction does not permit the Revolving Credit Obligations to exceed
the Revolver Loan Commitment at any time; provided further, the Standard Letter
of Credit Usage shall not be reduced by any Cash Collateral provided pursuant to
Subsections 1.14 of 1.17.

 

“Stimulus Recipient Subsidiary” means a Subsidiary of Borrower or any other
Person in whom any Loan Party or any Subsidiary of any Loan Party owns a
minority equity interest formed for the purpose of incurring Permitted Stimulus
Indebtedness or obtaining a grant from a Stimulus Source Agency and conducting
the business contemplated in its application to such Stimulus Source Agency for
such Permitted Stimulus Indebtedness or grant.

 

“Stimulus Source Agency” means the RUS or the NTIA.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than 50% of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

131

--------------------------------------------------------------------------------


 

“Swingline Lender” means CoBank or any other Lender as a successor Swingline
Lender pursuant to the terms hereof.

 

“Swingline Loan Commitment” means $10,000,000, as such amount may be adjusted in
accordance with the terms of this Agreement.

 

“Swingline Loans” means an advance or advances under the Swingline Loan
Commitment.

 

“Swingline Note” means a Note of Borrower substantially in the form of
Exhibit 10.1(C), and any replacements, reinstatements, renewals or extension of
any such note, in whole or in part.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Net Leverage Ratio” means, as of the date of calculation, the ratio
derived by dividing (A) the result of (x) Indebtedness (other than (i) as
described in clause (H) of the definition of Indebtedness, (ii) as described in
clause (M) of the definition of Indebtedness to the extent related to Mobility
Fund Letters of Credit (except to the extent of unreimbursed drafts drawn
thereunder), and (iii) to the extent related to or supporting the Indebtedness
described in clause (H) of such definition, as described in clauses (K), (L),
(M) and (N) of the definition of Indebtedness) minus (y) the aggregate of the
Unrestricted Pledged Cash of Borrower and its Domestic Subsidiaries in excess of
$25,000,000; provided that, as of the date of determination, the aggregate
amount of any Unrestricted Pledged Cash subtracted under this subclause
(y) shall not exceed $100,000,000, by (B) EBITDA.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Subsection 7701(a)(30) of the IRC.

 

“Unrestricted Pledged Cash” means unrestricted cash or Cash Equivalents
deposited and held in a deposit account as to which the Administrative Agent has
a perfected Lien.

 

“Unrestricted Subsidiary” means any Subsidiary of Borrower which at the time of
determination is an Unrestricted Subsidiary (as designated by Borrower pursuant
to Subsection 2.11) and any direct or indirect Subsidiary of an Unrestricted
Subsidiary, except to the extent any such Subsidiary is later designated by
Borrower to be a Restricted Subsidiary pursuant to Subsection 2.11.

 

“Verizon Acquisition” means the acquisition of the assets subject to the Verizon
Purchase Agreement by the Acquired Companies and the acquisition of the
ownership interest of the Acquired Companies by AWCC.

 

“Verizon Purchase Agreement” means that certain Purchase Agreement by and
between Borrower and Cellco Partnership d/b/a Verizon Wireless, dated as of
June 9, 2009, together with any schedules, exhibits or other attachments
thereto, in each case, as modified to the extent such modifications are
permitted by this Agreement.

 

132

--------------------------------------------------------------------------------


 

“Withholding Agent” means any Loan Party and Administrative Agent.

 

10.2                        Other Definitional Provisions.  References to
“Sections,” “Subsections,” “Exhibits” and “Schedules” shall be to Sections,
Subsections, Exhibits and Schedules, respectively, of this Agreement unless
otherwise specifically provided.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (A) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(B) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons, (C) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (D) all references herein to Articles, Sections, Subsections,
Exhibits and Schedules shall be construed to refer to Articles, Sections and
Subsections of, and Exhibits and Schedules to, this Agreement, (E) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and any
successor statutes and regulations, and (F) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

[Signatures follow on the next page.]

 

133

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

 

ATLANTIC TELE-NETWORK, INC.,

 

as Borrower

 

 

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Chief Financial Officer and Treasurer

 

 

 

 

 

GUARANTORS:

 

 

 

COMMNET WIRELESS, LLC

 

COMMNET FOUR CORNERS, LLC

 

COMMNET MIDWEST, LLC

 

COMMNET OF ARIZONA, L.L.C.

 

GILA COUNTY WIRELESS, LLC

 

EXCOMM, L.L.C.

 

SOVERNET HOLDING CORPORATION

 

COMMNET OF NEVADA, LLC

 

TISDALE NEBRASKA, LLC

 

TISDALE TELEPHONE COMPANY, LLC

 

COMMNET OF GEORGIA, LLC

 

ALLIED WIRELESS COMMUNICATIONS CORPORATION

 

CHOICE COMMUNICATIONS, LLC

 

COMMNET NEWCO, LLC

 

COMMNET OF TEXAS, LLC

 

ESSEXTEL, INC.

 

NATIONAL MOBILE COMMUNICATIONS CORPORATION

 

 

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Treasurer

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

SOVERNET, INC.

 

 

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Vice President, Chief Financial Officer

 

and Treasurer

 

 

 

 

 

SAL SPECTRUM LLC

 

By: Atlantic Tele-Network, Inc., its Sole Member

 

 

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Treasurer

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

COBANK, ACB, as Administrative Agent, Bookrunner, Lead Arranger, Swingline
Lender, an Issuing Lender and a Lender

 

 

 

 

 

By:

/s/ Gloria Hancock

 

 

Gloria Hancock

 

 

Vice President

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

FIFTH THIRD BANK, as a Joint Lead Arranger and a Lender

 

 

 

 

 

By:

/s/ Valerie Schanzer

 

 

Name:

Valerie Schanzer

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

MUFG UNION BANK, N.A., as a Joint Lead Arranger, an Issuing Lender and a Lender

 

 

 

 

 

By:

/s/ David Hill

 

 

Name:

David Hill

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Kimberly Snyder

 

 

Name:

Kimberly Snyder

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

AGFIRST FARM CREDIT BANK, as a voting participant pursuant to Subsection
8.1(D) of the Credit Agreement

 

 

 

 

 

By:

/s/ Bruce B. Fortner

 

 

Name:

Bruce B. Fortner

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

FARM CREDIT BANK OF TEXAS, as a voting participant pursuant to Subsection
8.1(D) of the Credit Agreement

 

 

 

 

 

By:

/s/ Alan Robinson

 

 

Name:

Alan Robinson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

NORTHWEST FARM CREDIT SERVICES, FLCA, as a voting participant pursuant to
Subsection 8.1(D) of the Credit Agreement

 

 

 

 

 

By:

/s/ Jeremy A Roewe

 

 

Name:

Jeremy A Roewe

 

 

Title:

V.P.

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

FARM CREDIT WEST, FLCA, as a voting participant pursuant to Subsection 8.1(D) of
the Credit Agreement

 

 

 

 

 

By:

/s/ Ben Madonna

 

 

Name:

Ben Madonna

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

FARM CREDIT OF NEW MEXICO, FLCA, a wholly owned subsidiary of Farm Credit of New
Mexico, ACA, as a voting participant pursuant to Subsection 8.1(D) of the Credit
Agreement

 

 

 

 

 

By:

/s/ Clarissa Shiver

 

 

Name:

Clarissa Shiver

 

 

Title:

V.P. Credit Manager

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

AMERICAN AG CREDIT, FLCA, as a voting participant pursuant to Subsection
8.1(D) of the Credit Agreement

 

 

 

 

 

By:

/s/ Bradley K. Leafgren

 

 

Name:

Bradley K. Leafgren

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

FARM CREDIT EAST, ACA, as a voting participant pursuant to Subsection 8.1(D) of
the Credit Agreement

 

 

 

 

 

By:

/s/ Erik Olson

 

 

Name:

Erik Olson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------